ACCEPTED
                                                                                         04-14-00357-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                     8/5/2015 9:42:20 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK

                               04 -14 -00357 CV

                                                                       RECEIVED IN
                                                                  4th COURT OF APPEALS
                        Jn 'ar:be QCourt                   IDENTITY OF PARTIES AND COUNSEL

      Appellant certifies that the following is a complete list of the parties,

attorneys and any other person who has any interest in the outcome of this lawsuit:

Attorneys for Appellant:         Burton Kahn Pro-se
                                 1706 Alpine Circle
                                 San Antonio, TX 78248
                                 Tel (210) 408-9199
                                 glentrail@yahoo.corn

Attorneys for Appellee:           Elizabeth Conry Davidson
                                   Attorney at Law
                                   926 Chulie Drive
                                   San Antonio, Texas 78216
                                  (210) 380-4899 telephone
                                  (210) 225-2300 facsimile
                                  conrydavidson@gmail.com


                                 Resigned
                                 Haynes and Boone LLP
                                 Lisa Barkley
                                 112 E. Pecan St. Suite 1200
                                 San Antonio, TX 78205 - 1524
                                 Tel (210) 978-7427
                                 Fax (210) 0427
                                 Lisa.Barkley@ haynesboone.com

                                Resigned
                                Haynes & Boone, LLP
                                Werner A. Powers
                                Natalie DuBose
                                 Scott Everett
                                2323 Victory Avenue, Suite 700
                                Dallas, Texas 7 5219
                                Tel (214) 651-5487
                                Fax (214) 200-0468
                                Werner.Powers@hayneshoone.com
Real Party of Interest         Puerto Verde Ltd. (Bahamian)
For Appellee Real Party of Interest          Puerto Verde Ltd. (Bahamian)
For Appellee


 Trial Judge:                  Hon. Martha Tanner
                               224 th Judicial District Court
                               Bexar County, Texas




Previous Attorney Appellant    Appellant has represented himself pro se since
                               December 14, 2013. His previous counsel was:
                               L. Terry George died on June 29, 2014.
                               Fort Worth, Texas

                               Jay R. Petterson
                               Jay R. Petterson, Attorney at Law, PLLC 12274
                               Bandera Road, Suite 210
                               Helotes, Texas 78023

                               Kathleen A. Cassidy Goodman
                               Law Office of Kathleen Cassidy Goodman
                               12274 Bandera Road, Suite 210
                               Helotes, Texas 78023

                               Richard H. Sommer
                               8610 N. New Braunfels Ave., Suite
                               309 San Antonio, Texas 78217

                               Robert W. Wachsmuth
                               Zachary J. F anucci
                               Robert Wachsmuth & Associates
                               9311 San Pedro, Suite 707
                               San Antonio, Texas 78216




                                        11
                            RELATED LITIGATION

The following litigation matters are related to this appeal:

I.    APPEALS IN THE FOURTH COURT OF APPEALS:

          1. Appeal No. 04-14-00258-CV

             In re a Purported Lien or Claim Against Helvetia Asset Recovery,
             Inc. The Court dismissed this appeal on August 20, 2014.

          2. Appeal No. 04-14-00012-CV

             Burton Kahn v. Helvetia Asset Recovery, Inc.
             The Court dismissed this appeal on July 16, 2014 and denied Kahn's
             motion for en bane consideration on September 25, 2014. Kahn's
             deadline for filing his Petition for Review to the Texas Supreme Court
             has been extended to December 10, 2014.

          3. Appeal No. 04-14-00319-CV

             Burton Kahn v. Helvetia Asset Recovery, Inc.
             The Court dismissed this appeal on July 9,
             2014.

          4. Appeal No. 04-14-00569-CV

             Burton Kahn v. Helvetia Asset Recovery,
             Inc. This appeal is pending.

II.   BANKRUPTCY PROCEEDINGS, PENDING:

          1. In re: Burton M. Kahn, Debtor, Case No. 14-50980, United States
             Bankruptcy Court for the Western District of Texas, San Antonio
             Division.

          2. In re: Burton M. Kahn, Debtor, Helvetia Asset Recovery, Inc. v.
             Burton Al. Kahn, Adversary Proceeding Case No. 14-5052, United
             States Bankruptcy Court for the Western District of Texas, San
             Antonio Division.


                                          111
llL   PENDING BEXAR COUNTY DISTRICT COURT LITIGATION:

         PENDING BEXAR COUNTY LITIGATION

1.    Burton Kahn v. Joabert Development Company and John Ripley, Cause
      No. 2013-CI-17012, 37th Judicial District, Bexar County, Texas.

2.    Paradiv Corporation and [Helvetia Asset Recovery, Inc. v. ACSBLDR
      and Robert Ripley, Cause No. 2013-CI-17889, 166th Judicial District,
      Bexar County Texas. (Burton Kahn filed this action under Helvetia's
      name).

3.    Burton Kahn v. Robert Ripley, et al., Cause No. 2014-CI-3453, 225th
      Judicial District, Bexar County, Texas. (This action was severed from Cause
      No. 2013-Cl-l 8355 in May 2014.)




                                      1 j\r
                                         TABLE OF CONTENTS

                                                                                        Page
IDENTITY OF PARTIES ........ ... .......... ..... ....... ............. ......... ..... ........ i

RELATED LITIGATION .............................................................. .iii.

TABLE OF CONTENTS .................................................................v

INDEX OF AUTHORITIES ......... ........... ... .. ...... . ............ .............. vii

STATEMENT OF THE CASE ............................................................... xi.

STATEMENT REGARDNG ORAL ARGUMENTT ................... xii

STATEMENT REGARDNG JURISDICTION ........................... xii

RECORD REFERENCES ..... ... .... ...... ..... ... .. . ........ ......... ..... .......... xiii

ISSUES PRESENTED ............................... .. ... ......... . .... xv

STATEMENTOF FACTS ....................................................................................... 1

SUMMARY OF THE ARGUMENT ............................................................ 7

ARGUMENT AND AUTHORITIES ............................................................... 8

         BACKGROUND .................................................................................... 8

ISSUEl ........................................................................................................... 10

         1. Kahn Cannot Be Charged Monetary Sanction Under Tex. Civ, Prac. & Rem
         Code Ann§ 10:1004(D) VVhen The Party Is Representative By Counsel

ISSUE 2 .......................................................................................................... 13

   APPELLATE REVIEW ................................................................................................ 5
         2. Appellant Filed Under The § 5 1.903 Because He Was President
         And Owner Of Helvetia, Kahn's Filing Under §51 903 Is Not Sanctionable
                                                            iv

                                                            v
ISSUE 3 .......................................................................................................... 19

     3 Court Did Not Have Authority To Impose Sanctions On Unenforceable
        Rule 11 Agreement
ISSUE 4 ......................................................................................................... 23

         4 Court Abused Its Discretion Because It Lacked Jurisdiction To Rule On
         Ownership Of Stock.


CONCLUSION ............ ... .......... ........ ... .......... ..... ....... ... ........... 24

PRAYER ................................................. ........................ ................... 25

VERIFICATION ......... ........................ ....................................... 25

CERTIFICATE OF COMPLIANCE .. . .......... ........... ... ..................... 26

CERTIFICATE OF SERVICE ............................................. . . . .. . .. ... ........ 26

APPENDIX .................................................................................................... 27

EXHIBITS
    A. Motion 2013-CI-17516

         B. Motion 2013-CI--18394

         C. Final Judgment and Sanction Order

         D. Petterson Contract.

         E. Statute § 51.903

         F. Wiring Instructions Handwritten Receipt

         G. Appellee's Stock certificate in 2013-CI-17516

         H. Appellant's Stock certificate

         J. . Exhibit 39
                                                            iv

                                                           Vl
                                           INDEX OF AUTHORITIES

Benavides v. Knapp Chevrolet, Inc.,
 No. 01-08-00212-CV, 2009 WL 349813, at *5
(Tex. App.-Houston [1st Dist.] Feb. 12, 2009, no writ.) ......................................... 11

BMG Direct Mktg.,Inc.v. Peake,
178 S.W.3d 7763,767 (Texas 2005) ........................................................................ 21

Bland Indep. Sch. Dist. v. Blue,
34 S.W.3d 547, 553-54 (Tex.2000) ........................................................................ 24-

Buffalo Bag Co. v. Joachim,
704 S.W.2d 482, 483 (Tex App -Houston [I st Dist 11986,
writ refd nre.). ...................................................................................................................... 20

Burnaman v. Heaton ,
150 Tex. 333 (1951)240 S.W.2d288 ........ ............ .............. ........... ... ......... ............. 21

Cetti v. Dunman,
 26 Tex. Civ. App. 433 [26 Tex. Civ. App. 433],
64 S.W. 787 (1901, writrefd). ........................................................................................ 22

City ofAllen v. Pub. Util. Comm 'n of Tex.,
161 S.W.3d 195, 199 (Tex.App.-Austin 2005, no pet.) ........................................ 24

City ofDeSoto v. White ,
288 S.W.3d 359, 393 (Tex. 2009) ......................................................................... 24

City ofHouston v. Rhule,
417 S.W.3d 440, 442 (Tex. 2013) (per curiam) ....... ......... ................... ......... ......... 23

City ofRoonoke v. T. of Westlake, I
11 S.W.3d 617 (Tex.App.-Ft. Worth 2003). ............................................................................ 21

CometAluminum Co v Dibrell,
450 S.W.2d 56, 58 (Tex 1970) (ong proceeding) ... ....................................................... 20

Conner v, Johnson,
02-03-31 6-cv (Tex App -Ft Worth 10-28-.2004) .................................................... 15


                                                                   vu
Duncan v Smith,
393 s W 2d 798, 80304 (Tex. 1 965)) .................................................................................. 15

Dunlap v. Villnreal,
91 S.W.2d 1124, 1125 (Tex.Civ.App.-San Antonio 1936, no writ). .. ........................... 22

Early v. Bums,
142 S.W.2d 260 (Tex.Civ.App. - Beaumont 1940, writ refd) ...................................... 22

Entergy Corp. v. Jenkins,
01-12-00470-cv (Tex.App.-Houston [1st Dist.] 11-6-2014)................................... 23

Ex Parte Preston,
 833 8W.24 515 (Tex.Cr.App. I 992) ... . .. ..... ................................................... ....... 20

Failv. Lee,
535 S.W.2d 203, 207-08 (Tex. Civ.App. -Fort Worth 1976, no writ)" .......................... 22

Fin. Comm'n ofTex. v. Norwood,
418 S.W.3d 566, 578 (Tex. 2013) ...... . .. ...... ......... .............. ....................... .......... 23

First Coppell Bank v. Smith,
742 S.W.2d 454, 460 (Tex.App.-Dallas 1987, no writ) .......................................... 16

Fortune Prod. Co. v. Conoco, Inc.,
52 S.W.3d 671, 678 (Tex. 2000) ......................................................................... 16

Gomer v. Davis,
419 S.W.3d 470 (Tex.App.-Houston [1st Dist.] 2013) .......................................... 11

Gym-N-I Playgrounds v. Snider,
220 S.W.3d 905 (Tex. 2007). ................................................................................. 21

In re Estate ofFlores,
76 S.W.3d 624, 630 (Tex.App.-Corpus Christi 2002, no pet.) ................................ 16

In re United Servs. Auto. Ass'n,
307 S.W.3d 299, 309 (Tex. 2010). .......................................................................... 24



                                                          V111
In Re Guerrero,
440 S.W.3d 917 (Tex.App.-Amarillo-2014). ............................................ .. .................. 20

Johnson v. Rancho Guadalupe, inc.,
 789 S.W.2d 596, 598 (Tex. App. -Texarkana 1990, writ denied). .................................. 22

Loejjler v. Lytle Indep. Sch. Dist.,
211 S.W.3d 331, 349-50 (Tex.App.-San Antonio 2006, pet. denied) .................... 12

Low v. Henry,
221 S.W.3d 609 (Tex, . 2007) ................................................................................. 11

McMillan v. McMillan,
72 S.W.2d 611 (Tex.Civ.App. - Dallas 1934, no writ). ............................. .................... 22

Nath V Texas Children's Hospital And Baylor College OfMedicine,
12-0620 (Tex. 8-29-2014) ....................................................................................... 10

Pierce v. Terra Mar Consultants, inc.,
566 S.W.2d 49 (Tex.Civ.App. - Texarkana 1978, writ dismd). ................................... 22

Sinochem Int'l Co. v. Malaysia Int'l Shipping Corp.,
549 U.S. 422, 431, 127 S. Ct. 1184, 1191 (2007)) ............ .............. ........ ...... ........... 23

Solano v. Landamerica Commw.,
02-07-152-cv (Tex.App. -Ft. Worth 12-4-2008) ...... .............. ......... .............. ........... 16

Swanberg v. Swanberg,
01-12-00375-cv (Tex.App.-Houston [1st Dist.] 8-22-2013). .................................. 11

Travelers Companies. v. Wolfe
838 S.W.2d 708, 714 Tex.App.-Amarillo 1992,no writ ............................................... .15

Univ. of Tex. at Arlington v. Bishop,
997 S.W.2d 350, 357 (Tex.App.-Fort Worth 1999, pet. denied) ........................... 12

Univ. of Tex. Sw. Med. Ctr. v. Loutzenhiser,
140 S.W.3d 351, 359 (Tex. 2004). .......................................................................... 24

Walden v Sanger,


                                                        lX
 250 S.W.2d 312,; Tex.App.-Austin 1952, no writ. .................................................. 22
Will. v. Nolan,
58 Tex. 708, 713-14 (1883); ............................................................................................. 22.

                                                              STATUTES

TEX. CIV. PRAC. & REM. CODE§ 10.001; .......................................... 10,.11, 24
Tex. Civ. Prac. & Rem. Code Ann.§ 10.004(d) (Vernon 2002) ...... .......... 7, 11,24

Tex. Gov' t Code . § 51903 ............................................................................ 7,13,25
                                          RULES

Tex. R. Civ. P. Rule 11 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..... 7,20,21.25

                                                 OTHER AUTHORITIES

25 *., p. 385, et seq.;... . .. .... . .... . .. ............ . .. ................... . .. . ..... 21.

 49 C.J.S., Judgments, § 173, page 308, et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..... 21.




                                                                        x
                            STATEMENT OF CASE

      Nature the case this is an appeal arising out of the granting sanctions for a

fictitious filing and attempted withdrawal of a Rule 11 Agreement. 3CR 229.256.

      Course ofproceeding. The On November 5, 2013 1 CRlHelvetia filed the

lawsuit giving rise to this appeal as an "action on fraudulent lien on property"

pursuant to section§ 51.903 of the Texas Government Code. Hon. Judge John

D. Gabriel signed in order stating that the deeds are fraudulent. 1 CR 76. On

December 11, 2013 Hon. Karen H Pozza signed an order setting aside

November 5, 2013:2 CR 11 On April 1, 2014, Judge Tanner signed a Final

Judgment and Order of Sanctions against Kahn and his attorney 3CR 229.

Judge Tanner denied Kahn's motion to reconsider, vacate, modify, correct or

reform the Sanctions Judgment on April 11, 2014. 4CR 23 9.

      Disposition Of The Case, Kahn filed his notice of appeal on May 14,

2014. 4CR 243. On November 3, 2014 Appellee filed its Brief and Motion. This

reply is in response to that Brief and Motion.




                                         Xl
      STATEMENT REGARDING ORAL ARGUMENT

       Kahn does not believe that oral argument is necessary as the arguments

       in brief hopefully will convince the Court to reverse the sanctions

                       STATEMENT OF JURISDICTION

      Appellant appeals final judgment setting aside the 224thjudicial District

order set aside judicial findings of fact and conclusions of law regarding a

document or instrument 40 to create a lien or claim on December 11, 2013.

There is no dispute regarding the fourth Court of Appeals have appellate

jurisdiction over this matter.




                                        Xll
                          RECORD REFERENCES
The Reporter's Record will be cited as

      follows: [Vol.] RR [page]

The Clerk's Record will be cited as follows:

      [Vol.] CR [page]


                     Comments about the Reporter's Record

       Recorder Record in Exhibit 5 has the exhibits presented at the hearing

      and the record and Exhibits of the December 9, 2013 t December 11,

      2013. The following is a table of contents of this volume.

                          Table of contents volume 5

Exhibit 1 Motion for case 2013-CI-18394 pages 6 - 81
     Secretary of State page 41-64
Exhibit 2 Order for case 2013-CI-18394 pages 82 - 88
Exhibit 3 order setting aside motion case 2013- CI-18394 pages 89-91
Exhibit 4 stock certificate pages 93-94
Exhibit 5 Corporate Minutes pages 95 - 96
Exhibit 6 tax return page 97 - 113
Exhibit 7 Paradiv warranty deeds pages 114- 127
Exhibit 9 Order case 2013-CI-17516 pages 128 -139
Exhibit 10 Commission v. Howard Kahn pages 140-144
Exhibit 11 Rodriguez v. U.S. Tank pages 145-171
Exhibit 12 Routh v. Bank of America pages 172-179
Exhibit.13 Draxz v. American General pages 180-189
Exhibit 14 USA v. Revels pages 200 -203
Exhibit.15 Powers letter to George November 4, 2013 pages 204-205
Exhibit 16 Powers letter to George November 5, 2013 pages 206-208


                                         X111
Exhibit 17 Barkley letter to Peterson November 2013 pages 209-210
Exhibit 18 Powers letter to Peterson November 6, 2013 pages 211-213
Exhibit 19 Gonzales letter to Kahn, September 17, 2007 pages 214- 216
Exhibit 20 Kahn letter to NA Title November 25, 2007 pages 217-225
Exhibit 21 Handwritten by Ripley September 17, 2007 pages 226-227
Exhibit 22 Settlement statement November 13, 2007 pages 228-235
Exhibit 23 Ripley e-mail to Kahn September 20, 2013 pages 236-238
Exhibit 24 Ripley e-mail to Kahn September 8, 2013 pages 239-241
Exhibit 25 Motion to DA Re Joseph Lobley 1990 pages 242-249
Exhibit 26 Summary Judgment Kahn v. National S 1988 pages 250-254
Exhibit 27 Order Jacobson v. Kahn 1983 pages 255- 270
Exhibit 28 Sellers/borrowers affidavit, page 271-272
Exhibit 29 Haynes Boone Time Sheet 3/3 2014 pages 273-274
Exhibit 30 Haynes and Boone time sheet pages.275-281
Exhibit 31 Haynes and Boone time fee sheet pages.282-283

D Exhibit 1 Attorney client contract Pederson Kahn pages 284-292
D Exhibit 2 City of Roanoke v. T Westlake pages 293-294
D Exhibit 2 Kahn's Counterclaim v Ripley pages 295-305
D Exhibit. 3 Organizational Minutes forged by Moore pages 306-311
D Exhibit 4 stock certificate forged by Moore pages 312-313
D Exhibit 5 Motion case 2013-CI-17516 pages 314-340
D Exhibit 6 Secretary of State page 341 - 3 62
D Exhibit 7 Secretary of State page 363 - 365
D Exhibit 8 Vol. 4 of Hearing December 10, 2013 pages 366-525
D Exhibit 8 Vol. 5 of Hearing December 11, 2013 pages 526-559
D Exhibit 8 Vol. 1 Excerpts Hearing Dec.9,10 11 , 2013 pages 560-665
D Exhibit 9 Vol. Master Index Hearing Dec.9- 11, 2013 pages 666-674
D Exhibit 9 Vol. 2 of Hearing December 9, 2013 pages 675-713
D Exhibit 9 Vol. 3 of Hearing December 9, 2013 pages 714-839
D Exhibit 10 Trial EXHIBIT 39 pages 840-882
D Exhibit 10 George letter to Morrison September 19, 2007 page 883
D Exhibit 11 Gonzales letter to Kahn, August 22,, 2007 pages 884-885




                                 XlV
                              ISSUES PRESENTED

      Issue 1) The Trial Court sanction order was an abuse of discretion due to

the A Party cannot be charged monetary sanction under Tex. Civ. Prac. & Rem.

Code Ann. § 10.004(d) when the party is representative by counsel.

        Issue 2) The Trial Court sanction order was an abuse of discretion due

to filing a fictitious suit is that the filing was not in accordance with Tex. Civ.

Prac. & Rem. Code Ann.§ 10.001

      Issue 3) The Trial Court sanction order was an abuse of discretion due to

t5he Rule 11 Agreement was unenforceable and the Court did not have authority to

impose Sanctions.

      Issue 4) Court Abused Its Discretion Because It Lacked Jurisdiction To

      Rule On Ownership Of Stock.




                                          xv
                            STATEMENTOF FACTS

      After Helvetia Asset Recovery Inc. ("Helvetia")terminated Burton Kahn

("Kahn")'s employment (no evidence of Kahn was employed by Helvetia)

      Kahn was a one third owner of the stock in Joabert Development Company

("Joabert") (Owner and builder of the Royal Crest Subdivision) and was working

for benefit of Joabert. 3RR 82

      Helvetia was a conduit to accumulate funds for Joabert. Robert Ripley

("Ripley") testified that the funds go to Joabert. 5RR 793. Kahn testified that the

funds go to Joabert. In Helvetia' s original petition funds were earmarked to go to

Joabert. CR m 3 Kahn testified that the money in Helvetia went to Contour and

to Joabert. 5RR 483 Maple Bush Holding Ltd(" Maple Bush") purchased John

Ripley's loan notes on Key Largo Subdivision, using funds of EFG Bank

(Bahamas) to Falcon International Bank 5RR 819. Maple Bush foreclosed on

these loan notes 5RR 820 to become owner of Key Largo subdivision Maple Bush

sold Key Largo to Helvetia 5RR 229

       1. Kahn Cannot Be Charged Monetary Sanction Under Tex. Civ, Prac. &

    Rem. Code Ann§ 10:1004(D) When The Party IsRepresentative By Counsel

      Kahn on November 1, 2013 hired Jay R. Peterson, Attorney at Law, PLCC

("Petterson") to represent him in several cases pending in Bexar County, Texas.

5RR 284, DF Exl



                                          1
      Case 2013 CI 18394 was filed on November 5, 2013 and signed by

Petterson. lCR 1-95, 5RR 6-12, 5RR 210, Pl Ex 1

      Kahn fired Peterson on November 22, 2013. 5RR 444

           2. Appellant filed under the § 5 1.903 because he was President and

          Owner ofHelvetia Kahn 'sfiling under §51 903 are not sanctionable.

      On October 23 , 2013, Puerto Verde Ltd. a Bahamian Corporation, claimed

to be a 100% stockholder Helvetia filed a lawsuit 2013-CI-17516, Order 5RR

128-139, Motion, 5RR 315-340 in the style of "Action on Fraudulent Lien on

Property. " Ripley swore that the documents in this suit were true , showing

proof that Puerto Verde Ltd. is the owner of Helvetia . These documents were of

Certificate of Formation 5RR 321, Minutes Of The Organizational Meeting Of

The Board Of Directors Of Helvetia Asset Inc. A for-profit Corporation dated

August 17, 2015 (:Original Minutes") 5RR 322 and a stock certificate 001 dated

August 20, 2007. 5RR 327

      The Original Minutes stated that the offer of stock was to Puerto Verde Ltd.

5RR 324 But the stock certificate stated Puerto Verde Inc. The stock certificate

was signed by Kenneth Moore ("Moore") who was named president in the initial

minutes. 5RR 323

      On November 5, 2013, Kahn claiming I 00% stockholder Helvetia filed a

lawsuit 2013-CI-18394 , in the style of "Action on Fraudulent Lien on Property.



                                         2
Motion lCRl,, Order lCR 76. In that Motion Kahn's Attorney Jay R Petterson

("Petterson") claims that the documents included in 2013-CI-17516 are forgeries.

       The form of the stock certificate was not the correct form. 5RR 10, 5RR 68

Ripley did not contact Terry George ("George") the organizer and attorney for

Helvetia for the proper form of certificate. 5RR 536, 738 George testified that he

never provided any copies of the minutes to anyone but Burt Kahn. 5RR 544

Ripley stated he did not have the form of the stock certificate so he made one up

and faxed the certificate to his brother John Ripley from Toronto, Canada. 5RR

797. There are no fax markings on the certificate so that faxing is questionable.

Ripley never contacted George until September 2013, 5RR 738.

      Moore testified that he never issued any shares. 5RR 503 Moore testified

that he never sold any shares. 5RR 503 Moore testified that he never received any

money for shares. 5RR 503

      Moore testified that two of his signatures were Moore's but not the third

signature. 5RR 509

       Moore testified was not the custodian of records 5RR 504,

       On August 21, 2007 the Title Company sent Kahn an email wiring

instructions for the $1.2 million money trail exchange. Robert Ripley took this

document and crossed out sender and in his own handwriting that stated "Please

transfer 1.2 million USD to my escrow agent as outlined in these instructions. The



                                         3
funds will be used to capitalize a Texas holding (-hold) co. and in return Puerto

Verde will receive 1000 shares." 5RR 227 Robert testified that this document was

a receipt from the title company however Robert crossed out the name of the Title

Company' s sender. 5RR 831 Ripley testified that the funds for the transfer came

from the Ripley family trust. 5RR 571 There are no Bank records of this transfer

and there are no records of the title company that this document was in existence

and was given or received.

      Robert testified that Scott Morrison ("Morrison") was the trust officer for

the Bahamian bank 5RR 705 and as of October 22, 2007 he did not have any

documentation on the ownership. 5RR 704-705 These instructions were never sent

to Morrison but Morrison sent the transfer funds. Ripley testified that he owns

both Maple Bush and Puerto Verde Ltd. 5RR 799 Ripley testified that the funds

used to purchase the notes were from computer company he closed down. 5RR

746 On February 8, 2008. Ripley's sent email to Kahn again questioning

ownership 5RR 573. Ripley does not have the original stock certificate 5RR 801

nor the receipt from the Title Company nor the minutes of the original meeting,

that he claimed in his affidavits and testimony previously cited above.

      Ripley submitted to the court Exhibit 39 5RR 840, DF Ex 10 which he

called a kit. 5RR844 Ripley claimed that was provided by Mr. Terry George.

5RR743 George testified that he never provided any copies to anyone but Burt



                                          4
Kahn. 5RR 544 Exhibit 39 was comprised of transmittal and instruction letter, By

laws and the Minutes Of The Organizational Meeting Of The Board Of Directors

Of Helvetia Asset Inc. A for-profit Corporation dated of August 8, 2,007.(" August

8, 2007 minutes") The transmittal does not have any information on who has sent it

nor is there a signature but it does state to review and call if there are any changes.

5RR 851-882 The By laws and August 8, 2007 has George's signature on dated

August 8, 2007 as of these documents are final. George testified that he never

provided any copies to anyone but Burt Kahn. 5RR 544 George testified that he

Exhibit 39 was not his work. 5RR 549-557 The shares to be issued to Puerto

Verde, Inc. 1000. are written in pencil. 5RR 553 Also per August 8, 2007 minutes

state that George resigned on August 8, 2007. Ripley testified that he received

Exhibit 39 by courier in Canada but does not have any envelope that it came in.

5RR 738 Ripley testified that this document was specially flown in to San

Antonio from Canada for the injunction hearing. 5RR 711 The bylaws state in

pencil the offices to be 6751 Walzem which is different from the minutes of

August 17, 2007 which has George' s address. 5RR 393

             3 Court Did Not Have Authority To Impose Sanctions

                      On Unenforceable Rule 11 Agreement.

      On November 15, 2013 Appellant's attorneys and Peterson and Kathleen

Goodman ("Goodman") signed a Rule 11 Agreement without Kahn' s, consent to



                                           5
any of the details 5RR 442. Kahn fired Petterson and Goodman. 5RR 444, At the

injunction Judge Pozza stated that she could not enforce the Rule 11 Agreement

5RR661

           4 Court Abused Its Discretion Because The Court Lacked
               Jurisdiction To Rule On Ownership OfStock.

      The Courts first statement twas "So we're not on the merits today? 2RR 5

      The court stated on the issue of who owns the stock, "Well that's a subject of

a different type of motion that is the one right now. But you're certainly welcome

to urge that to some court when you file a proper motion." 3RR 20.




                                         6
                        SUMMARY OF THE ARGUMENT

      Tex, Civ. Prac. & Rem. Code Ann. § 10.004(d) does not authorize the

award of monetary sanctions against Appellant for an act when Kahn was

represented by counsel. Appellant was represented by counsel and any monetary

sanctions should be stricken .

      Appellant filed Under § 5 1. 903 Because He Was Owner And President Of

Helvetia and the filing have evidentiary support and him was not fictitious and

should have not been sanctioned for making a legal contention claim of ownership.

      Court Did Not Have Authority To Impose Sanctions On Unenforceable

Rule 11 Agreement.

      Court Abused Its Discretion Because It Lacked Jurisdiction To Rule On

Ownership Of Stock.




                                          7
                         ARGUMENT AND AUTHORITIES

                                   BACKGROUND

         Burton Kahn ("Kahn") ("Appellant") and John Ripley founded the Joabert

Development Company ("Joabert") in 2006 to develop and sell housing lots in

Northeast San Antonio. Appellant did all the work and John Ripley supplied the

funds.     John Ripley sold some of his properties in order to supply funds for

Joabert. One of these properties was a subdivision named Key Largo, which John

Ripley foreclosed on himself. The foreclosed property was sold to a holding

corpora ti on named Helvetia As set Recovery, Inc. ( " Helvetia " ).

         Appellant' s responsibilities was to purchase properties, secure funds, design

subdivisions infrastructure and roadways. construct the design and to do all the

necessary paper work including dealing with local authorities. Kahn never got any

compensation for the eight years that he worked. Kahn had invested

approximately $100, 000 of his own money.

         Appellant was selling lots from the subdivision to provide Joabert with

construction funds. The relationship ended in August 26, 2013 and Appellant was

holding approximately $290,000 of funds slated to go to Joabert. Robert

Ripley("Ripley"), John's brother was not a stockholder in Joabert. 5RR 809-810

Ripley wanted to take the Helvetia property for himself. The shares of Helvetia

were never purchased and to protect Helvetia/Joabert from Ripley, Appellant



                                            8
purchased the 1000 shares. 5RR408-410 Knowing there was a $1.2 million debt,

and the property would go to Joabert like all the other items Appellant purchased.

On September 16, 2013, Robert Ripley and John Ripley went to Randolph Brooks

Federal Credit Union and submitted over 50 pages of documents to the bank to

take over Helvetia' s bank account. 5RR 794 John and Robert Ripley were refused

access.

      On October 23, 2013 Appellee filed a lawsuit 2013-CI-17516, claiming that

Puerto Verde Ltd. ("PVL") owned 100% the Helvetia stock. EXHIBIT A. 5RR

314, DF Ex 5 Included in the motion was documentation of Puerto Verde Ltd. 's

ownership.

      On November 5, 2013 Appellant filed a lawsuit 2013-CI-18394, claiming

that Appellant owned 100% the Helvetia stock. EXHIBIT B lCRl, DF Ex 5.

Included in the motion was detailed explanations why documentation of 2013-CI-

17516 was a forgery.

      At an Injunction Hearing was held on December 9- 11, 2013, Appellant

was ordered to place the funds into the registry of the court . A sanction hearing

was conducted in March 3 and 4 , 2014 and Appellant was sanctioned for filing a

fictitious suit but not his attorney who signed the pleading and for withdrawal of

an unenforceable Rule 11 Agreement. (EXHIBIT C Order Final Judgment

and Order of Sanctions ) 3CR229



                                          9
                                          ISSUE 1

      KAHN CANNOT BE CHARGED MONETARY SANCTION UNDER TEX.
      CIV,PRAC. &REM CODE§ 10:1004(D)WHEN1HEPARTYIS
      REPRESENTATIVE BY COUNSEL

      On November 1, 2013 Kahn hired Jay R Petterson as his representative in

the series of lawsuits involving the case EXHIBIT D.

       On November 3, 2013 Petterson spent 7 hours reviewing documents and

preparing Motion For Findings And Conclusions Of Law, review and organize

exhibits and statute.

      On November 5, 2013 Peterson spent 4 hours reviewing emergency motion

for discovery filed by adverse party, prepared final drafts of Motions Findings And

Conclusions Of Law and travel to and from court. Peterson signed the Motion and

had an Ex Parte hearing with Hon. Judge John D Gabriel, who signed order.

EXHIBITB

      The employment contract (EXHIBIT D) between Kahn, and Peterson shows

Kahn as Client and Petterson as the attorney.

      The motion for § 51. 903 is outlined in the statute EXHIBIT E ." Movant

further acknowledges that movant may be subject to sanctions as provided by Chapter

10 Civil Practice And Remedies Code, if this motion is determined to the frivolous." In

Nath V Texas Children's Hospital And Baylor College OfMedicine, 12-0620 (Tex.

8-29-2014) states:



                                          10
           However, Chapter I 0 provides that a claim that lacks a
           legal or factual basis - without more - is sanctionable.
           TEX. CIV. PRAC. & REM. CODE§ I 0.001 ; see also
           Low, 221 S.W.3d at 617. Legally, the claim must be
           warranted by existing law or a nonfrivolous argument to
           change existing law. TEX. CIV. PRAC. & REM. CODE
           § 10.001 (2). But Chapter 10 expressly prohibits monetary
           sanctions against a represented party based on the legal
           contentions in a pleading. Id. § I 0.004( d) ("The court
           may not award monetary sanctions against a represented
           party for a violation of Section 10.001(2). ").
           Accordingly, the trial court could not have properly
           awarded sanctions against Nath for groundless legal
           contentions in his tortuous interference claim.
             Chapter I 0 requires that each factual contention must
           have evidentiary support or be likely to receive it after a
           reasonable opportunity for discovery. Id. § 10.001(3);
           Low v. Henry, 221 S.W.3d at 616-17.

       InSwanbergv. Swanberg, 01-12-00375-cv(Tex.App.-Houston [I st Dist.]

8-22-2013) States

           "But section 10.004(d) specifically provides that "[t]he
           court may not award monetary sanctions against a
           represented party for a violation of Section I 0.001 (2)."
           Id.§ 10.004(d); see also Benavides v. Knapp Chevrolet,
           Inc., No. 01-08-00212-CV, 2009 WL 349813, at *5 (Tex.
           App.-Houston [1st Dist.] Feb. 12, 2009, no pet.)
           (overturning sanctions award under chapter I 0 when trial
           court's monetary sanctions "could only have been based
           on section 10.001(2)"). Because the order awarded
           sanctions based on a violation of section 10.001(2) and
           Mark was represented by counsel when he filed his
           petition, the monetary award against him was a violation
           of section 10.004(d).

       In Gomer v. Davis, 419 S.W.3d 470 (Tex.App.-Houston [1st Dist.] 2013)



                                       11
states:

                Section 10.004(d), however, provides that the trial court
                "may not award monetary sanctions against a represented
                party for a violation of Section 10.001(2)." TEX. Civ.
                PRAC. & REMCODE ANN.§ 10.004(d) (Vernon 2002).
                Here, the trial court imposed $5,000 in sanctions against
                Gomer, a represented party. Under these facts, therefore,
                section 10.001(2) cannot support this sanctions award
                against Gomer, although Gomer's attorney may be
                sanctioned under this section. See Univ. of Tex. at
                Arlington v. Bishop, 997 S.W.2d 350, 357 (Tex.App.-
                Fort Worth 1999, pet. denied)~ see also Loeffler v. Lytle
                Indep. Sch. Dist., 211 S.W.3d 331, 349-50 (Tex.App.-
                San Antonio 2006, pet. denied) (holding that because
                attorney decides which legal claims to file and party
                provides, at most, factual basis for claims, party "should
                not be punished for their attorney's conduct unless the
                party is implicated apart from having entrusted its legal
                representation, and trial court abused its discretion in
                sanctioning party under Chapter 10).

          In this case Appellant's only action was the claiming of his property. Each

allegation in 2013-CI-18394 was supported by a nonfrivolous argument. The

injunction hearing of December 9 - 11 , 2013 showed that the statement of facts

and all the allegations made in the motion were true. Petterson did all the

necessary investigations. George had no final say in the motion and was too ill to

participate. George was also a represented party as stated in the Appellee's First

Amended Motion for Sanctions 2CR 135 That is the reason why he recommended

Goodman who then recommended Petterson.

                                   CONCLUSION ISSUE 1



                                            12
      Based on above, the trial court abused its discretion by sanctioning

Appellant who was represented by attorney, Peterson.


                                         ISSUE 2

      2 .. KAHN FILED UNDER THE § 5 1.903 BECAUSE HE WAS OWNER
      AND PRESIDENT OF HELVETIA KAHN'S FILING UNDER §51 903 IS
      NOT SANCTIONABLE


      The shares of Helvetia were never purchased and to protect Helvetia/Joabert

from Ripley, Appellant purchased the 1000 shares. EXHIBIT H 5RR 93 PL Ex 4.

Appellant was president and director of Helvetia according the Secretary of State

except for the period from September 20, 2013 to October 4, 2013.SRR 41-64 The

issue in the dispute is who owns the shares of Helvetia.

                                STOCK CERTIFICATE

      Robert Ripley claims that he purchased the shares for Helvetia from Moore

on August 20, 2007. 5RR 327 EHIBIT G, DF Ex.4           His claim is based on the

stock certificate. 5RR 796 Ripley claims that he did not have correct form of

certificate 5RR 10, 5RR 68 so he made one on his computer 5RR 743 and did not

contact George the originator and attorney of Helvetia. 5RR 536,738 Ripley who

was in Canada then faxed the blank certificate which he had just created to his

brother John in San Antonio. 5RR 743 There are no fax documentation on the

certificate 1 similar to the fax sent by Appellee to Secretary of State .. 5RR 300,



                                          13
5RR 354     Ripley then claims that he was faxed back the certificate after Moore

signed the certificate but does not have a copy. 5RR 801 Again there are no fax

documentation marks on the certificate. Moore testified that he did not issue any

stock. 5RR 501 Moore testified that he did not get any money. 5RR 503 Moore

testified that two of the three signatures on his but not the third signature. 5RR 509

Moore testified that he was not the custodian of records which the stock certificate

stated he was. 5RR 504 .

      The name on the site certificate is Puerto Verde Inc, yet Ripley is claiming

that the owner is Puerto Verde Ltd.

      To sum up the testimony at this juncture of the testimony and

documentation of the stock certificate: Ripley claimed that he faxed without faxed

documentation on the form that was not according to the official minutes to his

brother John Ripley who had Moore sign and issue the certificate that Moore

claimed he never issued. The certificate had a third signature which was not

Moore's.

                                       EXHIBIT F.

      Ripley claims that he received a receipt from the title company $1.2 million

and payment of $1,000 for shares in a Hold co on September 17, 2007 5RR394

EXHIBIT F, PL Ex.21 Although the receipt states Hold Co Ripley meant

Helvetia. This receipt is only written on a Tile Company memo of August 21,



                                          14
2013. It does not state who received it. If it is wiring instructions why would the

title company give a receipt?. Who in the title company gave this receipt?

      When EXHIBIT F was submitted to the Court it was objected by Appellant

on the grounds of hearsay and authenticity. Afterward Appellee's attorney asked

"this is your handwriting. Right? Answer "That is my handwriting. The court then

admitted the document. 5RR 687          This document was written on the Land America

Lawyers Title Company of San Antonio ("Title company") s email on August 21, 2007

and the document was handwritten on September 17, 2007. The self serving handwriting,

does not make the document authentic ..

      In Conner v, Johnson, 02-03-31 6-cv (Tex App -Ft Worth 10-28-.2004)

             "The facts: stated :should not be. self-serving.
             Travelers Companies. v. Wolfe 838 S.W.2d 708, 714
             (citing Duncan v Smith, 393 S.W.2d 798, 80304 (Tex. 1
             965)) (holding that not only should the statement be
             against interest but also that the "facts stated" should be
             against interest because that increases the. likelihood of
             its truth)

         This document EXHIBIT F is completely self -serving and should not

have been admitted and the Court abused its discretion by allowing EXHIBIT

F to be in evidence and has caused an improper judgment of the Temporary

Injunction. Hearing of December 9-11,2013 and this Final judgment and

Sanction Order.




                                             15
        The document EXHIBIT F was not presented in 2013-Cl-17516 as a

exhibit to show Ownership. Ownership was questioned by Robert Ripley in a

email dated February 8, 2008 .5RR573 The Banker Scott Morrison, 5RR 705

who issued the $1.2 million transfer on September 17, 2007 but on October 22,

2007 did not have any documentation as to the ownership of the stock of

Helvetia . 5RR 704-705. If Morrison did not have any documentation , then

Morrison did not get EXHIBIT F. Robert Ripley testified that the funds came

from the Ripley family trust.5RR571,

      It EXHIBIT F is proof of ownership, then the stock certificate mentioned

above must be of forgery. There was only 1000 shares available so there can be

only one sale.

      In Solano v. Landamerica Commw., 02-07-152-cv (Tex.App.-Ft. Worth

12-4-2008) states:

            If a person signs another's name to a document with
            authority to do so, there is no forgery. See In re Estate of
            Flores, 76 S.W.3d 624, 630 (Tex.App.-Corpus Christi
            2002, no pet.) (explaining that "forgery is defined as
            altering, making, completing, executing, or
            authenticating a writing so that it purports to be the act of
            another who did not authorize that act"); First Coppell
            Bank v. Smith, 742 S.W.2d 454, 460 (Tex.App.-Dallas
            1987, no writ), overruled on other grounds, Fortune
            Prod. Co. v. Conoco, Inc., 52 S.W.3d 671 , 678 (Tex.
            2000) (concluding that forgery was established because
            the witness testified "unequivocally that she did not
            authorize anyone to sign her name to the deed of trust");



                                         16
      In this case the stock certificate was altered by placing a signature that was

Moore's and thus is a forgery.

                MINUTES OF THE ORGANIZATIONAL MEETING

      In order to get the minutes to correct the Inc. or Ltd. suffixes,, Ripley

submitted to the court Exhibit 39 EXHIBIT J which he called a kit. Ripley

claimed that was provided by Mr. Terry George. 5RR735 George testified that he

never provided any copies to anyone but Burt Kahn. 5RR 544 George testified that

Exhibit 39 EXHIBIT J was not his work. 5RR 549,--5RR 557 Exhibit 39

EXHIBIT J was comprised of an instructional transmittal letter, By Laws and the

initial meeting minutes of August 8, 2,007. The transmittal does not have any

information on who has sent it nor a signature but it does state to review and call if

there are any changes. 5RR 851-882 The By Laws and initial minutes have

George's signature on dated August 8, 2007 as if to make these documents final.

George testified that the signatures looked like his but the documents were not the

documents George gave to Kahn. 5RR 548 The shares to be issued to Puerto

Verde, Inc. 1000. is written in pencil. 5RR 553 Also per August 8, 2007 minutes

state that George resigned on August 8, 2007. Robert testified that he received

Exhibit 39 EXHIBIT J by courier in Canada but does not have any envelope that

it came in. 5RR 738 Ripley testified that this document was specially flown in to

San Antonio from Canada for the injunction hearing. 5RR 711         The bylaws state



                                          17
in pencil the offices to be 6751 Walzem which is different from the minutes of

August 17, 2007 which has George' s address. 5RR 393

                  QUESTIONS FROM EVIDENCE PRESENTED

      1. What was the date that Puerto Verde Ltd purchased the stock?

            a)Was it on August 20, 2007, on the certificate form signed by Moore

      who never received any funds and never issued stock and was never a

      custodian of records and who did not sign the third signature on the

      certificate that was faxed without fax markings?

            b) Was the date September 17, 2007 the wiring instructions from

      Morrison who never knew of the transfer instructions and from the funds of

      the Ripley Family Trust and not from Puerto Verde Ltd. ' s Bank account.

      2. Who purchased the stock of Helvetia?

            a) Was the purchase on August 20, 2007, Puerto Verde Inc or Puerto

            Verde Ltd?

            b) Was the purchase on September 17, 2007 Puerto Verde Inc or Ltd ?

             c) Was the purchase on September 17,, 2007 Stock was not for

            Helvetia but for Hold Co

            d) On September 17, 2007 the transfer funds came from the Ripley

            Family Trust per testimony of Ripley, 5RR 571 Is the owner of the

            shares per the handwritten note, the Ripley Family Trust?



                                        18
             e) There are no bank statements for these transfers. Who did them?

      3. What is the date of the minutes of the organizational of Helvetia?

             a) Was the date on August 17, 2007, as per Case No 2013-CI-17516

             or August 8, 2007 per Exhibit 39 EXHIBIT J?

             b) Was the date per Organizer, attorney George or was it according to

             the specially flown in to the hearing document with blanks and

             penciled fill ins?

      The maneuvers of Appellee show that a conspiracy occurred and that there is

a great deal of perjury in regards to the ownership of the stock of Helvetia.

Appellant requests that this Appellate Court inform the District Attorney of Bexar

County to investigate the possibility of Subornation of Perjury by Werner A,

Powers and Lisa S. Barkley.

                                  CONCLUSION ISSUE 2

      Based on the evidence presented and in the questions that have arisen from

this evidence establishes that Petterson did not file a frivolous motion because he

had evidentiary support for each allegation.

                                      ISSUE 3

      3 Court Did Not Have Authority To Impose Sanctions On Unenforceable
        Rule 11 Agreement

     The trial court Judge Tanner imposed Sanctions on Appellant. April 1, 2014.

Court Order 1.... based, on the attempted withdrawal of the unauthorized Rule

                                          19
I !Agreement. 3CR 229 At the Injunction. hearing on December: 9,, 2013 to

December 11, 2013 the issue to enforce the Rule 11 Agreement was brought to the

court, Judge Pozza stated .".Well I am not. sure ..... You can brief it if you like, but

I'm not sure the Court can enforce the Rule 11 Agreement, because it does not seem

that Mr. Kahn perhaps either never consented. or withdrew his consent"' Thus Judge

Pozza ruled orally that without a motion or a briefing she could, not enforce the Rule

11 Agreement. There was never any further motions or briefing. In InRe Guerrero,

440 S.W.3d 917 (Tex.App.-Amarillo-2014)


             Rendition of judgment is the pronouncement by the court of
             its conclusions and decision upon the matter submitted to it
             for adjudication. Buffalo Bag Co. v. Joachim, 704 S.W.2d
482, 483 (re App -Houston [1 4th Dist 11986, writ refd nre.).
             A trial court .renders judgment when it officially announces
             its decision either orally in open court or by a memorandum
             filed with the clerk of the court CometAluminum Co v
             Dibrell, 450 S W 2d 56, 58 (Tex 1970) (ong proceeding) If a
             trial court's order is adequately reflected in the reporter's
             record, a formal written order is not essential to obtaining
             mandamus relief

      Prior to any additional motions or briefs the Court had stated it was "not

sure". This is defined as reasonable doubt, Ex Parte Preston, 833 8W.24 515

(Tex.Cr.App. I 992). The issues were decided not to enforce the Rule 11

Agreement at that time unless subsequenfAction was done to further litigate the

validity of the Rule 11 Agreement. No subsequent action occurred and therefore

the Court could not enforce the Rule 11 Agreement. This makes the Rule 11



                                            20
Agreement unenforceable. With no subsequent action the Rule 11 Agreement was

fully litigated and collaterally, estoppel will prevent the Rule 11 Agreement from

any other action.

      Kahn did not review the Rule 11 Agreement prior to it being signed by

Petterson. The employment. contract (EXHIBIT D) 5RR 284-291 between Kahn and

Peterson states on page 3 that "it is the attorney's responsibility to advise you on legal

ramifications of the decisions but-you must make. the actual decisions" Kahn did not

make that decision to sign away I 00% of Appellant' s work that he had done and get

0% back When Kahn realized that Petterson had signed away Kahn's rights including

a jury trial Kahn fired. Petterson. 55RR 464 The withdrawal of the rule 1.1 agreement

is a Contract RIGHT. In Gym-N-1 Playgrounds v. Snider, 220 S.W.3d 905 (Tex.

2007)

             Texas strongly favors parties freedom of contract BMG
             Direct Mktg.,Inc.v. Peake, 178 S.W.3d 7763 ,767 (Texas
             2005)

      In Burnaman v. Heaton , 150 Tex. 333 (1951)240 S.W.2d 288

             " The judgment was rendered on the agreement of the
             attorneys and was therefore a consent judgment. 25
             Tex.Jur., p. 385, et seq.; 49 C.J.S., Judgments, § 173,
             page 308, et seq. A valid consent judgment cannot be
             rendered by a court when consent of one of the parties
             thereto is wanting. "

      This sentiment is echoed in many cases:

      In City ofRoanoke v. T. ofWestlnke, 111 S.W.3d 617 (Tex.App.-Ft. Worth2003)

                                             .9

                                             21
      "We agree that an attorney retained for litigation is
      presumed to possess authority to enter into a settlement on
      behalf of a client. Williams v. Nolan, 58 Tex. 708, 713-14
      (1883); Walden v Sanger, 250 S.W.2d 312, 316; Dunlnp v.
      Villareal, 91 S.W.2d 1124, 1125 (Tex.Civ.App.-San
      Antonio 1936, no writ). This is a presumption of actual
      authority, however, and may be rebutted by affirmative
      proof that the client did not authorize his attorney to enter
      into the settlement. Walden, 250 S.W.2d at 316; Johnson v.
      Rancho Guadalupe, inc., 789 S.W.2d 596, 598 (Tex. App. -
      Texarkana 1990, writ denied) (op. on rehg) (noting that there
      is no implied authority for an attorney to release the very
      right or interest he is employed to protect); Fail v. Lee, 535
S.W.2d 203, 207-08 (Tex. Civ.App. -Fort Worth 1976, no
      writ)"

InJohnson v. Rancho Guadalupe Inc., 789 S.W.2d 596(Tex.App.-Texarkana1 990)

      An attorney is a special agent and is presumed to have
      authority to act for, and institute legal proceedings in behalf
      of any person whom he professes to represent. Slattery v.
      Adams, 279 S.W.2d 445 (Tex.Civ.App. - Beaumont 1954),
      affirmed, 156 Tex. 433, 295 S.W.2d 859 (1956). However,
      there is no implied authority for an attorney to release the
      very right in interest he has been employed to secure and
      protect. Cetti v. Dunman, 26 Tex. Civ. App. 433 [26 Tex.
Civ. App. 433], 64 S.W. 787 (1901, writ refd). By virtue of
      his employment, an attorney does not have an implied
      power to compromise an action which he has been engaged
      to defend. Early v. Bums, 142 S.W.2d 260 (Tex.Civ.App. -
      Beaumont 1940, writ refd). A compromise by an attorney
      without his clients knowledge or consent, which has the
      effect of depriving the client of his day in court, is an
      unauthorized act. Pierce v. Terra Mar Consultants, inc.,
      566 S.W.2d 49 (Tex.Civ.App. - Texarkana 1978, writ
      dismd). Where a substantial right has been violated by the
      attorneys entering into an unauthorized compromise
      agreement, a judgment based thereon will be set aside.
      McMillan v. McMillan, 72 S.W.2d 611 (Tex.Civ.App. -
      Dallas 1934, no writ).


                                    22
                               CONCLUSION ISSUE 3

       Thus Appellant had a right to withdraw from the Rule 11 Agreement and it was

an abuse of discretion for the Court to make an arbitrary and unreasonable order.

                                        ISSUE 4

       Ruling on ownership was not set for the Sanction Hearing.

       The Courts first statement twas " So we're not on the merits today? 2RR 5

The court stated on the issue of who owns the stock, "Well that's a subject of a

different type of motion that is the one right now. But you're certainly welcome to

urge that to some court when you file a proper motion. " 3RR 20.

      Thus the court declared that the ownership of the stock was not in her subject

matter jurisdiction at the hearing.

      In Entergy Corp. v. Jenkins, 01-12-00470-cv (Tex.App.-Houston [1st Dist.]

11-6-2014) states:

             "Subject matter jurisdiction is 'essential to a court's
             power to decide a case."' City ofHouston v. Rhule, 417
S.W.3d 440, 442 (Tex. 2013) (per curiam) (quoting
             Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 553-54
             (Tex. 2000)). "Without jurisdiction the court cannot
             proceed at all in any cause~ it may not assume
             jurisdiction for the purpose of deciding the merits of the
             case." Fin. Comm'n ofTex. v. Norwood, 418 S.W.3d 566,
             578 (Tex. 2013) (quoting Sinochem Int'l Co. v. Malaysia
             Int'l Shipping Corp., 549 U.S. 422, 431, 127 S. Ct. 1184,
              1191 (2007)). "The failure of a jurisdictional requirement
             deprives the court of the power to act (other than to

                                            11
                                            23
            determine that is has no jurisdiction), and ever to have
            acted, as a matter of law. 11 City ofDeSoto v. White, 288
S.W.3d 359, 393 (Tex. 2009) (quoting Univ. ofTex. Sw.
            Med. Ctr. v. Loutzenhiser, 140 S.W.3d 351, 359 (Tex.
            2004)). Thus, 11 [a] judgment is void if rendered by a court
            without subject matter jurisdiction. 11 In re United Servs.
            Auto. Ass'n, 307 S.W.3d 299, 309 (Tex. 2010) (orig.
            proceeding). 11 [N]ot only may an issue of subject matter
            jurisdiction 'be raised for the first time on appeal by the
            parties or by the court', a court is obliged to ascertain that
            subject matter jurisdiction exists regardless of whether
            the parties questioned it. 11 Id. at 306 (quoting
            Loutzenhiser, 140 S.W.3d at 358) (emphasis in original)~
            City ofAllen v. Pub. Util. Comm'n of Tex., 161 S.W.3d
195, 199 (Tex.App.-Austin 2005, no pet.) ("[T]he
            question of jurisdiction is fundamental and can be raised
            at any time in the trial of a case or on appeal. 11 ) .

                                 CONCLUSION ISSUE 4

      By the Courts statement it had no jurisdiction to determine ownership at the

hearing. Thus the Sanction Order is void.
                              CONCLUSION

      This Appellate Court should reverse the Final Judgment and Sanctions

Order based on Tex, Civ. Prac. & Rem. Code Ann. § 10.004(d) does not

authorize the award of monetary sanctions against Appellant for an act when

Kahn was represented by counsel. Appellant was represented by counsel and any

monetary sanctions should be stricken .




                                          24
      This Appellate Court should reverse the Final Judgment and Sanctions Order

based on Appellant' s filing under § 5 1.903 because all the allegations had

evidentiary support and was not fictitious.

      This Appellate Court should reverse the Final Judgment and Sanctions Order

based on court did not have authority to impose sanctions on the withdrawal of an

unenforceable Rule 11 Agreement.

      This Appellate Court should reverse the Final Judgment and Sanctions Order

based on Court Abused Its Discretion Because It Lacked Jurisdiction To Rule On

Ownership Of Stock.

                                      PRAYER

      For the reasons, Appellant prays that this Honorable Court of Appeals will

reverse the Final Judgment and Sanctions Order

                            Respectfully submitted,

                                      .~/~
                                         Burton Kahn. Pro-se
                                         1706 Alpine Cir.,
                                         San Antonio, TX 78248
                                         glentrail@yahoo.com
                                         Tel (210) 408-9199

                                  VERIFICATION

State of Texas             §
County of Bexar            §      Tex. Civ. Prac. & Rem. Code § 132.001




                                              25
       My name is Burton Kahn. I am over the age of 18 and am fully competent
to make this unswom declaration. My date of birth is in August 1933 and my
address is 1706 Alpine Circle, San Antonio, Texas 78248. I declare under penalty
of perjury that the foregoing is true and correct. Executed in Bexar County, State
of Texas on the day of August 5, 2015.

      ~/~
                     CERTIFICATE OF COMPLIANCE

    Based on a word count run in Microsoft Word 2010 , this brief contains

5,889 words, excluding the caption, identity of the parties and counsel, statement

regarding oral argument, table of contents, index of authorities, statement of the

case, statement of issues presented, citations to record, signature, proof of service,

certificate of compliance, and appendix, pursuant to Tex. R. App. P. 9.4.

                              ~~
                               Burton Kahn Pro-se

                        CERTIFICATE OF SERVICE
I certify that a copy of this Motion was served on Appellee, Helvetia Asset
Recovery Inc. through counsel of record on August 5, 2015 by

  Elizabeth Conry Davidson
   Attorney at Law
   926 Chulie Drive
  San Antonio, Texas 78216
  (210) 380-4899 telephone
  (210) 225-2300 facsimile
   conrydavidson@gmail.com




                               Burton Kahn Pro-se



                                          26
                             APPENDIX


A. Motion 2013-CI-17516 5RR 314 DF EX 5


B. Motion 2013-CI-18394 lCRl. 5RR 6 PL Ex 1

C. Final Judgment and Sanction Order 3CR229

D. Petterson Contract.5RR 284 DF Ex 1

E. Statute § 51. 903

F. Wiring Instructions Handwritten Receipt 5RR 226 PL Ex 21

G.Appellee's Stock certificate in 2013-CI-17516 5RR 327 DF Ex 4

H. Appellant's Stock certificate 5RR 93 Pl Ex 4

J. Exhibit 39 5RR 840 DF ExlO
EXHIBIT A
        ."         .•



                        Jl,{llE~ A PURPORTED LIEN                           §
                        .@R: CLAIM AGATNSTHELVETlA                          §
                        ASSET RECOVER.Y ~ JNC,                              §
                                                                            §
                               Property Owner                               §
                                                                            §


                                       JlJDICJ,,(L FINDJNG OF ll"A:CT A.ND. m1aus.ION OF;J.A)V
                                             REGARQ~ A DQCUMEN.T U&lMSTRUMlGNT
                                              PllRPQl[lNG TO.ClfEAfl;;;\ EIENt>R CLAIM
                               On the   ~!l-Y of 0~ . -. ~·lt~~ .m. the abo~. ~iitltd and oumbe1Cd
                        .cause~ this ~µit    ·Q;.t...

~                       as Exhibit 3 {CQUectiveJy, the "Wattanty D~tl's!'},             are      KOT created bY ·implied or expr~.


i   .
                        consent or agre.e.m.ern ·&r~· ob1igor, d~~• 6f the~ owner of the rea.l property or by impli.ed or



~e                      Watranty o•:1i'tjac~· hereto as ·sx1lil11ls l"'31 do nol ~t Pan;tdw OOrporation any interest ~n
 4                      the proper~"1d~scribed therein.
 l
.4
             !
               •
                                Tbe· G()uti makes ,oo :finding· a \l'i! Jwf: iti((dcdyiug claims Qt~ -~~~ involwd. and

p        .              expressly limits its ~of mcl and--co~l111iM1J>f~1,t0 the- teView of ·a m1.~aJ act. The
G

&          J!jll!~~°'"'"'...;.._.CONCLfSl~_~J!~~~~~--,·-'
~ _ •.....,'A~:ORfNSTRUMENTPURPOR~\WRf.FJW~1lt'tA1M
                            . . . ..    .                      .        .
                                                                            ...
                                                                                  .    .. .. .
                                                                                                       '•··Mn OF A FACT AND   CONCLU~'i"IFJ:.AW
                                                                                                                                    Pitt~
                                                                                                                                          "'T.¥1lr"I
                                                                                                                                           t ()t:l 2-
                                                                                                                                                         REGARD!



                                            &ook 164a3 Paoe 313                   12r:las
...... .,. •• ...., ....   '"   .. 11   ••   1·   1 11•·1 • tJt   1A111M'f'   ui   1·                p ,,                  "1 ...... )            d          ,.........      ..... .            ±   • ...   ~ ..   -   .....   b. "'',..




                                         'Signed On thil! the       u rd'     day· of .   och, ~I .·~. 3


                                                                                                d;;,.~
                                                                                                [
                                                                                                     ... :,..,~..·.. .
                                                                                                    1....

                                                                                                    f.
                                                                                                               ••.

                                                                                                            ,: .....       .
                                                                                                                                       ,:    .'

                                                                                                                                            .•.•
                                                                                                                                                  •• • • • · . '

                                                                                                                                                      ·' •
                                                                                                                                                                   ....

                                                                                                                                                                   .
                                                                                                                                                                               "    .

                                                                                                                                                                                    ~
                                                                                                                                                                                        '

                                                                                                                                                                                            '   .    .




                                                                                              ~S11\!CT JUOOE·
                                                                                            /143lzhi8iaW ~-It                                                '11>'1--
                                                                                              BeJ·•(tr'JJT                                                                                                                 It   · +;;.w.   .   1   r. r   •o:• ' •·

                                        .... :J.;•-:·




            ~                                                                                ·~:.'   ...
            Grutor:.            .llliint1A ASSET.(cQVERV't JI(¢.
                                -~opmrrv·~



                                =~d:
            ~~TSN:ANf> NOIJOO IJOi.l.AR:Sanr;J:.po(lanc! val~~~ ··... ·
                                                                                                                        ~~~>"
            ~       (UdUiliiJiiiyfatpow:cmmni}
            ~-~ LOTt :etocx l LOT~ .~OCKJ LOT l ,BLOCJP              Bl.OcXl .LOT' .
            ~~'19f 6, BLOCK 3 µ)T 7, :Ql..O(X.3 LOTS. B.4{~,:l_lHf 9. BLOCK 3 LOT lO,
                                                                                     wtCK_5JgQ'i''t7,B_t.OCK_.
            BLOClt1.U>Tll • BLOCX.:SU>T 22, MCK~WT~-.~'.·51.0T 24 .. ~OOKS LOT25.
            Bl.OCX$)LQTJ6:,m.oat5:t()T27.~.n.or:il'.Jll~s LOT~g·~~ocK, s LOT 30.
            BLOCK H:.OT 3'1 • BLOQ{P:•LOT 3~ ~ ,,                           ..       .                         .   ..

             BLOCK 6 UlT1\..'BLOCX 6 UJ:r'.2 .~BLOCK 6;"1$1''3•. BtOCI{ 6:Ldt·A·;:m:.ocx 6 Ld'l''.! .
            .BLOCK. 6 LOT6)BUXX6 LOT7;,,-'BLOCK (i LOT' . BLOCK 61.::r:.rr.9 BLOCK~ J..OT.'lO •
                                                                                              J

            .et.OCX· 6 LOT n .Bl.OCK 6 LOT J.2-;,.BtOCK nm 13 • BUX!k.·6,t.OT l4 'BLOCK 6 LOT l'-
            •.BOOCIC::61Df 16 ,·BLOCK~ LOTU., Bl..OOK6LOT1B. BLOCK6.t.OT 19, BLOCK6 LOT20 •.
            BUX:X,l'i.~21 • m.acxis, 411:~. ,'BLOCK 6           rmn ,8LOCK,it::t,QT2-4. Bf.OCK 6 LOT 2$ •·
               ... · 6 lprl6. BLOCK 6 ~[tJ.~ BLOCK 6
            BLOC)(                                              LPT 28.• $.()CJ{ l)';_l;PT29. BLOCK 61.0T~O •
            BLOCK,6.:tOT ll • BLQCk -~ ®"32             I




             B~ 1 LOT 1 • aLQC'.I( 1 wi;:;zii m:.tJtK 1LOT3. su~:t(~:t"® •. BLOOC. 1 LOT ~ •
            ~- 7 tor 6. BLQCK 7 LOT1l j,BLQCX 7 LOT I • ~L0\¢1; 1tOT9 • BLOCK 1 LOT 10 •
            BLOCK 7--LOT 11 • BLOCK 7~~·. $LOCK 7 L01' ~3.J'.~~ 7 LOT t4 BLOCJ( 7 LOT ]~                   I

            .BLOCIC 7 LOT 16 .BLOCK 7 .        . ·BJ.QCK 1 LOT 18-. ~ 7 LOT 19. BLOCK 7 ·LOT 20 .
            .Bt0(11 LQT-2:1 ~BtocK 7    LOT' .•iJLoCK 1I.Ofn•.~·7w24 I BLOCK 7 LOT~ •
            BLOCK.,7·~ 16, BLOCK 1 ~; .· , BLOCK 7 LOT 28 .-'.~ ,7li>T 42. BL()CK,7 LOT 43,




                                                              . . ,... ., -.--...,.-.--..,,,,,_,.-...,...-t[ .i=.xHIBIT 1        ~
                                                        6oc:umenlT~~JudlclAL FINOJNGOFA FACT AND CONCLUSION OF LAWREGARDI
                                                                                                                        Page3 nf12
            ••   dbl 11:
                                                             .·-n                                                        -~"'····I   ,   1·   ft(   ......




                  'RESaRVATIONFmmud~1o~~,)'~:·
                    ~ -rishfl-ol-~)l; .. pracripti\'C, .·~. -~ pf m;otd, (It rt.Qt;_ tll ,~y
                  ~~ ~ tlD liftll *-' ~.. u.~·-i:bi; pro:pmy; ~tor~-,~
                  ~. fhe-·~·ofniciHJRritec •tuma·                   .
                       ~ tar.:thnixlriiidimian,:ftltie~·of;wham fneknowl~ -~ 10 thP! ~s
      'I         . . . . . and
                 jj'Olll       ~- · · '\....._.~
                           . -r.',l'OJf,"¥      · · '~·-         · · ..
                                                      ...... -~,pan-.  sel_It    . ~~~·to Gnmce the. ,.,nM~
                                                                           . and co-_n                   . .,.,,,,..,,f.
       !.        ~-tth ail ...,~tbe npsoMd ~~ mm'lf,iiSt •\cmtPftl to-~~-~
       '         bQfif;~ lO ~ ~~. hd1i. ·c-.; idimniat«s. ~ or usip ~. ·Qiu.lot
                 t,l~. 9fllHfm' _. OliUitOr'a hi:in.·"1cf..,.11, -1mi~11o '°'11 ,~ 11:i wanan1. and fv~
                 dChd an . i si1J8111ar tbe -~ ·m Grao1ce lrtCf ~is-~ ex~ a..binimrOll.
                  ~·l!Mlusigni lphl:il ~t*so1 ~·1awfidlt~ or to claim the same or IUIY
                  1mdhcao( CKCDt um~ iam:YatioaS tom ad ~om m::~ and~·




                                                                                                      I'••,,-'"-·-"·'"



                                                             ~'fype: JU(ilCJALFlNDING OFA FA£:f,ANiJOONClUSION OF LAW REGAROI
                                                                                                       Page•t'of 12




_ _ _ _ _ _ _ _ _ _..,__...,,:'·"'"'~·~''i'i!.;~~~:::.-,....- - - -..--- ·- ·--·-·-..·- .
-   •   •••-   IP\M"   t   ...   •1 •   ;JCdb   f ~- . ·u.   f   .... ~... ..~'Ji l               .. PJ")i.tJBflt      ltlf•'tl•trM&:    A




                                                                                                 _,




        vl
         p
         4

         t
         G
         ~1_
         ~ N~ 2o13Cl1.751$
                                 '                                                      -~--
                                                                                                        --·    ,,;._   ____             ···--·-.. -·
                                                                             OQOUl'l'letttl-~;pe: JUDICIAL FINDING Qr; A FACT tiNO-OONCLUSION OF LAW REGAROI
                                                                                                                                        PageS of IZ
                                                                                                                 ..•   ..•. 11 u    '·"": .· ..............   --~---




             Gf'llMIW·:


                                  Mut>rv ~fl(ji
                                   BBX'.Alt. CCM.B.rY~'TEXAS

             ~~iJ$.A.ND NOllOO:~/JtSana obir gooQaJ!i:!.r.el~c:onsidtmion · ·
                                                                                                                             ~~~

             ·~(.ncJaclina•m,y impDW112114sj_
             &L(Q. 3 um i'BUU..31.Qt~ ,;Bt.ocl.1 LOT J. BI.9CK§ EOT4. BLOCl n.ar j .
             ;~ 1 .ujT ~. BU)C,K ~'.~'.7 .Bl,CICK 3 LOtt.. ~ 3 l.OT 9, Bi:.O(:k 3 LOT 10 •
             .ai:bc.K 3 LOT l l BLOCK l"IDf 12. BLOCK 3 LOI' ll B.UJClt;9 LOT 16. BLOCK. 3 l..0Tl1 •.
             1IOOcK 1LOT1s:sI.OCKJton• •                                                   •          ......
             • ~4LOTI .BLOCK'.~'Wt·6,lllOCK.4 LOF2,!J•f.O(X4 WT8 .. BLOOK4'L0T9.
             JUOCl::'4lDT JO .:Bt.OCJtcX 6 't(j.t :Jft:~ Ii LOT"'~~~ YJ. • .   •  ·.r,   -   ,                       •        .



 i.          bLOClc1 tOT 1,, BbQCk,1 l.Otl ,isl.OOK:'1'LOT3'~~ 7 toT-4, ~:>fttn' S,
 ·v          9LO(r'l.7'LOT 6 I mxd::"l'LOT 7 ,. BLOCK ?itQ'.ll'IM~ IJtOCK 7 LOT·9:•.J)LOO&,''T LOT 10.
 p           B~TLOT 11 •.~7U)T12 .. ~)l. ·.,'. lJ.\;,Dux..'1{ n.OT l4·~,l~UlCk1LO'f U
              ·B1Pm'S.WT1~.D~~l:LO'Tl7,~7',:,                                                      ~.~~K71.0Tl.9i.~JLOT:!:O.
              DtqClt 1··LOf 21 BU>erU:LOT22,;.BLlXIC 7 ·                                           at1:DCK 1 LOT24. m:.OCK 7 lDT2S
 4            Bl£a. i.urt''A:BLOCk 7i.Or27.:"~1wT2t,8li,lcl(: '1tttr-42,8LQClt? IDT 43:
 !
 p:
 G
 i~Number.
    --.-.2013Cl17S~6
           . ----..~, ...
                                                    ...•.• ~ ...\..~d, ....... D., ...... ."


                                                                                                                 r:~: ~~T·2
                                                  DdCtiri14mType: JIJDICIA\,. FINDING Of A FAf;r~!)'                                                                                  . "'"""'
                                                                                   -~        :;·

                                  ·.•.   ~,;...




              flLOCK 9 L0f.·1. Bl..OCl 9 uJn,,·9~9 LOT 3 t BLOClt'9LOT 4, B~K 9 or.rt:         .. _l'C;t.'i~
            :BLOCK. 9 tor 6,,;ISLOCK "Wt i •.                  :or.ocx.
                                                      9lOT a. DL0Cl\>9;LQ.t:9 ~BLOCK. 'P LOT lO.,
             BtOCK g LOT' fl •BtOCK 9 wrt1?.9t0CK. 9 LOf 13, IJ~ifi.OT .... BLOCK 9LOT" 1S
             •. BLOCK 9'1X1f 16. BtOCK 9~lJ01"17 • BLOCK. 9LOf lit, BLOCK 9UH 19 •. BLOCK 9 LOT
             20 .• BLOCX 'l.OT ll .JWX!KUDT ZZ. BLOCK. 9'1.0T 2)., 9LOCK·9 LOT24, 6LOC~ 9
            .EQT 2S • m.nctt 9 LOT2&.:8C.Q€K. 9".Lm" 21 • IH.OOK uqr za~.~BLOCIC. 9 .LOT 29 ~BLOCK
             ttar :10. BL()CX 9LQT11 ,..~ sa.x.or J:z,. BLOC({' 9·Wfll • BLOO,IC'9LOT14.
             ~~~~==~~TEXASASPIAT'UCOIWWlN

             ,=~~===l';:::
             ·~.1m1n1-.. ....   ~
                                         of~cr ~Iii~
                              bll llfRd lbt:""""""'*t • fudhlt: LWRl'ilC
                                                      lirlm .....______ Ario.                                             taxC5
             yea-.~~~~~~~~                                                                             . .   JIYl"W"'"1           .   .. . .



                  tJantm. fbr~.~;of".Wtiiah is~,.•shuf,Jc todm~
            ;tiom a:I ~·tD·~~~h-raaiy, pm:U.                                                       IClbi ~~·to Gmuice tlm ~.
             ~with.ID.aaiisiJJ&uls·tbe--·-ldd·~tbmJo·manywiie·belongjngiohhe•l
                                                                        · finva- o..riori
                      '"-. .        . _.., _ . , - - - ... ~· or 8l!li11118
            i...u iUo n--- o..tlCC~• .i...::.:.. _ _ ,,._. -!=Wstmh- a
             -~                                                             .   •
            .~ ..~..cl~·~-~~~~ -:i14;~ '9 ~---i~·
            AbliM tll nd ....... lbe ~ to ~ Md ~~ ~ r:~ adniinistialoB,.
             iilliCmt111wuad miptpinltmt,,JICl'flft ~-~~or to etaim the .suntor 111.Y
              p8n dlllleof. ~ u .0.1he ~ m:.m iwt ~tt(~j;jme hd wanwtfy.




             This ~~~d,'611.~'4.'2()13'by BUitage 7of12




                                                   ·- ··-··.-· """':"ll',,,---.-,.--.
~.   W    44 $$ L£4t.•      It--..~    ...   'II   .I I   J~   6*'-!)   ,   .......   F   I.   iI         ••           .. ..• 4 •   k.zaiit-"' ~-- .   ....                                                               1•·j··-~                                                                    M       . •.




                •·
              ·'




              I,
         0
         I                                                                            •

         ~
         i    !
         :! l




                                                                                                    Document Type: JUDICIAL FINDlNGOF A FA.Ct A.NO CONCLUSION OFlAW REGARD!
                                                                                                                                                                                                                  Page R~f l2



     ___ _________________
                     .,.,,,,.,......,...                                                                                       ... - .......   _____
                                                                                                               '
                                                                                                               ~
                                                                                                                   ·
                                                                                                                   '
                                                                                                                       '
                                                                                                                       "
                                                                                                                           '
                                                                                                                                                              .
                                                                                                                                                                  .
                                                                                                                                                                      .
                                                                                                                                                                          .
                                                                                                                                                                              .
                                                                                                                                                                                  ,
                                                                                                                                                                                      .
                                                                                                                                                                                          .
                                                                                                                                                                                              _
                                                                                                                                                                                                  ,
                                                                                                                                                                                                      _
                                                                                                                                                                                                          .
                                                                                                                                                                                                              ,
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                              ·
                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                      ·
                                                                                                                                                                                                                                                                                          ·
                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                      -
      qaq.   w:"·aF   .
                      ,                                    p-   lk-1)7'   -                      .~   I   ••   .;:   •   •     •   !W"f ~•'ill•   ~   ..




                                                                                                                         ...



                       PM@WfiJllGIAl.l)f
                       anM-GJl)lni.'IBXM
     ~.Mi1DlOIC!l.QOIU.U:•d!llill:·pat1Jii11f._..• ~-                             r    rm.
     • 2 ~,... -......... _,:_,_. -a)    .       ' ., ..•...     '            .. '''         '
     ::t:~·:"',1RL~= s~tBl;~4t~s:Ji~w..
                                             3

     •QQi•~&I_I waC~,u .IK«%tiiiti~_:.ill.cD!:r.oi 11 &ua-,t.ai-17
                                                                                                               .,_
     -~);IOl"ll:•.o,Q(:'ij;·,n·         . .       ..   ~                      .   ~                   •




                          ~-·




p
G.
                                                                 "   -t.~·~·>.




    2
    4         -    .
                         - - -. -....
                                    .,   ~ ""'''"'~ '~-   -~·

                                                                -- . ..... .:..:...-=:.::_·-_·-~-. --·....-------
    !case.~.~~rl75~6 -                          i}o(;umentl)Pl[Y. JUDICIAL                      ANDING OF A F#\C'f MDCONCL.us!ONOF' LAmEGARm
                                                                                                                               Page   IO "fll


________________
.                                                    ........,,.,.,..,......,.,-...   ,                        ____ __ __ ____
                                                                                          ---."- ............,,.   .,....,..          ....,. ,....
                                                                                   -•1.j ?~t
                                                                ··~·                                       .i¥t P. ·""' ·                 .u.-4r
  •     I I         •T   F ·1• I   I                                           I                R.     -                     r   ll




            r·
            \I
              i
              l
              'j
              II
              .,I
              I
              I
              l




      0...-:  t-




      ~J
      'i.

       .. 1
              .1
              J




      Kj
      ~ .


      I                                                                         Docu~nt scanned 'as
                                                                                                                        ·,

      ~                                                                                     filed.

      !-'-=-----_-_-"'_-._-_--~.--.----~-
                                . . . . . --------.-_-..,.,..-.-.,--~\·=-==--·::;::;::j.33~:==__=,=_=_ ..,.........
      ~~Number: 201sc111s1e                            '~T~pe: JUDICIAL FlNDING.p!\A'fACT AHG·GO!'ICLUSION OF LAW REGAf(DI
                                                                                                            ~el'lofU                  ·




--·. . .            ···-··----------------~~""'!'····-                 .-
      '-'*.!1" q_;;s mr   lllJ fl                ·* rrn:·;·   _; __




Odo/Jer 24·t 1013
               _,.,_




                                                                                         OCT 2 ~- 20\3




                                                 ~l!lnl Type:     JUOICIAL FINDING Of A FACT AN.D GQNJi;l,.,"'SlON QP I.AW REGAR DI
                                                                                                           F>age: n -arn




                                    ·-~-~--....---........,,.,  , .,1""."~•-T-"tW'.',.:,:;.·~....- · - - - - - - - - - - - - - - - - - - -
                                                             .......
                                                                      .   '
                 MonoRrOR~liVUWOF~A'l10N.OR
                 1*DJJMBNT PJl&ft)l\TING ro·CRlm:AMJ;BOllCLc\IM
        J'o{ow OOrDcS MoWnt ~.!A&Kt R.;.oveey1 lnc. t~i ud files 1]iis Motion fur

 JudlcfaJ. .~l!W imptitd w ~ ~-or agtieem of a lgenl. ;~. m"O'l!m' t¥mmtattv.e. of tbat

pcroon." Tux. GoV;..Co.lm.§< s1.9Gt~)(B}. Tmdocwsicniati~k~ bcftto.sho'Wl che.c·

    1. heikJ:'l~ lrie:.istke.sole~t\ffftl\'dica. Stti!xs.l~A, l·B, 1-C.
   2. Bm'ttm-¥..Qn.~~~1 V~·fnc.11tbe~,J)~~ SH_E1l. l·D.

   3.   A m~19f'~~hol•9£HcTVcdawas'.wled mr~~                                           16, 2013, 'IMtmg
        Xobfjj'fDiffi1
                 _.,..ffj U Pn!s!..t .... ,....mSAi~
                                .8'IRD    U.eT~.
                                                         ·<


    4. On Scptt;mbet 2.\i, 2013. -~ -~                 fld\liffd   Mt. Kalm mi(   to' -=' in . , ~- ~
        bohaffibt.IRl...tia.
        ~. the ~ l{~                               n.i gnUJling propaty           fuw Hel'\llda to _t.ndjv
          ..
Corporattm is ~1, be.caullt n w                  not cnatt4        by tk 'CicPfm em~ of He~-*
owner t4 ,_ _. ~; . i ~-not ~ by 1bc ~or expreas .cement of tie.
~~ve ofHelvcti.i; Rohcri ~ St~ Ti=. Gov.. Code                             § S1100l(e~)(9). 'l"bi;; llevicd

 Warrem.y DC«l lbowq ~m...-;~T~ lo anmt Pnd,i-.~on ll1Y rnm:ai In me
 ~«scribectia'.tberein.            &.iEx:. l.Q.

                                                        rv.
         HcJvctiaattDSts.tUt....DoasbcrdJL UC tts and~
                                                         v.
         ..HelYdia does not . . the~~ q1lke w~um -.i1·~·dlim of 1ht
 JJitties"mvolYUI and ~&cs tha.t'iliii motion .dO~ti stek. to itfrih'dp a lrigit.inwe lien
 or.-"'*·
   """.... of llftJ.-.... ......... 'Wet
                 · - . Helvetia      .   actnoWled~ thlllt
                                                      . . u_t.....:
                                                           Qll!:~'8 ... nuy :&   ...;~.to
                                                                                      J""'" -11111ctinos., ._,
                                                                             . . ......

 provided by. Chap1tt Io oftlie'Ci\lit Prl.Wce and~~ if1his motion is detc:rmin-1 u:>-
 ~;~lous.




                                                                                     -~·-·
                 ••
                                 rRADI
     ~.pmniaes (;()'~ Movant Helvetia :Asailt Reclcwtty. Inc_ resptedbl~

~that~ ~'mtew tbe~ ~.a                         . . .                               •
JN IE: APURJllOR1ED LIEN                                        JN~JlUS.'Ql$Tiutt cilO*'T
OR ct.AIM J.GAJNST HE..'/Sll1.l
A$SBT RECOV£R.Y. JNC..                                          _JpnJCIA~j)~
                                                                ·DmVli4'i l.'.V'\'in.,..;    ~;.u•;
        Property Owner                                          ~·"'            '."WVV.1'11 • I', •.~o,




                               ifl'llAVIT. OFR9IJIT:..ft.!PLQ


                                "
                                §:                        ...

                                '
         BEFO"JIB l"J$eftM w11:lcr1igned Not'a:y :Publk:. on this ~1."pamally appcared Robelrt

1*1,iey, ~ \O·!U~ tp be 1ht por.so•nwhOK name i$ subscribcdhW'W, who being dul>.' sworn,
~and ·staes a            follows:

          I.      My rusme i!J:Rtitiert llipJey, I am ~:~W.l!ni!Ninc t2J) ~ ~~.ap. and j ha'Vtl

fttlq   bOC1'I ·00nvi'1;;d ,,Of~f flk)ny or Of ..,. ~t itlV.QIVing mOi't1 'Uj)!tudc. l •                     ·6.J~)i

~t cu uaDJddsi'Atnlla111t undcr..>mtn; hm abk l\11-wcar; • r l !im:b7 do awmr.-l.hilt'alt

of'tha f&cts Mn! mthiiAffld~truc and cortcet and wilhlnlftJ ~ knowktf&C.
         2.        Attached   he~    'u "Exhibit •w•   is a true &ml. ~ ·COP)' of Helvetia A$Sei·

IW»v.try, Inc. •s ("'HclYciia~•·1. Ccrttfk:lle of Fcmn•ti~. eff~~t1g111t 2, 2001, ·lfioWma that
RtlW&;is mthorizc4fto-JiM J,000 sblris:Cfttock.
         -~,       Atta~ llc:rcto • Exbibif ~9'·~ •··Wt:        and          ~ .~ of tfio Mim.itm•o1aho

()rpniUtkm M.~iif'The Board ~b-rs of Hclffria A~vi.ry, Ine.. a Por·Pr.ot'ti

 Corporation, daWI:: ii'-~• J7, 200~. ~~ -'1,000 9h1r:H or :ttotJ;'W..l"uerto Verde, !Ad. $«

 .lixhibit "'8" i.t ••



                                                                                                          EXHIBi,f 1   l
                                                                                                            rA~.'f·




                                                                                              ..
                                                                 ',i.!. ..
                                                                                  ·e

               4.      t\ttal:hccl ht!I'~ ·.s Eit~t ..(; .. ~·."! ,trUe and corr=t :copy of Slwe Certffi~e

        Number O(fl, datc0 Augast 2(1~ 2001., ~i.t~ Verde Jn;.                           owm    1.000   mares of

                                                                          ~


               l..     I am )nlllidc:nt of'.Puc:.rm v~~; i.¢rUNY.~,Ttt!~-'Purportt~ t0 D:litifir property
        U~o''ft»m .HBivmia ta l'aradiv CorporatiI
             ...   ... ..... _.. ...   .. -          ..                                                                                                                                                       -
                                , . .i ;:'     ~"·
                                                                                                                                        . )




                                       ·1·1 .:::~-     J' i ·' ,,, !~: t•trtt          1r ·Uf JP                                                                                     1

                                                                                                                   ';I: ti~.
                                                               s;
                                                               ,I·             . • iC- ..              ~&
                                        ta t              a,~t-·         1'r ' . ,I    "'  J       ",,.           .
        'l
                                       IHI l ~~srr ~·1·- t: f I .fl ~                                                 r.··.
                                                                                                                                       I   f.:f                                  ,f                               .t..... ·                                .
                                                                                                                                                                                                                                                                    i::,•



                                                                                           ~1            1  1
                                                                                                                      'f" •             r~ :                     "1.,:·,         ; a. a·. . ·~
                                                                                                                                                                                 t·.H                             Si!
                                                                                                                                                                                                                  ·~


                                       ..• !!  r . f
                                         f !· 1· . .   ~i .fl ~ '.i·
                                                                       ti
                                                                       I  I .111tJ.
                                                                          a.r:l\I
                                                                                    "   '
                                                                                        f· I
                                                                                         . •.
                                                                                             . ~ · · · : f.
                                                                                                                   i.Jl
                                                                                                                      ,a. l·
                                                                                                                             ....
                                                                                                                             'Id~.
                                                                                                                              I
                                                                                                                                   .•




                                                                                                                                   -~  ? ~

                                                                                                                                          ••.   :




                                                                                                                                        ;f·l."""1
                                                                                                                                                    •   ~




                                                                                                                                                1 ~·:I'Si::2
                                                                                                                                                                 ~~ ~




                                                                                                                                                                             ·
                                                                                                                                                                                 :      ·.,:




                                                                                                                                                                                         ;1; .
                                                                                                                                                                                                   !    ,i·




                                                                                                                                                                                                            a
                                                                                                                                                                                                                  i.

                                                                                                                                                                                                                  i.r 1:'Ra· f
                                                                                                                                                                                                                                i




                                                                                                                                                                                                                                     S:i· . .;I
                                                                       ~Ht'~        ~ x~ !·!tl
                                                                                                                                                                                                                                                                ¢

                                       B                                                                                                ~ , I~                                       !. ;~Pl                            e
                                       l
                                           ~ ;;' ,..;
                                           ~~··
                                        "fl,.
                                                     .         ~
                                                               =-
                                                     s f'jiS-2'3"
                                                               "'
                                                               ti
                                                                     i
                                                                     z
                                                                          .

                                                                          r  .
                                                                              ~· ~
                                                                               ,
                                                                                ~



                                                                                    ~·
                                                                                      •'.;I '
                                                                                                •l:I
                                                                                                 ft
                                                                                                             \




                                                                                                         fig..
                                                                                                                   idjI ·i;l1 1 I  . .
                                                                                                                                        .
                                                                                                                                       -·
                                                                                                                                                                                     '.'l                                                   .tl'l




                                            '°.1 ~ ~.· ~· ::~J. . . ~ ~,., ~.i .~
                                                               3.               ~-
                                                                                                           ~.(~:.                      ~.
                                                                                                                 :A
                                                 !             ~&    .           .'
                                                                                !'!)~,~
                                                                                                       I
J
'f
!
i

i
                                                      :!!!; of 8119     .~-~·
      ~                                                                 .ea.ti $1J.J®~
                                                        l..000
      P\ICIW v.,m, Ud..
      '~;~duly ~;~J1,ttd q,rtitd, i1 WZl5
       .   10:80J;NEV, \llat"PO!'~ l'l~'\bc ~~1'~",Uffi~ Q/~-~
      :~ar.~zMJQi*'~.dirtif~1alhf~.llll'Mlfljbuw.dlO n:hUJn;.lf
      ~:~friimift)··fll.l\'9\;1.'IC!lhal the ~~bc:inJti:quited·fqr ~1
       ,,_~~- nr.1 ror d\~1'ulmn.d1!1nncr
             'RUOLVEl)~tltill tllt? BQ.iil~f'!>i~L,[l~"Bt~~p may upon~
       ~·ll.libc'Soald.,.~ffi:.Iif»i~r~dnn may~Ji!µeBLi\bor~'tl'iaraoflW;i·.
       ~·~ f0r·..onai~'i1~•ft!\icti~ nf any;~·rir inianslblC 'l;lelldlttO the'
       ~,..~mothcr'_,
            """'~~"';"-         ...-~~.:<    . .ll!Y ~indornat1d1i*l.Da"
                                   ......h•1CJ1'1     .          .• ,... U\8 ~-·
                                                                               . -~
                                                                                  · t ll90'Y· otJteS
                                                                                                  - ·' ·
       ~pct~dllit.nCt!I fol_~tec. w ~ p:rrorma:S,.Olhrz_.uitiiil~'f$1;.~
       ~- Qr sa:vi'l"ttes of.il!fy 9.hrt Olrpuralion. dom$i~,W Jm;tign, oidtber tntity.
                                              MNK AceiWNT




                                                                                                           3



--·
        .
Upcm. ii:sotioD dD1
                . . }'-~       · ~td. lil'lrl l!drri'll~t~rm•oft11eSiam'OJ''fmsa11d~
~uifog.~'lid ~t'l(l "-ilhMldiiie lll'Ci,aiflrer·~




l1pcn.~oa~Y-·~~-~~·ti,,.riod. it was

        . lttSQLvtPiiJt'lhtrliit!Ei::fiJ?~iflhc Hwira,..(~ e aoi~~· t~f~!l~~!i·
~fof.tJR~~ion a·n ~~n~!I ancl P'l""'t$ ~~ bel!Ollai~:"*-~~~·
~J:I to ~~'Lill lawful bWii~Hntf.aetMtir.s, 1md·-t.
                            '




                          ~AUFICAT.ln~~               OTlft'rR )ll'IUSDJCTSONS

 Upon ~Oii duiyll'.l. .)'Mecmckld PTid~tricd. ilWts
     'RF.SOLY!D.~:fcr thepurpl:il:orawhctri:ting die 1Ni•~on'16&>:~~
 Ui.~·~·~'°11 Dli~~ tiC~i.;Mni~$w~orany fercip:ooUr'tty in wbich'it i!I
 ,...    ., m ~ped'ii!u .for~ ~~ cl.=im~!~~,"' b11r\WJcL lrotiii'le!l!J, ·t.M prciper nffi~ r:tf
 1lMI austrieu ~o·we here~..aid.Jum~~m:qpP.Oint andsutii!itituEelll ~·agmwcr
 ~ Jbt:·~ct af~,ti) CbteruUc'a111hb11DF,-Ow. locaiicn'Of,all ~ lllltutor)I
 ~ ._.,10 make and fil• all ll&'C!IAAl)·r.crtinwtes..iepom. ~.of~ 111\d other
 t~!lilrli'maJtll: r£qUiJed,.~tM •111•~ltf~Ut:l·~1erritixy. ~·OTCOW'IEI\' ti)
 IUlbi'.riia ~ 6ulincss Corporation·u1 tll.ll).'l*!L hul41WS!!.1~.


                                JlUR.TH£.R l!'fS'fltllm"IOl'i8 TO OF111C£'RS

 Qport moJfoi1 •'Yi....~;~d.. jt was

                                                                                                   4
      -
          Upon ~tJJ. iljlym111&, t.eCOUWan4 ~it ~           ..
       "' ~\~~,'.;.~:~· ~.·:·                                                 ••


Fromt B•Tt x.t;11 
D._c: Wal, Feb.,2Q; iji~~tJ0.:43 Ml:
Subjelll: Fwd: J(ey'Uijo
To: .Bob A ~.ipley 

Dc:ar Bott:

S~-~~ied minures ofmeetlnt wi({'llh dcc:liriii
o~ip.

Please conttct if you ticc:d.ttiOtt.
Burt




!No.li!o~ E~arded       mCSSl&C ....-----..
 Fl'W?_; a..x-M 
To; ~ Sluu Nlitiunal <5!d1Yla@hatw0J>
 cc:-
 Datc: Sun. 25°N                                                                            -·
                           BbllTON ~' P.I. ANJ'i~TIS
                                         ll06 ~-CUde
                                       ~- Antomo, Texas 78243.;
                                                 {210) 4(4.1H99
                                        •   &vis
kl(cyl.m'IQ

Dear~

       E1ldMed is a coP,Y oftbe~·ofthe&ard l'.i~bfHelveda:Ucfzi\~JPtCtt­
Cammiler DfPoolic At:COO!ttl ahawl1tl};,lt\e 'D!nmtor Mr., L1Qt4:Gi0rge.

  .        Mr, George. wu~ attomey wile> inwrp~tt:d,ofHtM!tQ.. His plane;numbcds 2 JO
4ll1'~1.    if ~~@lf!tUr1het al'~.
Plea. ~~                    ••Y"   !!J!.,..,-.. .u
      ~ ··· ··if.you ............._'iliiMI...;,. · .-...11    .im.;;.w-wl!ed·W!
                                                    •JU et me.M;l!I ·-       ..   can dose.
If l   wi be of UJY .furlber-~.PJeR contact me.

11\lnkyou ~ muds

                                                 ·~:.
                                                                         . ..
                                                                                                                       .


if~if;;j f 1'I~dt~I:~                                         if; f.- ~ 1
                                                                  ih      . j ·,           1'•
                                         ..·'~i .,. ~~-1.
                                                     ;. . . . I· . ..lll; .~I_
                                         Ii .'

                             i_ r·r_ r· t~ ~111 - ·, .· ·r      ·                                                                                                   •
      · rf .I-               ·"                                                                   :f..;l_ i I
                                                                  l'il: ~-· 1                                                                        ii.~
                                          .
 '.I 1, :l
                                                                                                                        ;;>-: •. .               ..
                                  8

      . . ..   ~     .
                                  !
                                     a-I 11 1 .,..i. I !-!"'11
                             .f-. ~. 1·                                 ~ ~- I . a,
                                                                         . ·. ·S;:a .
                                                                                                                            ,;,_·J_
                                                                                                   .~ ... :. ....: . : .· . "·; .. ...
                                                                                                                                             > ..
                                                                                                                                            1~·1:i~-
                                                                                                                                            '.· . ;,  -~• ·i

      j.1· ~.-.·..: .!_~                                                                    .~.· e:·.t:f1i·:f·~.                                       ·.2~
                                                                                                                                                         ·.·~ i·
                .    .. !                  . p ·•             .
                                                                  .. .•.cu;.                                                                ·"'· ,. .           .
  rif.,...'
 'g       .   . ::   :Bi
                     !ii'·
                             .Jl'..·i:·.1.ee
                                  . ; ,,..
                                              ..i ·r·
                                       , .i;. ..i       ~-      ;·1·!.1:·
                                                                 Ii! .!f; ·. ·,. _,,_.
                                                        .~ ..··;·'F  :1·: ;I         -~     -~     ff kl. ·, .~         ,,.§.· o.,....~"    '.    ' .... .·.a
                                                                                                                                                 '·1·       .




 ik 1f_t1! fiUi i ·t ~ltl tl IHI: .·
                                                                                            w;     !!!.


              1                       1
                                                        s.
 . ·· ~:_·
 t r~,,.·
                                  ·i:; ~.... ~-·
                                         ~ .., ·
                                                                       : :r· ·i'·i ~
                                                                            I.
                                                                            > ~ ..          I 11'           I ..
                                                                                            :f ·.r:i·_·~: · ~"-l                                  -~

                                                                   [~f I_.(,                              ·f::·~.· ,-1                                         ·~
                                                                   I                          · .             ,.              .,..,                            .    ·
 lf .•                            jyjlf                                                   · I                                                                       e
 H1~! .
  ~
  -
                                1ltfl iJUI l ftt j~···
                                         ·i ~4
                                         1~~
                                                                       1 ~~m
                                                                        ~       ~
                                                                                                                              ·i!J
                                                                                                                              9
                                                                                                                                      I'.
                                                    'I




                                  MINUIEMK~~Q~~B:l.COlUJiB.

tl.•Sec.etuy.1ulimttteilto1ha~i!w:C01J)Dtate1a:ottUiaakfur~of1k
~~emi·nccmia. JJpoa~dtdy sudt,·~ lnd·mrlcd. itwu

            · d.$OLV;t.D, ~~;~~'.mconl book is~•'the~~lq~ftbci
-~                        Qllfiµ1ha:,   '

                RtSOLV:U. tbltthc:lkmincAOBpomiartfl'llkllli%i·~·~:i@idi'in
the. ~~~
     · ·  · ~. . 1.u.i...1.:..-but.not
                 ~~-~ ..                                        • orcertl£ed-oae•
                                       • • · , . •.. :...1 t10 PJOS.
                                     . tn~._~WJr.u-S.                           · of.the
B~·~~'tl,l'riainil~~•mcni:llr~'Ji~ QI ~-~odpOiit-of
Fi-·~-~.r~~·· •~-~f~ofshmholifa:s anddiRctots, imd
writtm~d~'--4~.                                          . .
                                                omciaUI
'1lic Cminnan of the ndiDllhcn calW for 1hc dccliun of oftiQc:rs 1>f 1hc BusiDac Cmpimldoa.
        1


 ~ :tbHowmgpmons WB•nomiJJl!:ed.1Q'lbe .office ~tq'.dldi: narne;

                                                    NIUilf
                                                    K«lblthB. M~
                                                    ~B.Moet,e~·

                                                    '.k~'E. Moere               '
Nc,.fiatl:as.iommattmui being madi! thencxnim.ti.om wm; eloled aod tbe·clilecfora ~to
"'*on tili nomhaf:Cs. The Cbliimao 8rrAoutad that the ~nominees wme elec:md to tbe
~$Ctbd"•thelti~ Dlin*·to MWI 0:aich1Ube~of.ta Board of.Directors
~~10"1Htmni:Oitny'\Ytitttilt. .ployment~·.eaentea by1hc Businm
~un a8d taiospciCCl~o~


                                            ~~:CD.TD'JCA.TES

 'tl»S~tu1omittm~~~f'.~lhuecenif~~-~··u·~
 corpc;nre cortif1caae far ...... Upon mo~9n"dUlyn,.ide, ~-~·camtd, ttw
    USOL_
     ......·. . .m;,n..: ..........,-"'.""" of..t.c
                ,~,~ that-~                         -~~... "'-~'""'.Kiiitc ~tomcctu~fPl.....y
                                               ym;;_...~                    oecatcKt · • · , ~-to
                                                                                               .....
 l'epl""""""·lb:ail~.·
     'Sbiita Ofibe:~'Osponliun;·d1ahoy issmlcl                                •       lS&ti~CJ: OfsBABD
                                                                           •
    Upo11t ~ d.uty·made.     seccm&d.ani:f c.imid/it was
          . ·. . . -~~
        RBSOLVID,    . . .Coqtorati.GQil:u,c
                           . . • ··. . .1000. •...!ofthelat.....-.
                                                    . . ...~
    ~OJJ'li:~-...~OODIDWn . . (ftO·patVllut),.!C:t'i~-pri~ot$1.00,
    eaci).Q~                       .


     ?!am!                                          :&t:ft8am           Oi"'mU!n. Yfls.
    PutJl1n vf'file. 11tl.                            l.0.00              ~                   ·~000.
,   Upon motion lfuly.lnade, sec:cmde1h:md·~ttY!'d

           -ID'JK)LVWJ1:mat. U\')Cm:tecclpl oflbe ~~mo ~O,f.t.be , . _ .
    r~,h.~toiiStiemre~·
    --.-·-"               .             .   ..      .          .a.e,
                                                      TA)... .,penansnaiiieifabow·.Md;m
                                                                     . .. . .      . . .'!""
                                                                                        .diota:.
                                                                                             .......
                                                                                                     if
    advisable, reprhen'iaDcmc tOQt any:p=11asef&dlW.!fRCim bd~um torhmmnmt
    putpoaw llDd. mn:fm dislri.bution., amJ,further




                                           ':BANJ< A                          •
   ~--, ·~ the'9.~ oftheBusiilea CGlpmltimn ~zed rodo~~ thinp
                                                                  •
dtako·.U~on~ uci.bclpfbltc c.ty®l dll~vt ~~.-.all m oftbe
.me __ --:.
o~ ~ a'Dfperst)!IS
                        ·. &,y~
                  ·acti.fti . . 1lssinrM
                                  ·      Cm"'
                                          ~               · lftitlceQftbC.~bt'tic:-J~
Upan mm:londilly made; ~ a:I wria. ttwu

       RESOLVDJ       lbll:UDJ,4'.~ill!li;iif.d\n:m·~ Ind dfiflmr cifthe ~
~.mUtllit~.,_.~.

lbe~e.stea~·~'
  . '' ,.,.  .                        ·· ··              m
                      'WU8D)' :rwtm:·~ oomcbefG:t the Dirticto?&at tt:U
~ mi!'ftiirlH1'Jns no~. the ftWting wu~

DATE: Aijjjt
       --·
             11:',)007;
               '·.




                          ·wJJVU.GJ·NOTIQ·ANDCONSIM
  '     :usoLVJW. um:~~j;~~~e sci~ mea1~e(c#,~ LDilial.lMld «'
 Dbecrtth
 , . . . Qflfe~. Alli!itcu-,;;...._,
                 .                   1~6 .~.:.,&J..- n. • ..:--if".I~~.
                                                                      · ,,...~........ _.
                        =--~-J•,IU'iOr.-ii.oURD!PUWllO_.J"N:,..VBl...,...._11,u.
 FDmLl.tion.fi.lcdwith~S~ofS~·~tt't~"-v~tila~ottlw::
 OraaJ~1>f~"£,l~1 ·d·by~j$ieaol.Wian., di*~Wlivc·DOtfetDflbe
 time IDd pl•-    '\ 1'", • '   '">   -. • - : • I   •I I '.       ' '.   ~                        '1.   ·1:.   l     .··~,1~ 1 ")   .,..,
                                                                                                                                   • '.       ~ ... • • .   j       1     .....
                                                                                                                                                                                        Pip 1 vfl

                                                                                                                                                                                          ~    •.




*  .
                                                                0.ilicets'.and DiredOrS
                                                                1

                                                     HF.Lvh'nA ASsEtU                                       •MJN'trrE$ OF l'J,.tl:i;~OJW11"1A~Y'·
                                        -~'too:J;~TJm:$,K;AlUlffOLDSR3
                                                                            •
                                        .qF·;Mm:.vstt;&l\'ssST·JUitOO~'Y~.


         uws ~- mc!atirW. al"Shmn:holllOM af'ule C.,.,._lj(lri ,...MW. onitba,~· . . - 1at UM
         tlm..Mld ~~ ~ f,.U, ~ ibit nc)lj..,... gi..-. k.:lhoi> .1...wnaida!nl,-




          'l.rpon ~- dl:ii:y   ..ao;   ~ens UrriCd..-i111i,f~l~w.tn1 MRI.   OIO.:Moel   diKIOtOr1I ~ Gtnoai;
          "> tcpl...,.. tlic.~~·~iiie_.:       JOc' OM:' r~~ yinv;


.-....




         •L .. .. ___ > . J. _ ..- J. .A- J.. J.. Ii' .f"· . ):n" 4 b ~:o· Q_ _J J .A n . . -b --- .
         LU_~-~~ M.~:~;A~k-~Jh~~
          '.l"htre   ~t$. ~'~~1f~i~ ~- ~·'~ns. ~ mO'lionckllll' ~-
          .,.,~~.Cl..~      mudy ClllYrii:d. .h wiut 4dio~.




 ...._
            -----,"S
            "'""' 1tf ~                  (j
  ----- P.orward(d in~_.___
      nacb•.rtbob ..qy'~im•iJ-~>
  f«n1;
  0 . Prl, S~20~201Ht ll:.13AM                                                       ,
  Subjcct: ~inures ofl~:N!eet1111 Clflli: Shaft.'noJd~. of!'§t,.tlla ./15~ ;t.~ery lno.
  To:.Bim:.Kahn                       .         . .-.               - .




. , f'ICUC   nno anacnea-~ Mtnuu:s{lcfthenxD'IOfwmwe.t1JJ'.busine&1 rtcar.ds, pa)'J"Oll rcc:ords. i RS fllinp
                                         or
   and retumSt 11 woiJ;~~atiy comracts oi:ber miieiia~~ r.):He.lvetia. Y® .mun also ~dcr 1oi new ·
   management a!Lliari.k aooount5 lmd·prOYideJ comJi-~!l'C!)Jl1tin& for a!hecei:1:11SWld dlsburscmc:nisup 10 d•.
   l'hank )'OU,

   Robert Ripley
   Praidc:111
   HeJvma Mset tlC®~·fDC.
,.   I
 ,.ill_.!
         ~   I

             J }
                 l
                     .t   l,~   I




                                EXHIBJT"G'   l-· _ --
                         •

~··-am·t &Ux%tLOr'1 aocx.tU>T:1·_11W~\ftor4.~'wr!.
Bi.Oct 9toT 5:uuq.,~.m"(,~lJ~9 l.DT a.'~ffilr 9. Btock 91.0T H,,
~i'Lql'lL         •!S'li.ar.1i.l!U'.:lcx      HDT l3. Bl..OCX9IDr1.c 1 111.DCX;'.9'.UJf'.15
,·'.Bl.OCS::H:OT If, BU'IC& SI LOT fl.. Bl.OCK 9 LOT l ' ; IW)(X·9 00('19 ,lED.'9 tor
lV_,"BµJCK.,tor:il,m.oc::;K.'LQ(.~,.:,B~.9WT.~:.:1!1':DCX9$.~~~'9
t»T». 8Loat9 LOT~····~,•~~-.oi
             &&   I   A111
                                      ·-
                                  c -·-
                             ......
                                           .$.
                                           ··-   1        •




                                                                                      •
                                                                                                               3    -                      ,




l
    \




    .1 ·
                                                                             ,_..
    l
    .'
         i
                                      . -~--·"

                                            •.
                                                     ~··.
                                                     :.       .
                                                                  .
                                                                      .
                                                                           :.:Mil.~
                                                                          '-~·




    'l'
     '
     .~•
•    I
     I




                                                                                      ---   .l·f   ............ ..wi.---··-··~·-·   ....       I   .II•   •
EXHIBITB
                                                                            ...
                                       2013-CI-18394
                               224TH JUDICIAL DISTRICT COURT
                         EX PARTE HELVETIA ASSET RECOUERY INC US
                                    ORTE FILED'    11/a5l2013~
                                                                                                            Q
IN RE: A PURPORTED                                 §           IN THE DISTRICT co~                        _,_(ffe
                                                  §                                                ~      · .. ,µ~~~
LJEN OR CLAIM AGAINST                             §                     JU~ICIST~T -~:,%~.?"~
                                                  §                                        I           ~ ~ ' ·"' -rl.O
                                                                                                        '?:J0~'~
HELVETIA ASSETRRr.OVF.RY. lNr..                   §            RF.'XAR r.m1N           .   F.xis        J' '\.. ;._&~,
        Property Owner                            §                                            •   S·    "V ~ -r ~

             MOTION FORJUDICIALREVJEWOJl'DOCUMENTATIONOR]NSTRU                                      ~ -:;;:-~~           .\
                              PURPORTING TO CREATE A L1EN OR CLAIM                                                  ..::(_

        Now comes,· HELVETIA ASSET RECOVERY, INC., and files this motion requ .                          ~gJ'
judicial determination ofthe status ofdocwnentation or an instrument purporting to create an interest

m real or personal property or a lien or claim on real or personal. property or an interest in real or

personal property filed in the office of the Clerk of Bexar County, Texas, and in support of the
motion would show the Court as follows:

                                                  I.

        HELVETIA ASSET RECOVERY, INC., Movant herein> owns the real property described

in the six (6) Warranty Deeds with Vendor's Lien attached hereto and made a part hereof by

reference as Exhibits A. B. C. D. E & F. See attached Exhibit 1. Affidavit of BURTON KAHN.

President of HELVE TIA ASSET RECOVERY, INC., and Exhibits A, B, C, D, E & F.

                                                  II.

       On September 18, 2013, in the exercise of the county clerk's official duties as County Clerk
of.Bexar County. Texas, the county clerk received and filed three Warranty Deeds with Vendor's

Lien ana recorded tbe .   .

                                                           m.
                 On October 28, 2013, in the exercise of the cowity clerk's official duties as County Clerk of

        Bexar County. 1 Texas,
                        ;
                               the county
                                   .    .
                                          cJerkreceived and filed three Warranty Deeds with Vendor's Lien

        and recorded ~e documentation or instrument attached hereto and containing three pages each for
        a total of 9 p~es. (£xhibits D, E & F) Said documentation or instrtunents purport to have created

        an interost in r~ property ftQm HELVETIA ASSET RECOVERY, INC. ASSET REcOVBRY,

        INC. to ACSBLDR, Inc. dlb/a Stellar Homes.

                                                           IV.
                 Movant, HELVETIA ASSET RECOVERY, INC., alleges that the six (6) documcnfa -

        namely, Warranty Deeds with Vendor's Lien, attached hereto as Exhibits A, B, C, D, E & F- are

        fraudulent, as defined by Section 51.901(c)(2). Government Code, and that the documentation or

        instruments do not grant any interest to ACSLBLDR, Inc., in the real property described in said
                  ,.
        Wammty Deeds with Vendor's Lien. The documents are :fraudulent because Robert Ripley
        ("Ripley'') was. not President of HELVETIA ASSET RECOVERY, INC. on the dates the Warranty

        Deeds were .signed, or any date for that matter, and the docwnents purporting to transfer _shar~ of

        the company to a non-existent corporation also is fraudulent as a forgery as described more fully

        below.

                 Texas Government Code, Section 51.90l(c)(2)(B) provides:
                 (~) For.purposes of this section, a document or instrument is presumed to be fraudulent if:
                 (2) the document or instrument purports to create a lien or assert a claim against real or
                 personal property or an interest in real or personal pwperty j:l.Ud;           ·

                 (B) is not created by implied or express consent or agreement of the obligor, debtor, or the
                 owner of the real or personal property or an interest in the rcol or personal property, if .
                 required under the Ia.ws of this state, or by implied or express consent or ~eeinent of an
                 agent, fiduciary, or other representative of that person; ...

        TEX. Gov'T CODE 5l.90I(c)(2)(B).

                                                            2
.   '



                 As aescribed in tile attached Affidavit ol .HU.KTUN KAHN, attached nereto as Exhibit I,

        attests and atta~hes certified documents that show the documents attached as Exhibits A, B, C, D,

        E & F, were n(Jt "created by implied or express consent or agreement of the obligor, debtor, or the

        uvvu~1   v.f lhc 1~al u1· pi;;r:son"1.IJrupcxty unm iutcrc;sl in ll11:; re-al ur pcniumll prupcrly, lfrc:quin::d wider


        the laws ofthis state, or by inlplied or express consent or agreement of an agent, fiduciary, or other
        tepresentativeof that person.11 Exhibit1.

                 -BURTON KARN rs PRESIDENT OF CRA.NTOR, NOT ROD:ERT RIPLEY WHO

                 PURPORTED TO SIGN AS PRESIDENT OF GRANTOR

                 BURTON KAHN has been the President of HELVETIA ASSET RECOVERY, INC. from

        October 23, 2009 to the present - not ROBERT RIPLEY who signed the Warranty Deeds with

        Vendor's Liens as President. Exhibit 1 and Exhibit G - the certified copy of the management

        register of the Secretary of State of Texas showing officers of the Company. The records of the

        Texas Secretary of State, show that BURTON KAHN was not President of HELVETIA ASSET
        RECOVERY, lNC. only during the period of September 27, 2013 until October 4, 2013, based on

        ~ :lhiudulen~.:tl!ingwith th..:: Tt::1u1s   Secretary of i5U1L~ by Ruben Rlpfoy who :signature appears on all

        deeds as Presi4ent ofHELVETIA ASSET RECOVERY, INC. (Exhibit G includes said Certificate
        of Amendmen~ :fraudulently :filed onSeptember27, 2013t by Robert Ripley). BURTON KAHN, at
        the filing ofthis: motion is: the Ptts:ident ofHliLVETIA ASSHT RBCOVI1RY, INC_ gru1 :a.t :a.11 times:

        material he~~to is shown to be the President of HELVETIA ASSET RECOVERY, INC., including

        the dates of the deeds and signatures on the deeds. (Exhibit G). Exhibit H, management records

        of the Texas State Comptroller also confirm BURTON KAHN as President




                                                                  3
•   t




                       ·~   .

               -THESIGNER OF THE DEEDS HAS BEEN DENIED AN ATTEMPT TO TAKE

               OVERTHE BANK ACCOUNTS AS PRESIDENT OF THE GRANTOR .

               On September 16, 2013, RobertRipley ("Ripley'') posing as president ofHELVETIAASSET

        RECOVERY, INC., submitted to Randolph Brooks Federal Credit Union ("Randolph Brooks'') 50

        pages of documentation, in an attempt to demonstrate to Randolph Brooks that he was entitled to

        talceoverthebankaccountsofHELVETIAASSETRECOVERY1 1NC.. However,RandolphBrooks

        refused to allow Ripley to take over the HELVETIA ASSET RECOVERY, JNC. bank accounts.

        (Exhibit 1). Randolph Brooks then gave the documents supplied by Ripley to HELVETIA ASSET

        RECOVERY, INC.'s President, BURTON KAHN, on September 23, 2013.                        (Exhibit 1).

        HELVETIA ASSET RECOVERY, INC. 's President, BURTON KAHN, took these documents and

        reported this incident to City of Live Oak Police Department. (Exhibit 1. Exhibit 1).     i ., ·


               -IN:DOCUMENTSPRESENTEDTOTllEDANKDYTIIESIGNEROFTHEDEEDS

               WASACERTIFICATEOFSTOCKTOANON-EXISTENTENTITYCONTAINJNG

               FORG,ED SIGNATURES

               Included in the 50 pages: supplied by Ripley to Randolph Brooks, was a fraudulent Certificate

        of Stock claiming that Puerto Verde Inc. owns 1000 shares of HELVETIA ASSET RECOVERY,

        INC. and dated Monday, August 20, 2007. (Exhibit J). This Certificate is fraudulent as shown by

        several facts. First, this document is a fraudulent document because Exhibit J is not the proper form

        to demonstr~te share ownership of HELVETIA ASSET RECOVERY, INC.. Exhibit 1. Instead,

        Exhibit K ls tl1e fom1 which was adopted and approved by the Board of Dirthat the fonn of the share certificates presented to the meeting is adopted to represent shares of the
Business Corporation that any issue certificates bear all legends and restrictions required by the

Bylaws or :resolution of the '.Business Corporation ... "'~ ancl attal:bed to the Minutes is tbe propc:r
           . !.
fonn, Exhibit K, not Exhibit J•
                  . . ··'··

          Second, Ripley's fraudulent certificate (which is Exhibit J) purports to be signed on
                  '
              '-:'•:;/

Monday, August 20, 2007, cind tho Organizationcil Minutoa (Exhibtt L)           WCI:)   aigned on Friday,

August 17, 2007. There is no reason why, on the next business day following the signing of the

Organizational Mfoutes, that the fonn should be change - this is clearly a forgery. (Exhibit 1.)

AClilitinmtlly. the Orgimi7'Atlonal Minute~ re1111ired Puerta Verde. 1 ,td. tn pay~ 1.000.00 priOT to the

issuance of the stock certificates but the $1,000.00 was never paid. Additionally, the fraudulent

certificate states Puerta Verde, Inc. purchased the stock-not Puerta Verde, LTD. There is no Puerta

Verde, Inc., registered with the Secretary of State.

          Exhibit J -the fraudulent Stock Certificate was sent to Mr. Curtis Baggett, a docwnent
              .       .:.
examiner    and expert witness, E:lhibit Mis Mr. Baggett's affidavit and bibliography stating that Mr.
Moore's signature on Exhibit J is a forgery. The forgery includes the two signatures ·on the

Certificate as president 811d secretary.
                                                   v.
          Movant, HELVETIAASSET RECOVERY, INC., attests that assertions herein are true and

correct
                                                  VJ.

          Movant does not request the court to make a finding as to any undedying claim of the parties

involved and ~knowledges that this motion does not seek to invalidate a. legitimate lien. Movant

further ackno~ledges that movant may be subject to sanctions, as provided by Chapter 10, Civil

Practice and Remedies Code, if this motion is detennined to be fiivolous.

                                                   5
              ;- .·
...
                                                  PRAYER
             Movant Helveta requests the Court to review the attached documentation. Warranty Deeds
      with Vendor's Liens, attached as Exhibits A, B, C, D, B & F, and enter an 9rder determining that

      ABSBLDR, Inc, dlb/a Stellar Homes has no interest in the property described in Warranty Deeds

      with Vendor's Liens, attached as Exhibits A, B1 c, D, E & F, together With such other orders as the

      Court deems appropriate.
                                                            Respectfully submitted,

                                                            ASSOCIATE ATIORNEY




                                                            State Bat No. 24045010
                                                            Jay R. Petterson, Attorney at Law, PLLC
                                                            12274 Bandera Rd., Ste. 210
                                                            Helotes, Texas 78023
                                                            Telephone (210) 695·6111
                                                            Facsimile (210) 695-6101
                                                            Attorney for Movant. HELVETIA ASSET
                                                            RECOVERY, INC.

                                                            LEAD ATTORNEY
                                                             L. Terry George
                                                             State Bat No. 07806000
                                                             1117 Castle Top
                                                             Fort Worth, Texas 76052
                                                           · Telephone (210) 535~7717
                                                            Facsimile (682) 730-1119
                                                            Attorney for Movant, HELVETIA ASSET
                                                            RECQVERY, INC.




                                                       6


                                                                                                 '· .·
THE STATE OF TEXAS
COUNTY OF BEXAR

       BEFORE ME, the undersigned authority, personally appeared BURTON KAHN, who,
being by me duly sworn, deposed as follows:

       My name ie DURTON KAHN. I am over 21 years of cage, of cound mind, with peroonol

knowledge of the following facts, and fully competent to testify.

       "1.      Exhibits A, B, and C, attached to this Affidavit and made a parthereofby reference,

are certified copies of three documents: namely three (3) deeds all dated September 18. 2013 and
signed by :Llobert Ripley, purporting to sign said deeds as President of IIBLVETIA ASSET

RECOVERY, INC., a Texas Corporation and the Grantor named in said deeds attached as Exhibits

A, B, and C. Exhibit A is recorded in Volume ~6354, Page 605; Exhibit Bis recorded iri Volume

16352, Page 1838; and Exhibit C is recorded in Volume 16411, Page 1610; all of said Exhibits

recorded at said voiwne and page numbers In the Deed and Plat J;teco.rds of Bexar County.

       "a..   According to the Texas Secretary of State, Mr. Ripley was not the President of

HELVETIA A.SSET RECOVERY, INC. on September 18, 2013.
       "2.     Exhibits D, E, and F, Qttaoh9d to thic Affidi.vit ~d road9 a part heroofby referenoe,

are certified copies of three documents; namely three (3) deeds all dated October 28, 2013, and

signed by Rob.ert Ripley, purporting to sign said deeds as the President of HELVETIA ASSET

RECOVERY ... INC ... the Grantor named in said deeds attached. Exhibit Dis recorded in Volume

16411, Page 718; ExhibitEisrecorded in Volume 16411, Page 732; and Exhibit Fis recorded in

Volume 1641 t, Page 786, all ofsaid Exhibits recorded at said volume and page numbers in the Deed

and Plat Re(\:ords of Bexar County.

                                                 l


                               Exhibit I
         According to the Texas Secretary of State. Mr. Ripley was not the President of
       "a.
   .    . '.
HELVETIA ASSET RECOVERY. INC. on October 28, 2013.

       "3.            I, BURTON KAHN, have been the President ofHELVETIA ASSET RECOVERY,
                      ; ..

INC ("Helvetia11) continuously since October23, 2009 to this present day. I have been registered with
              .   .      .                                                                r.
the Secretary of State as PresidentofHELVETIAASSET RECOVERY, lNC in the records of the

Texas Secretary of State since October 23 1 2009. The only time I was not shown on the records of

the Texas Secretary of State was from September27, 2013 until October4,2013, and this was based

on a fraudulent filing ofan Amendment with the Secretary of State by Robert Ripley. Attached as

Exhibit G and made a part hereof by referen~ is the certified copy of the management register Md

all docwnents register denotes, of the Secretary of State of Texas, showing my status as President
of HELVETIA ASSET RECOVERY, INC. The fraudulent Amendment filed by Robert Ripley is
             .·.
included 03 part of Exhibit G. Also attached as Exhibit B and made a part hereof by reference is

the Texas Controllers statement showing my status as President of HELVETIA ASSET

RECOVERY, INC.
                  .                                            .                          .
       "4. . ,On September J6. 2013, Robert Ripley. posing as President ofHELVETI,A.ASSET

RECOVERY, INC., submitted to Randolph Brooks Federal Credit Union ("Randolph Brooks"}, 50

pages of documentadon in an attempt to demonstrate that he was entitled to take over the bank

accounts HELVETIA ASSET RECOVERY, INC. Randolph Brooks refused to allow Ripley to take

ove~ .the   corponite accounts and gave the documents to me as President of the company on
September 23,. 2013 ..1 took possession of these docwnents submitted to me by Randolph Brooks

and reported ~s incident to City of Live Oak Police Department. Attached as Exhibit I and made
a part hereof is a Certified Copy of the Police Report filed with the City of Live Oak Police


                                                 2
uepartment~


         "5.              ~ncludcd in said 50 pages of documents   was a Certificate purporting to show that

P~erto   Verde, Inc. owns 1000 shares of HELVETIA ASSET RECOVERY, INC. Attached as



fraudulent document because of the reasons stated hereinbelow. First, the Certificate is not in the
               •          ~    c




form authorized by the Directors of HELVETIAASSETRECOVERY, INC. Attached as Exhibit

K ruid made a~part hereof by reference is form of the Stock Cemfi=te requir@d to transfer s:harea.t-o -wa:t not chane;cd by the IIBLVBTIA ASSET R.TICOVBRY, INO over tho

weekend ofAugust 17, 2007.
         "7. .. . The fraudulent Stock Certificate pwports to bear the signature ofKenneth E. Moore

as President and Secretary. Known documents bearing Kenneth Moore's signature were sent to

Mr. Curtis Baggett, a document examiner and expert witness,                   to compare to the signatures of

                                                            3




               ~·   . . .: .
Kenneth E. M~re :on the fraudulent Stock Transfer Certificate. Attached as Exhibit M and made
. .           .      !
a part hereof by referenccjs Mr. Baggett's report concluding that Mr. Moore's signature is forgery                 a
                                                                                                                  ;.·   .




on the fraudhlent Certificate identified as Exhibit J, including both signatures on the certificate as

president and secretary on the fraudulent Certificate, identified as Q-1 in Ml'.· Baggett' s report. Mr.
Baggett' s qwtlifications are also attached to Exhibit M.

        "8.         .further, the Organiz.ational Minutes otHELVET!AA:SSET .llliC..:UV bK y' INC..:, page

3, (Exhibit L) 'reads in part: "Resolved that the Business Corporation issuing shares of Business
Corporation•s authorized shares of common stock (no par value) for price of $1.00 each ....
Cu.uijill~wliun 1,;w;h."           R~olv...'   Book 16354 Pag~·so5 3pgs                                                                                     Doc# 20130199236



                                         WARRANTY DEED            wiftt VE~DQR'o5 LIEN
              NOTiCli: OF CONFIDENTIALITY RIGHTS: IF YOU ARE 'A NATURAL PERSON, VOU
              MAY IU!MOV.1£ OR S1'RIKE ANY OR ALL OF THE FOLLOWING INFORMATION
              FRO~ ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY
              BEFORE IT IS FILED FOR RECORD JN THE PUBLIC RECORDS: YOUR SOCIAL
              SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.
              Drite:'·        S~l~ ',2013 .·.
              Gril)ltor:       HELVETIA ASSET RECOVEIW, INC.
             'Grantor's Mailing Address: 13123 Feather Poinb San Antonio. Bexar County. Texas 78233

              Grantee:         ACSBLDR; JNC dlbfa Stellar Homes
              Grantee's Mailing Address: 3910 Bogie Wav. Converse, Bexar Co1mtv. Texas 78109

              Consideration: The sum of TEN AND NO/I 00 DOLLARS ($1 ~.00) and other good and valuable
              consid~ra!ion   to lhe undersigned in hand paid by Grantee herein named, the receipt of which is
             hereby acknowledged, and !he further consideralion of the execution 11nd dellvciy by Grantee of
             his/her/their one certain Promissory Note of even date herewith in the principal sum of ONE
             HUNDRED EIGHTY-SI)( 11!0USAND FNE HUNDRED SIXTY-NINE and NO/I 00 DOLLARS
             (Sl &6;569.00) payabl~ to the order of PLAl'NS CAPITAL BANK as therein provided and benrioa
             interest at the rate.~ therein specified, and providing for accelert1tion of maturity in event of defau I!
             and for allorney's fees, lhc payment of which note is secured by the Vendor's Lien herein retained,
              llnrl i!; RrfrliliMnlly ~eanmrl hy fl Dl\P.rl nfTMlQI nf.even   tl~t..,hP.rr.with Ill   nARRPr.I. n.   AnAM~.
              Trustee.                                            s,., •

              J'rop,!rty (including any imprGvcrncnrs):           : •:·, 1~
                      LOT 8, BLOCK 9, KEY LARGO SUBDIVISION, BEXAR COUNTY, TEXAS,
                      ACCORDfNO TO MAP OR PLAT TIIEREOF RECORDED IN VOLUMB 9573,
                      PAOE(S) 13, DEED AND PLAT RECORDS OF BEXAR COUNTY, TEXAS; afso
                   :.; ,mon:; oo>mmonl;r known t>~ 3?30 011~11 W"Y• ConYPr~.-, Tv>                                                                                         ···.. ·

  ·     Grantor, for the consideration and subject to the reservations from and exceptions to
conveyance and Wl11T81lly, grants, sells, and conveys to Grantee the property, together with illl and
si!lgular the rights and appurtenances thereto in anY, wise belonging, to have an"d hold it to Grantee,
Grantee's heirs, executors, administrators, successors, or assigns forever. Grantor hereby binds
Grantot and Grantor's heirs. executors.. administr:llt(lfll1 and successor~ to warrant and forever defend
ell and singular the property !o Grantee and Granti;~·~·i1~irs, executors, administrators, successors,
and assigns, against every person whomsoever la~(ully claiming or to cloim the same or any part
thereof, except as'to lhc reservations from nnd exceptions to warranty,
      It is expressly agreed that the VENDOR'S UEN, as well as !he Superior Title in and to the
above described premises, is retained against the .above described proporty, premises and
improvements until the above described Note and all interest thereon are fully paid according to the
.l'llce; 11.'Ilur! i;Cfecl isml u:111ll11~ lh\:rcur, al whh;'l1                          llm~ ~lib 'oi;x:Q ~h"ll \i1;wu11;;   ii\r.ivl11\o;,
      .                                                            l·   •             """I :•      I    ~

  ·.. l' PLAINS CAPITAL BANK C'Lendcr''~;at the instance jllld request of the Grantee herein,
having. ~dv8Jlccd and paid in cash lo the Oranlor herein lhal portion of the purchase price of the
herein described property as is evidenced by the Mreinabove describen•I Wo.u"rtrf Dc.ed wl\1-. i'/~'.lds-1'n                                                                  ""   ,..,i..,~1...ig..d         l:,,.f1>•• mo
o ·         IZ,'2013 ,20Ja,byRobertR1                                                                   ,P      fandon behalf of HELVETIA
ASSET RECOVERY, INC.

     ----~-
       ·a·,r..o i!®l AIMNlli\GIBSONTIOMORe
       ·~ ,..::_.A;         Notary Pii!JV~
           • ~''             STATEOFTEXAS
          · f)]      "rq~t1t1111.l•MlltJIZOt4
                  -~-~     ........  ...........................
                                     ~....,

                                                                                           '.'it '.Hi.'
AFTBR RECORDlNO RETURN TO:                                                                 :i..
                                                                                         2 ' '




  .CERTIFICATE
  Thr pDge 10 which this c•r11flcntc I• Dm~•d 111 ny h••·r bo•n nllercd lo r<0duT.f:.D~. _ _ _ _ _.......,_
  GERAnD C. RJCKHOFF
  COUNTY CLERK
  DEKAR COUNTY, TEXAS
  DY;~·
                                                                        11>1.3\ .~ d
                          Dc11uty                                                         Dole
  ' ' ~= '




                               Dae# 20130199236
                               #Pages 3
                               09/23/2013 11:27AM
                               e-Filed &. e-Re"c been 1lfcrcd lo rcdac:tco11Rdenrtol pol'50nol Jnronnallon bul
Is olbon1·lso n ruil, lruc ~nd corrccl copy orlhe (lrfglnol on nit nnd orr.cord In my office.
Arn:.sTtD:.____==--
GEMRD C RICKHOFF
COUNTY CLERK
BEXAR COUNn', Tl!XAS
                                                Jo,3\.13
                 Deputy                               Dale
  ...
                           Gerard Rickhoff
         COUNTY CLERK

                                           •
                                  BEXAR COUNTY COURTHOUSE
                                    100 DOLOA.OSA, SUITE 104
                                    SAN ANTONIO, TEXAS 78205
                                                               BEXAR COUNTY




                                        CERTIFICATE

STATE OF TEXAS§

COUNTY OF BEXAR§

        I, GERARD RICKHOFF, COUNTY CLERK OF BEXAR COUNTY, TEXAS, DO HEREBY
 CERTIFY THAT THE FOREGOING ISA TRUE AND CORRECT COPY OF THE OFFICIAL
 PUBLIC RECORDS OF REAL PROPERTY OF BEXAR COUNTY, TEXAS, NOW IN MY
 LAWFUL CUSTODY AND POSSESSION AS SAME APPEARS OF RECORD FILED IN:

                VOLUME f ~ -'O   5 tf                 PAGE     ~ li),f)
     . THIS COPY MAY HAVE BEEN ALTERED TO REDACT CONFIDENTIAL PERSONAL
 INFORMATION AS REQUIRED BY TEXAS GOVERNMENT CODE 552.147.

      JN TESTIMONY WHEREOF~ WITNESS MY HAND AND OFFICIAL SEAL OF OFFICE
 GIVEN IN THE CITY OF SAN ANTONIO, BEXAR COUNTY, TEXAS, ON TIDS 31.st
 DAY OF O~+<>hft'-          A.D., 20 =.t-=:3'----___;
            .    ·.

                                         GERARD RICKHOFF
                                        COUNTI:" CLERK
                                        BEXAR COUNTY, TEXAS




 ANY PROVISION HEREIN wmce RESTRICTS THE SALE, RENTAL; OR USE OF THE
 DESCRIBED REAL PROPERTY BECAUSE OF RACE, COLOR, RELIGION, SEX, HANDICAP,
 FAMILIAL STATUS OR NATIONAL ORIGIN JS INVALID AND UNENFORCEABLE UNDER
 FEDERAL LAW.
Book 16352Page1"838 3pgs                                                                                Doc#20130198632




                                          WARRA!'ffY DEED WITH YJ!iNDOR'S LIEN

          NOT~CE OF CONFIDENTIALITY RIGHTS: IFVOU ARE ANATURAL PERSON, YOU
          MAY REMOVE OR STRIKE ANY OR ALL:OF·.THE FOLLOWJNG INFORMATION
          F'RO.M ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY
          BEFORE IT IS .FILED FOR RECORD JN !-HE PUBLIC RECORDS: YOUR SOCIAL
          SECt;JRITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

          mite: .                                          , 2013

          Gral'!tor:             HELVETIA ASSET RECOVERY, INC.
         Gnn,1or>s Malling Address: 13123 F.eather. ~~i?t, ~Ill\ Antonio, Bexar County, Texas, 78233
                                                             .......
         Grantee:                ACSBLDR, lNC dlb/a Stellar H;~es      ..
         Grantee's Malling Address: 3910 Bogie Wav. Converse. Bexar County. Teirns78!09

         Consideration: The Sllll1 ofTEN AND NO/lOD DOLLARS ($10.00) and other 11ood and valuable
         consideration to the undersigned in hand paid by Grantee herein named, the receipt of which is
         hercby.acknowlcdgedt end the further consideration of the execution and delivery by Grantee of                · ·
         his/her/their one cenain Promissory Note of even •dale herewith in the principal sum of ONE
         HUNDRED TWENTY THOUSAND ONE HUNORED 'FOUR and N0/100 DOLLARS
         ($120, 104.00) payable lo !he order of PLAJNS C~ITAL BANK as therein provided and bearing
         interest at the rates therein specified, and providing'for acceleration of maturity in event of default
         and for attorney's fees, the payment cfwhlch note·is secured by the Vendor's Lien herein retained,
         and ts aclditionally secured hy a Deed of Trus! of even date herewhh to DAruIBLL G. ADAMS,
         Tru.stee.
            ·:    ...
         Property (lneluding any Improvements):
                 .; .LOT 14, BLOCK 7, KEY LARGO s.tJMnvtSION, BEXAR COUNTY, TEXAS,
                     ACCORDING TO MAP OR PLAT THEREOF RECORDBD IN VOLUME 9573,
                     PAGE(S) 13, DBED AND PLATRECORDS·.OF BEXAR COUNTY, TEXAS; also
                        moi~   (;Qmmonl7 known a~ 3954 Bogie Way, Convcroc, TcxP:> 78109;

         Reservations from Rad Exceptions to Conveyance end Warrant)':
             · . ·This conveyance is made nnd accep!ed subject lo the following matters, to the ex.lent same
         arc lq ~trcct at this time; any am;I all restrlcllons, ~ovcnants, conditions Bl1d casements, If any,
         relating to the herein above described property, but only to the ex lent they are still in c!Tcet, shown of
         rc~o~d in the herein above mentioned County and State, and lo all 20ning laws, regulations and
         ordinance.c of municip2I and/or other govemmental.auilldrities, .ifany, but onl~ to the extent that they
         am still in elfeel, relating ICI the herein above described property.
           ·•    '1                                                 ;·: •




                                                              J I-/'3 . Exhibit B
                                                          ID-Dato
                                 Dopuly
                                                                        - ....--· ---· ...
                                                                              '--                  ~
          ,.
                                               ..,·.   .~. !t.1~;·.     t \:
  : ~                                     . . t·;·.l~r·r .
   . .·. Grantor, for the consideration and sulU~c~ ,to the reservations from artd exceptions to
conveyance and warranty, grants, sells, and conveys to' Grantee the property, together with all and
singular t!ie rights and appurtenances thereto in any wise belonging; I=
                       Dcpuly
       ;'   .
       ".




                              Doc# 20130198632
                              # Pages3
                              0912.012.013 3: 13PM
                              e-f'il                         Gerard Rickhoff
          COUNTY CLERK                                     BEXAR COUNTY


                            BEXAR COUNTY COURTHOUSE
                                 100 DOLOROSA, SUITE 104
                             SAN ANTONIO, TEXAS 78205


                                 CERTIFICATE

STATE OFTEXAS§

COUNTY OF BEXAR§

      I, GERA'RD RICK.HOFF, COUNTY CLERK OF BEXAR COUNTY, TEXAS, DO HEREBY
 CERTlFY THAT THE FOREGOING IS A TRUE AND CORRECT COPY OF THE OFFICIAL
 PUBLIC RECOJU>S 0.FREALPROPERTY OF BEXAR COUNTY, TEXAS, NOW JN MY
 LAWFUL CUSTODY AND POSSESSION AS SAME APPEARS OF RECORD FJLED IN:

               VOLUME   lb 3 5~                   PAGF.    I«$~
     . TIDS COPY MAY HAVE BEEN ALTERED TO REDACT CONFIDENTIAL PERSONAL
 INFORMATION AS REQUIRED BY TEXAS GOVERNMENT CODE 552.147.

        JN TESTIMONY WHEREOF, WITNESS MY HAND AND OFFICIAL SEAL OF OFFICE
 GIVEN JN THE ClTY OF SAN ANTONIO, BEXAR COUNTY, TEXAS, ON THIS      31.6±   .
 DAY OF D~--\-p'b.m.-        A.D., 20 z;J.?~--

                                   GERARl> :RlCKllOFF
                                   COUNTY CLtRK
                                   BEXAR COUNTY, TEXAS



                           BY:         ~ MCJerk
                                 &..- Dep~unty ~-»1
 ANY PROVJSJON HEREIN WHICH RESTRICTS THE SALE, RENTAl,, OR USE OF THE
 DESCRlHlW REAL PROPERTY HECAUSE OJI' RACE, COLOR, RELIGION, SEX, HANDICAP,
 FAMILIAL STATUS OR NATIONAL ORIGIN IS INVALID AND UNENFORCEABLE UNDER
 FEDERAL LAW.
                                                                                                                                                         \


     Book 16352Page 16103pgs                                                                                     Doe# 20i3019&589
I.     ti




                    . \.                     WA.KKANTY DEl!:U WITH Yt;NUUK'.S LJ.l'.iN

              NOTICE OF CONFIOENTIALlTY RJGIITS: IF YOU ARE ANATURAL PERSON, YOU
              MAY REMOVE OR STRIKE ANY OR ALL OFT.HE FOLLOWING INFORMATION
              F,ROM ANY INSTRUMENT THAT TRANS~~~S AN INTEREST IN REAL PROPERTY
              BEFORE JT IS FILED FOR RECORD IN TIIE PUBLIC RECORDS: YOUR SOCIAL
              SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.
              Date:                 ~W 148,                     , 2013
              Grantor:              HELVETIA ASSET RECOVERY, INC.

              ... , Mailing AddreHl 13123 Fea1her Point. San Antonio. Bexar County, Texa:1: 781)3
              Grantor's

              Grantee:              ACSBLDR, INC d/b/a Stellar Homes
              Grantee's Mailing Address: 3910 Bogie Way, Converse. Bexar County, Tex!lll 78109

              Consideration: The sum ofTEN ANO NO/I 00 DOLLARS ($10.00) and other good and valuable
              consi~cration to   the undersigned 'in hand paid by Grantee herein named, the receipt of which is
              hereby acknowledged; and the further consideration oflhc execution and doll very by Grantee of
              his/her/their one ceraiin Promissory Nbte .or ev~11lil&ie here\vith In the principal sum of ONE
              HUNDIIBD EIOHTV-~TOHT TIIOUSA NJ)' and iJdftlfla DOLLARS (S 188.000.00) payable to the
              order of PLAINS CAPITAL BANK as tberein,.p~~idce ana tearing interest at the rates therein
              spci;ified, nnd providing for acceleration offuaturiiy'in event of default llJld for attorney's fees, the
              payment of which note is secured by ihc Vendor's Lien herein relained, lllld isaddltlonally secured
              ~y ":Dod. .,fT'l'UCt     ,,r ovon d..to h•r,.with to DAP.RE:Lt. Q. ADAM~, Truct.•.
              Property (including any Improvements):
               ~:    .;·:
               :~   .. LOT 22, DLOCK 9, J my omt.,,
               :ATTESTED:_--=........,,..,....--
                ~~ C. RICKUOFF
                COU1'TY CLERK
                D£.XAR COUNn', TEXAS

               BY:         ..)-./                              JD·{)/. /3                Exhibit          c
                                    Deputy                           Dntt
                                                                                      '------ ·-·--·-- --··--                ·--       .   --   -:--··
                                                                                                                             \


..
          :;


     singular !he rights and appurtenances thereto in an~·wi~e belonging, to have and hold it to Grantee,
     Grantee's heirs, eKccutors, administrators, successors, or assigns forever. Grantor hereby binds
     Granier and Grantor's heirs, executors, administrators, and successors to warrant and forever defend
     all and singtdar lhe property to Grantee and Granlec's heirs, executors, adminlstre(ors, successors,
     and assigns, agaimt every person whomsoever lawfully claiming or to claim the same or any part
     thereof, except as to the mervations from and ~x~eptions to WM"anty.

      .         It is expressly agreed that the ~NDOR'S~JJ;:N, os well as 1hcSuperiorTitlc in and to the
     nbovi;: de11nrihed premi~es, fa rettihi'~ ~lti~i 1 :ii.fi.~·li1io.,,~ described pr C. RIC:KHOFF
      COUl\'TI' CLERK
      nµAR COUN1-Y, TEXAS

     . nv~:...;· ...· -=-=-------- 10 ...3[.J~
        : • .,:,        nrpuiy           Dalt
                                                                                                                                 \

           . ·~· ..

..




                                        Doc# 20130198589
                                       #Pages3
                                       09/20/2013 2:54PM
                                       e-Filod & c-Rccordcd in the
                                       Official PubHc Records of
                                       BEXAR COUNTY
                                       GERARD C. RICKHOFF
                                       COUNTY CL.ERK
                                       F~s$20.00




                                      STATE OF Tl::XAS
                                      GOUNTY OF 61iXAR
                                      Thfi; is lo Certify that this document
                                      was e-Fl~ED and e-RECORDED in the Officlal
                                      Publfe Records of Bexar County, Texat.
                                      on this date and time stamped thereon.
                                      09/20/2013 2:54PM
                                      COUNTY CLERK, BEXAR COUNTY TEXAS




     CERTIFICATE
     Tilt pngc lo wl1lch this ecnlf1C11le Is offi1cd n1ny hn,·c llw1 nlltrcd fl> l'tdncl Cohfldtntlnl p  ,. •   I    I




                            Gerard Rickhoff
                  COUNTY CLERK              •                     BEXAR COUNTY


                                  BEXAR COUNTY COURTHOUSE
                                       100 DOLOROSA. SUITE 104
                                   SAN ANTONIO, TEXAS 78205


                                   · CERTIFICATE

STAT.l!J     OJi' TEXA~ §
COUNTY OF BEXAR§

       1, GERARD RJCKHOFF, COUNTY CLERK OF BEXAR COUNTY, TEXAS, DO HEREBY
  CERTIFY THAT THE FOREGOING IS A TRUE AND CORRECT COPY OF THE OFFICIAL
  PUBLIC RECORDS OF REAL PROPERTY OF BEXAR COUNTY, TEXAS. NOW IN MY
  LAWFUL CUSTODY AND POSSESSION AS SAME APPEARS OF RECORD Fl LED IN~

                                                        PAGE     I U> 1'&.
       THIS CO'.PY MAY HAVE BEEN ALTERED TO REDACT CONFIDENTIAL PERSONAL
  JNFORMATION AS REQUIRED BY TEXAS GOVERNMENT CODE 552.147.

       lN TESTIMONY WHEREOF, WITNESS MY HAND AND OFFJCJAL SEAL OF OFFICE
  GIVEN IN THE CITY OF SAN ANTONIO, BEXAR COUNTY, TEXAS, ON THJS .3 irl-
  DAY OF De.~bQL.    .       A.U., :ZO .L~. •


                                         GERARD RICKHOFF
                                         COUNTY CLERK
                                         BEXAR COUNTY, TEXAS


                                       ~~=.:.=~r.Ju..,..~__i,,;,M~©-J)~a
                                 BY:
                                                Dep~nty Clerk          1 i--




  ANY PROVISION HERElN WHICH RESTRICTS THE SALE, RENTAL. OR USE OF THE
  DESCRIBED REAL PROPERTY BECAUSE OF RACE, COLOR, REL1GION, SEX, HANDICAP,
  FAMILIAL S'l'ATUS OR NATIONAL ORIGIN IS INVALID AND UNENFORCEABLE UNDER
  FEDERAL LA'Y!
Book 16411 Page 718 3pgs                                                                                                         Doe# 20130225299

            First American Title l
            Gf# ~"'kQfr~                                                ·
             ~.nC'iot.;ONFIDENTIALITY RlGHTS:                                  IF YOU AREA NATURAL PERSON, YOU
             MA,f JttMOVE OR S'r~ll(E ANY OR ALL OF rim FOLLOWJNG lNFORi'fATION
             FR.OM ANY INSTRUMENT THAT TRANSFERS AN JNT.EREST IN REAi, PROPER'l'Y
             B:.t:FORt JT JS .FU.ti> FO.R RtCOR.l> J.N TB'.E PU.BLlC Rl:CORDS: YO\'JR socm:.
             SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER•
                 .'                                                                                      '

             FATCO·S~ WARRANTY DEED WITH VENDOR'S LIEN
                                 Oc1oberZ.~2013
            ·Gratitorr           HELVETIA ASSET RECOVERY, INC.




               '
              . l.
            Griuitor's Mailing Address:



                                -~-m33
            Grantee:            ACSBLOR, .INC. db.1 STBl.LAR HOMES
            o_.ant4CiJ4 }'..f,..il:ng Acfdrc»I


                                ~l~~Way
                                Coiwcrs~, Tcxa$ 78 !09
                                Hex;ir CounlY

            Co11sidcrntion: C:ish aud a note ofeven date c.~ccu1cd by Gmn!Ql and pay.iblc to the otdcrofBROADYWAY
            ~A;i'IONAL BANK in the principal Amount of ONE HUNDRED TWEN7Y SlX 'JiiOUSAND FOUR
            lil).NDRED ANIJ OU/.IOOTiiS DOLLARS ($126,400.00) which represen1spart paymentofthopurclw.c price
                           Tlwnotcis sceu~b}•a first and superior vendor's lion and supcriortttlcrctained in this clt'.:4
           1•1y                                    Date
                                                                                                ·- ..   -· ·-   ·- -
'   ..

          forever dcforul all and singular the Pro~~ ta Grantee and Gra11t~s heirs, su~rs. and assign~ ag1insl
          every person wuoms~r 1awruuy c1aimins e>r 10 c1a1m 1n~ same or any p'111 1ncroor; except as 10 111~
          Rc!iOl\l:llioll.!I from Comiey:tnce and tho R.~cepliom to Conveya11te and Wnnanty.

                     Tho vendor's Ue11 agairu1 and supcriorlitlete> the Propony~re retained until oacll note described is fully
          p111id ('Otorropcnytl1a1 iscvidc11ced by lhcnotc. The first and superior vendor's Jienapist end
          C11J\'!pnr 1il!e In the Prnpezty nrA rel2it!M fni lllo benefit ofRROAOYWAY NATIONAL BANX and arc
          1~f~r1ed lo BROADYWAY NATIONAL BANK without recourse against Oranror.

                     Whon the context requires, slnp,ular noons and pronouns include tho plur:il.




          STATE OFTEXAS ·

          COUNTY OF BBXAR




                 ------:"-      ~GlllSONTIDMO!!E .



                     a
                                    Notti, l'IJlllc
                                  STATEOFTEX~
                             MrCollm. f111.1111212D14
         " ~·""
             .. ~:;;:;;....;,:;;;;,;;:,;;;;:m,:;~;..;.;...11

            (~   .

         AFTER RECORDING RETURN TOi
         ACS:Sl.DR, JNC. dbA STELL~OMES
          66~4 ~SoadxWlly31JC                             fDltJ(
         Conytt.t'l'0 1   T~xu,ilCIP




         WARRANTY DEED Wi11l VENDOR'S LIEN
         PAOIHOF2




         CERTIFICATE
         Tho p11gc to which this certtncolols affixed nony hDvt been Dltrred to ,..dnd conHd•r>tfal personal lnformnllon but
         is olbcrwisr o     r..11, true nnd correct copy or !hr originnl on file ond or record In h•)' offi«,
         ATT~Tl1D•
         GERARD c.'""m=cKH=,_,o....F""li'--
         COUNTv CLERK
         BEXAR COU.Nyj•'}f-XAS
         DVi                L(':J                                I /-q-rJ
                              Drpuly                                 Dnte
     .,......




                               Doc# 20130225299
                               #Pages 3
                               10/30/2013 2:35PM
                               "'-l=il<>d R. o-Fl..,,,ordod in lh<>
                               Official Public Records of
                               BEXAR COUNTY
                               GERARD C. RICKHOFF
                               COIJfllTV Cl FRK
                               Fees$2o.oo




                              STATE OF TEXAS
                              COUNTY OF 6EXAR
                              This is lo Certify that this document
                              was e-FILED and e-RECORDED In the Official
                              Public Records of Bexar County, Texas
                              >)fl thl~   dole and limo; ~!otllj.l redact confidentlal personal inronuollon but
l• olh~nli~e a full, !rue 1111d torrtcl copy orlhf orfglnnl on Olr and af reeord in my office.
ATTJ;.ST.ED1 _ _ _ __
GERARD C. RICKHOFF
COUNTY CLERK
BEXAR COUNTJ.iTIJXAS
B\': _ _,_;lr;;.....~SJ.,,.______                     /I-    t..f-r_j
                 Dc-puty                                Dale
                               Gerard Rickhoff
          COUNTY CLERK                       •                         BEXAR COUNTY


                                 BEXAR COUNTY COURTHOUSE
                                      100 DOLOROSA, SUITE 104
                                     SAN ANTONIO, TEXAS 78205


                                      CERTIFICATE

STATE OF TEXAS§

COUNTY OF BEXAR§

      I, GERARD RlCKHOFF, COUNTY CLERK OF BEXAR COUNTY, TEXAS, DO HEREBY
 CERTIFY THAT THE FOREGOING IS ATRUE AND CORRECT COPY OF THE OFFICIAL
 PUBLIC RECORDS OF REAL PROPERTY OF BEXAR COUNTY, TEXAS, NOW IN MY
 LAWFUL CUSTODY AND POSSESSION AS SAME APPEARS OF RECORD FILED JN:

            VOLUME        J&,4 l I                             PAGE    Q-   L8:
      "'l'HJS COPY MAY HAVE BEEN ALTERED TO REDACT CONFIDENTIAL PERSONAL
 INFORMATION AS REQUIRED BY TEXAS GOVERNMENT CODE 552.147.

      IN TESTIMONY WHEREOF, WITNESS MY HAND AND OFFICIAL SEAL QI; QFFJCE
 GJVEN IN T~ITY QFSAN ANTONIO, BEXAR COUNTY, TEXAS, ON THIS 4(1<
 »AY oF     [Jjfj_Ye m !:&c.         A.D., 20    I2        .
                                        GERARD RICKHOFF
                                         COUNTY CLERK
                                        BEXAR COUNTY, TEXAS


                                nv:   - '-'a~ ~e~pu~ty-c-ou-1~- - 'er" "'~. L. .C12c~ .=L.-
 ANY PROVISION HEREIN WHICH RESTRICTS T.HE SALE, RRNTAL, OR USE OF THE
 DESCRIBED REAL PROPERTY BECAUSE OF RACE, COLOR, RELIGION, Sl!:X, HANDICAP,
 FAMILJAL STATUS OR NATIONAL ORIGIN IS INVALID AND UNENFORCEABLE UNDER
 FEDERAL LAW•.
,Book 16411 Page·732 3pgs .                                                                                                                 Doc# 20130225301
                          r11:;r iVTit5i~on Tiile                             .
                          GF# \ Cft.cB33rrATCO-SA
                           $                                        ~     .
             . J\TOTIC~ OF CONFJDENTIAt.nv rue.ins, IFVOU All.EA NATtmA.t.l'lmSON, \'OU
              MAY ~MOVE OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION
              FROM ANY INSTRUMENT THAT TRANSFERS AN INTER.EST IN REAL PROPERTY
              BEFORE IT IS FlLED FOR RECORD IN TIIE l'lJBLlC RECORDS: YOUR SOClAL
              SECUl.U'l"ll ?-TUMllJ:n on 'iO\JJ.\ DIUVEn·s LlCENGl'HWMlnm.                                                                           .


                                    WARRANTY DEED WIIB VENDOR'S LIEN
              !Jate:                uctoller~ ZUIJ
                                                                    •,
              Grantor:              HBLVfil1A ASSET R.ECOVERV, INC.

              Gr~titvT'> Mnl\11111      tularcn;




              Gr~11tee:
                                 -~ACSBLDR, INC. dba STELLAR HOMES

             Grantet's Mailin2 Address:
                 .·.             ~o~
                                      4           Wny
                                   Converse, Texas 78109
                                   BcXllr County

              ~o~sider~tion: Cash and a note ofeven date c.~ceuted by Grantee arid pnyabl~to tlt~ordcrofBROADY\VA Y
            · NATIONAL BANK in the principal amouni of ONE HUNDRED FOR.TY 1WO THOUSAND FOUR
             HUNDR.EDANDOO/JOOTHSDOLLARS(Sl42,400.00}whichrcpmentspaltpa}mcntof~purchascpri~
           . +£"th. -pfC.~rty, ilw, ~~W \D KWrM. lty C'o fu.ot llni 'l'IJ)Mf~t ..,C.ndcu1Q- L\'IJC'a Aftd. a.~po-nO'I' tiU. n.toiftcd. \~ i.hi:s d,...d,
             in mvorofBROADYWAY NATIONAL BANK lllld bya firsl·lien deed oftrvstof evcndateftomGrantcelo
             D'LAYNE RHYNSBURGER, Trusteo.

             Pro11crtY Ontludinf. any imi>rovemtnls):

             LOT 52, BLOCK 7, .KEY LARGO SUBDMSION, DEXAR COUNTY, TEXAS, ACCORDiNG TO MAP
             OR PLAT THEREOF RECORDED IN VOLUME 9513, PAGE(S) 13, DEED AND PLAT RECORDS OF
             BEXAR COUN1Y, TEXAS.

             Resnv~!ions        rrom and Emptions ti) Conveynnce nnd Warranty:

                        Validly CKisting casements, riS)lls-of·way, and prc.miptiw rigllls, whether of r~rd or not; all
             pt•.e.n1ly raeotdtd ~ftd '':tlicll~ •nios.:",g R-tetnm~itnt11, ~tho,1h~ oon~•i;uJ:t!Ov ol°th• C!\ir·H.o.ei f'H o~~ta, thstG.A'"~t
             tbc Proimty; and ta."tionsto
            . Conveyance and Warr;mly, grants, sdls, nnd canvcysloGran!~the i>iqierfy, l<>gctherwith all and singulaiihe
              rishtnnd ~pp11nenances 1hc1CT0 in any way belonging, to bave and to hold it to Grantee !llld Gfl!lllce's heirs,
              successor$, and assigns forever. Oranror binds Grantor and Grantor's heirs and su=sso~ lo warrant and
              WARRANN OEED WlT.H V£ND0R'S L!EW
              l"l\OJ: 1 or i.




            CERTIFICATE
            Th• pag• to which this «rtlflcat~ Is affiXtd                 m~y have b••n Olt•red to l'forever dtftnd all and singular ~Property lo Grantee wid Grani='s hchs, successors, and assigns against
v'Yf>iy !"'"""'   wh""'""'""' la.wtullr c;blmlng or lo      ~lo.Im ~ sant; or ~ny      pan lhcrwr, o;,;o;p1 "' 10 th•
ReSer\lali~ frnm Co1111ey:mce and the         Eicceptio!1$ IO Conveyance Md Warrt1nty,
   ·. · The ~dor'$ Iicn against and superior title to the Properly •re TClalned un1il cacb notcde$C:tl"bcd is fully
p~id 11ourdi119 lb it<   IOl'llU, 61 whi•ll bll'l6 thi• deed wlll l.eoom• ftboolute.

         BROADYWAYNATIONALBANK,etGran1c.G'srr.qu=t,haspaidincoshtoG11111onhatponionof
lhepur~~ priccoflhoPropcrtylhat ~ C\'id~ by thcllOfc. The lim 1111d supt;riorYGlldor'~ limapimtand
siipmor title lo the Ptopcrty arc tttainr.d ror the bClle.lit cfBR.OADYWAV NATIONAL BANK and ~re
1mnsferred te> Bl1.0ADYWAY NATIONAL BANK without !'CCCIII~ asninst Granto:.

         ~n !he con1cx1        requires, sinsular noun$ and pronouns include tho plum!. ·

   "L·



                                                         11$:



STATE OF TEXAS

COUNiY Oil f.lCXAR




AFTER RECORDJNC RETURN TO:
ACSBLOR, INC. dba STEL~~~~~, l..
UJ.dKc1•SQ111blllay~/() ~\
CunviorK, Tcxu 7810~




 wAJW.i.m' DEED WITH VENDOR'S LIEN
 J>AGR201't




 CE~ruiCATE
 Tho paco 10 which this crrtlRc:itr ls affix..t moy hn"e b<rth• <>rlglnol on Ill• ond <>f rctorll In my officr.

 ATTFSTED: _ _~~­
 GERAlID C RlClCl'!OFF
 COUNTI' CLERK
 JlExAR                                 Doc# 20130225301
                                #Pages 3
                                1013012013 2:35PM
                                e•Fited & e-Recorded in the
                                Official Public Reeords of
                                BEXAR COUNTY
                                GERARD C. RICKHOFF
                                COUNTY CLERK
                                Fees$20.00




                               STATE OF TEXAS
                               COUNTY OF DEXAR
                               Tliis is lo Certify that this document
                              was e-FILEO and e-RECORDED In lhe Official
                              Public Records of Bexar Countv. Texas
                               on this dale and time .sfampcd !hereon.
                               10130/2013 2:35PM
                               COUNTY CLERK, BEXAR COUNlY TEXA$




CERTIFlCAT£
Tiie pngr Co which this tt111Rcnte ls llffittd moy hll\'f hem ollmd to redact conRdtntfal pe!'lonnl fnfonnaflon but
Is olhtrniSt' n full, tn.10 nnd ~nrttol copy of lh• orlglnnl on nl• nnd ~f ...cord In m)' om...
A1i.ESTED:._ _ _ __
GERAJU> C, RJCJ):·
         tc:_'2_
                     TEXAS

                 Deputy
'   .

                                                                                     Gerard Rickhoff
                                                 COUNTY CLERK                                                              BEXAR COUNTY


                                                                                           BEXAR COUNTY COURTHOUSE
                                                                                             100 DOLOROSA. SUITE 104
                                                                                            SAN ANTONIO, TEXAS 78205

                                          .- .
                                          "·                                                     CERTIFICATE

               STATE OF TEXAS§

                COUNTY OF BEXAR§ .

                           I, GERARD RICKHOFF, COUNTYCLERKOF BEXAR COUNTY, TEXAS, DO HEREBY
                      CERTIFY THAT THE FOREGOING ISA TRUE AND CORRECT COPY OF THE OFFICIAL
                      PUBLIC RECORDS OF REAL PROPERTY OF BEXAR COUNTY. TEXAS. NOW IN MY
                      LAWFUL CUSTODY AND POSSESSION AS SAME APPEARS OF RECORD FILED IN:

                                                                  VOLUME           Ila r..111                       PAGE   1. ):)
                           THIS.COPY MAY HAVE BEEN ALTERED TO REDACT CONFIDENTIAL PERSONAL
                      INFORMATION AS REQUIRED BY TEXAS GOVERNMENT CODE 552.147.

                      _    IN TESTIMONY WHEREOF, WITNESS MY HAND AND OFFICIAL SEAL qi}5>!FlCE
                      GlVEN 1N THE~TY OF SAN ANTONIO, BEXAR COUNTY, TEXAS, ON THIS ~ -
                      DAV OF     -i
                                                                     tJ/1lk{J.,tJljb()r         A.D., 20   /3   .                   •




                                                                                                   GERARD RICKHOFF
                             1r"'"'1HfltJ1'
                    •• -•'                 ·-      ti,,- ~
    ~·~:
    -.·~i:
                  ~
                           '5 -?
                           9'~.



                           . ,I~~ ~
                                                          -




                                                                  :·n~
                                                                         •


                                                              ~;: '3. ;.: -·
                                                                             ':-




    'j; ,.J. •                                                I   ,......_   .:

     ~                                                                   ~ .....
              ./... ••
                      :    r'
                  . ··... ...•..
        ":-;-,,,:~{,,.,.     . - ... "·i~
                                        ..--., ,~
                                            ,,
                                                         :./')....



                 ';,, 1r, ·S               ·~.           \,\.'' .
                         '1,~              "'·
                                I l,11 111 \I\\
                                                  \\~'     ., . . .

                         ANY PROVISION HEREIN WIDCH RESTRICTS THE SALE, RENTAL, OR USE OF THE
                         Ut;~t:lUl:UMJ REAL l"KOYJl.ilff:Y BECAU:Sl!i OF RACE, COLOR, RELIGION, :5l!'tX, HANDJCAr,
                         FAMILIAL STATUS OR NATIONAL ORIGIN IS INVALID AND lJNENFORCEABLE UNDER
                         FEDERAL LAW.
..   '· Book 16411 Page 786 3pgs                                                                                                                  Doc# 20'!30225306

               First American Title
               GF# 12>~oa'11- ~FATco-sA
               $ NOTICE OF CONFJDENTlALITY RIGHTS: IF YOU ARE A Ni\TURAL PEKSUN, YOU
                  MAY REMO\I.~ on STRIKE ANY OR. ALt mr Till: F()LLOMNG lN'FORMATION
                    ·FROM ANY .INSTRUMENT 1'HATTMNSFERS AN lN'fEltEST lN REAL PROPERTY
                     DEFOnE IT 1$ men 'FOR ll\l:COltD JN 'mt PUllUC RECORDS; VOU:R SOC1Al,
                     SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

                                             WARRANTY DEED WITH VENDOR'S LIBN
                                             OctobcrZf. zo l3 •

                     Grantor:                HELVETIAASSETRECOVllRY,INC.




                     Gr~ntcc:                ACS6LDR, INC., a Texas wrpora1ioq
                                   1
                     C.,.n"too o M4"1:11g Add.-oPPot
                   . .                      8lJO~'t
                                             ~a4~Way
                                             Converse, Tox;is 7KI09
                                             llcl!ar Countv

                    . Coiisidcrntion: cm and II note of even date ~llllUICd by GrllOIC¢ and payablo lo the order ofJEFFERSON
                    · BAj-1.K in 100 principal nmaunt ofONE HUNDRED TWF.Nli' SBVBN THOUSAND FOUR HUNDRED
                      FORTY AND 00/l OOTHSJ}QLLARS (S 127,440.00) which represents part paymcn1 oflhc purcbascprlce of
                      111011ropcr1y. ·me note is socurcd tly a11rst aJlCI superior vemlo(s lien ana supcrtortl!I~ rei.11noa in lllisacec tn
                      favof'of JEFFERSON BANK and by a .first-lien dcoi of Irust of CVcn dato fro1n G!'lllllec tel DANNY B.
                     BUTLER, irusttc.



                     LOTS, BLOCK 9, KEY LARGO SUBDlVISJON, BEXAR COUNTY, TEX/IS, ACCORDJNG TO MAP
                     OR PLAT THEREOF RECORDED IN VOLlJM1!957J, PAQP.(S) lJ, DEED AND PLAT RECORDS OF
                     BEXAR ~OUNT'I'. 'l'EXAS.
                     Ru,rvRtions rronl           ~nd    Exceptions to ConveyAnc~ aqd Warr:nlty:

                             Vo!ldly exiS1ing cascincnls, rlghts.Of·\\'3)', 3ruJ pructiptivc ri~hts, whether of n:eord or not; all
                    prcscmry rci:oraell a11\I valldlycxl5llng ll1'Ullll1Cn1:•.   ·~




           forever defend all and &inllllar th11 l"rollerll' lo ON DANK
          · without rer.o1usc againsl Gnmtor.

              ·;, When the conlo~I rQq\liTC9, singular nouns and pronouns include Ille plural.
               !. .



               .....


                                                                    Us:




           STATE OF TEXAS

           COUNTY OF BEXAR




           AF;TER RECORDING RETURN TO:
           ACSBLDR1!NC., a Tc.us to~~~ ~ 1                    \cUJ..
           B631JfoSe~tb.Wa.,.M1D~--- ~
          --~:r9f~o. T..u, 78109




           WM'RANTY l)EF.'OWl'l'fl VENDOR.'$ tlEN
           J>ACZ!l Of 7.            •




          CERTIFICATE
          Thf page lo wldch 1hL-; ccrtlRcalC' •~ anb::C!d rnC'l)' h"AV-t beC!n altered lo rC!dnd confkfentlnl personnl lnrormnUon but
          i~ oth~nrl'~ 1     full, lruc nnd cnrrcd copy nf lh~ orlglnnl on mi and of r~rd In my offirc.

          ATTESTED:..----..,..,..~~-
          GERARD C. RICKBOFF

          ]):\';   _____________
          COU.N1'YCL£RK
          llEXAU COU~NT  ',TEXAS
                                                                       If                                       Doc# 20130225306
                                      #Pages 3
                                      10/3012013 2:36PM
                                      e·Flled & e-Recorded.in the-
                                      Official PubUc Records of
                                      BEXAR COUNTY
                                      GERARD C. RICKHOFF
                                      COUNTY CLl:RK
                                      Fees $20.00




                                     STATE OF TEXAS
                                     COUNTY OF BEXAR
                                     This is lo Certify lhat this document
                                     was e·FILED and e-RECOROED in the Offl~lal
                                     Public Records of Beltar County, Texas
                                     on this dale and lime stamped thereon.
                                     10/30/2013 2:36PM
                                     COUNTY CLERK, BEXAR COUNTY TEXAS




CERTlflCATE
Thr pu11t to which this ~uilficn!r ts uffixtd mn)' havt brt11nllmd10 rtdna conOdrnllnl ptrsonnl lnfor111Cltlon but
l,r i0lf,t'rn'bc- n fulJ 1 tru~ ttnd ~tu-red                                  Gerard Rickhoff
                                                .IH •
                                                    £ "'
                 COUNTY CLERK                       ·         ·              BEXAR COUNTY


                                        BEXAR COUNTY COURTHOUSE
                                             100 DOLOROBA, SUITE 104
                                         SAN ANTONIO, TEXAS 78205


                                              CERTIFICATE

    STATE OF TEXAS §
    COUNTY OF BEXAR§

            I, GERARD RICKHOFF, COUNTY CLERK OF BEXAR COUNTY, TEXAS, DO HEREBY
     CERTIFY THAT THE FOREGOING IS ATRUE AND CORRECT COPY OF THE OFFICIAL
     PUBLIC RECORDS OF REAL PROPERTY OF BEXAR COUNTY, TEXAS, NOW JN MY
     LAWFUL CUSTODY AND POSSESSION AS SAME APPEARS OF RECORD FILED IN:

                    VOLUME
                     ! 1 .
                                 Jin L/ I I
                                         '
                                                                    PAGE'----'2-1--'£..,._...,,&_
          THIS CC)PYMAY HAVE BEEN ALTERED TO REDACT CONFIDENTIAL PERSONAL
     INFORMATION AS REQUIRED BY TEXAS GOVERNMENT CODE 552.147.

            JN TESTIMONY WHEREOF, WITNESS MY HAND AND OFFICIALSEALOf'J~FICE
     GIVEN JN THE!!TY OF$AN ANTONIO, BEX,4.R COUNTY, TEXAS, ON THIS                                 !:/I:-
     DAY OF         &J_Verr7·{2§__ r     A.D., 20       t..:L.. •
                                               GERARD RICKHOFF
                                               COUNTY CLERK
                                               BEXAR COUNTY, TEXAS


                                       BY:-4-a~nm~~1~'1_..~a7~Qv~·ot,~_
                                                        Deputy County Clerk

         ·., .
     ANY PROVISION HEREIN WHICH RESTRICTS THE SALE, RENTAL, OR USE OF THE
     DESCRIBED REAL PROPERTY BECAUSE OF RACE, COLOR, RELIGION, SEX, HANDICAP,

e    FAMILIAL STATUS OR NATIONAL ORIGIN IS INVALID AND UNENFORCEABLE UNDER
     FEDERAL LA\Y.·
...   •,

           Corporntions Section                                                                                                                   John Steen
           P.0.Box 13697                                                                                                                        SCl.:lC\acy of-State




•
           Austin. 'rexas 78711-3697.




             Ihe undersign~~( as Secreia.ry of State ofTexas1 does hereby certify that the attached is a true and
             c.orred copy of.r~i:-h doc11ment on file in thf~ office                          :1.1: de~cribed         below:

                                   ·~
                                                                   Helvetia Asset Recovery, Inc.
                                                                    Filing Number: 800851624

             ~r.tificate of Formation                                                                                                       August 01, 2007
             TUK 'For::foituro                                                                                                              h1.15'1ll"I 2~. 200!>
              Reinstatement                                                                                                            November 02, 2009
              ~ublic lnformati.on Report (PlR)                                                                                          December 31, 2009
              Public Information Report (PlR)                                                                                           December 31. 2010
              Public lnformati.on Report (PTR)                                                                                          December 3 t, 2011
              Public lnforma'.tion Report (PTR)                                                                                         December 31, 20·12
             ·Cliange ofRegister.ed Agent/Office                                                                                        September 16, 2013
             Coe;1 lifi"'iiLoe; vf A.1111;;111.!w~:al~                                                                                  i3eptem1Jta 27, 201J
             Certificate of Amendment                                                                                                       October04, 2013



                                                                             In testimony whereof, I have hereunto signed my name
                                                                             officially and caused to be impressed hereon the Seal of
                                                                             i'.State at my omce in Austin, rex:as on uctooer JU, :.::uu.
                                    ~ .




                                                                                                                               Tnhn St1um
                                                                                                                               Secretary of State




                                                         Come visit us 011 the itttemet at ltftp:llwww.sos.stcrte.tx.us/ .
             PhonP.'. (.51 ?.) 463•.'1..                     ..
                                                                                                                       .
i:~~~~~~1=:~~::~~-~==~:::~:=~=:~·~J ~--···-~···-··~ ·-··-·-·:::·~;···········--·-·--·-··-·"···· ~:::: ::~~-~===:~:=~::::~,:~:-~===:~===:~:\
\secretary of State         "                            ·           ~.                         I'          Filed in the Office of the .
· . Box 13697       . ··
a.:n, TX 78711-3697 : .                                                                                                                                                                                .   !•            Secretarv of State of Texas
                                                                                                                                                                                                                     Filing#: 800851624 08/01/2007 1
l'AX~ 5121463-5709 "                                                                         r Document#: 180560590002 I
 j ·                        ;·             Certificate of Formation                          I Image Generated ~lectronlcally :
 !Fi11no         Fge: $300
     ..::..::.;:..::..
 :.,.::...~
                           :.               For-Profit Oorpo.-ation
                               ...."... -...-.-..--.........._,_.,........._ . . __
                                                                                              J. .. ____ ....................~~~.~~~ ~.~'.~~!... \:
                                                                                    ..- - ._ _ _ _... _...,_..... .....--.....
                          "::..::,~::..::..::..:;~.:-~..:.~.::.,:.:";-,..t.,::..:.;.-                                                                          ...._...~                                                                               ~               --'lfl. ,_. ._.. ,_. . . . . . .-...
 l~eruina1!fai~~eina-rormia1s·aSarii-~,!!~-~;Me~~!~~iy is: t...c,~,---- J~... ·=,,~--~·-~~~"~"'~=~.1.·
 lHeivetia "ASSefReC:overy, inc:----~---~-------. -----
 :                                                                             •1,




 :............................................ ·····-··· ...................................                                                                           ····~····          ······-····-·             ·-··~·············"
                                                                                                                                                                                                                                           ·-·----·---·--
                                                                                                                                                                                                                                                                :c.-




                                                                                                                                                                                                                                                            .... ,....... -··· ............ 1f
                                                                                                                                                                                                                                                                                                                       1
 iThe name m1.1$t c:onleln the wvr11 "'90rporillon," "GOmpany," "lnoorporated," 11mlted," or an abbreY!allop:ot one of these lemt~. The nilme mll1t not
 : be the same liS. decepllveiv slmllar lo OI' slmllar to that of an existing corporate, limited llablllty company, or llmlled partl'lflrslllp name on file with                                                                                                                                                       I
 iU\IQ OC'-rc:ilary . , o\atc. A pre.um1nary""h~k r41'r ttn~mp eYGn111blH•~ f.a l'Goomm.e:ndt;;d.                                                                                     .          .                                         .                                                                           {

         o;_lL=·'""~J.LJ.11!1.11 .•..l l.,,.J!~!ll.Bl·.IJ.'11.ilbe!§if@;l~ll·IHliidJJ_li J .....~~·~-l,,". JlJLJ. L. U
 !I....F:A.
 ,,. ___     The il'!ltial registered agent Is an organl%etlon (cannot be corporation named above) by IM name ot.    !                                                    --------------·-------·---1
 I                                                           OR
  \~e·. Tileitifli91 'reg\$tered agenfisanfudiViduai'"reSidenfofiiieSiatewhose nameTs~setforth                                                                                                                                                     "below:--·----·---!
                                                                                                                                                                                                                                                                                                                       I
     i~E~.:~~~~~;,,~~~~!-~~~~~-:~~~~-~-:-~.~-~~-::.~:.:                                                                                   ·. :
                                                        ~-~ ~ ~~-~~-~-~-~-~~-~~ ~ -~-:.~.~:-~ -:.: .~_:. ~ ~~-~-: ~-~.: .~:,.~ -~ ~.: :.~.~
     i~-: !!1:~. ~~L~!S~~~~~~~.~fJ~J!~~~~. ~~~~..<1..m,~.~P~~. ~~~.~.~~~J~~==-=~·~'".,.. . ,..,.~..-· ·......... ·I·
     ;street Address:     ·
                                                                                                                                                                                            :.                                                                :.                                     . . :\.
     1-.................,.............. ".................. "" ..................................... "...................................................................... ·1I
     I 1715 HaClbury Lane San Antonio TX 78248

If                 iiurriller.etdireci<>~'cons1ituuii'Q.itieTii1tiiii-iiaai·crc;1direciarn·aii~ -uho oro to :>erv,o'o::> dlrc.:.toro until \he 1ir:il annual U1¥C\l11~ of ::>h1:1rct11:1~cr:i QI i,iulU \hc-h :.u~u1::> i1t c
                                                                                                                                                                                                                                                                                                        .......... t
                                                                                                                                                                                                                                                                                                                           f
     )~!~~~-~~2::~~~~~ .~.~~1,~j~~~~;.~.:...::.::.:.:.::,:..:1.::.::.,-,.::.:;.~~::..::.,!:..l:,::."·'"i::.::.:.·~:..::.::.::.::..;:..::..::.:.::.:;..e-".!!.J:.:.",:;.".::..::.~.::.::.::..::..::.!:.;..~.:;.::.;:..;;~.. :l"
     j0lrec1or1:              L19yd . Ge.9rge                                                                                                                                                                                                                                                                              [
     ! .i:..!:.'!.~....~_!.:'w::..!f,.'~ ,:•,.::.I~':,.:'.',!,::.,!!°.'!. ~~..=..·.:',.'!,!.".!.,:!,.U'.~..?J.~.!:J:.:-.:-.,.~;, : ..~ 1::,.-::..::..:.1.,:,:..:.-::~::..:.:..:;.:..::.~,::'~ ,~-;.~:.::.::..: .;:.,::..:;_.:.:...-...:.::.~.."::..!!o":!'-!.'.~.~..";. ,~.,:~..::.;:_,::..!!.::.,!'.~..'.!.,:!'..~... :I
     jAdd•o:- P. o~ lifo,K '1Q'09,07                                                         s~n Antonio                                 TX, USA 78246
     !                                                                                                                 Arlie le 4 - Aut11ori~ed Shares
     !nieTotainuinber of shares:the corporation lsauthorized to Issue andttle-parvalue of eaciiofSucfiSllares, Ori-----
     l~~*fi~!'J!~~~~~h-~-~1r·~·~ ~~~uMi~r~~~~i~ar~ci-~:1~;~1ihiri\"0Ta>-·---·-·-·-~:ciii"ss ____ i~e~es. . . . . .                                                                                                                                                                                                         1
     !                            ·              ·                             I                                                 ·                          !l                 \t_
     l ... " .. ~..... - ........ "............... J ... - - .. - ... " .... " ................................ " .. - .... - .. - ................ - ... -..:t .. "...........!•.. - .......... .

     !.~-~,:~.,-~~~. ·. ·~~,~~::.:.e~;JP~t~!;~;~:~~~::~:.~~.~~~"~-~~,-=k~~=-~-=~-··=~,.~~=J
     1If !he sharGs               ~re                                             or
                                                                                            . .,~~--~-~l.~..:-=.~~=-~:
                                          to be divid ad Into clas11es, you must set fortfl \he designation Of each class, the NJmber                                                                                              shares or each olaw, and lhe par value
     !(orstatemert of no par value), of each cf1ss.1rshares of a class are to be lssuedln $erle$, you mll$1 provide lhe dcslyriaOon of HQll series. lhe
· ipreferences, Dmltallons, ancl relat!v~ rlghls oJ ell(:h elm or serte.s ~)-~ .~~t~.!ll ll~f:l!.l!~~~J.upp1ementa1 Prov1swns 11ntom1at1on                                                                                                                                           _
                                                                                                                                                                                                                                                                                                                           [·
     I
     !                   ..             . .
     l (TM attactted addendum, If any, (&Incorporated hereln by rererence.J
     !                              .. :'. .
                                   ~~# :~                                 ..         ''.



     l
     j                                                                                                                         Effectiveness of F11lng                                                                                                                                                                     I


 -~;~!g~--?§§~~~~I.~~:§-~iii-~~~~¥.~F.~.~-~~~~~fi~.~~~ijj~~I~~-fi.f~~-.~;1~.--~~r~f~~i-~~~!~=-~~-.:~~-:=--~~~~=-~~~~~--:-~.~~-~--~li
     I                                    .                          •         "•                                                                         Oft.
     !~a:TiliS.Cfoc~-~P-nlbaq9~~s effec11ve'9TSiaterdafe-;'Wtifct1is·n-01-rii<>r0-r11·0ii·n1ii6tYcso> days iroiii"ifle..              "•

i··-----------------------------------·---~------·······----···---·····-·--·--·-·····---·- _l. ·I
iThe name and address of the org~nlzer Is set forth below.                                                                                                                                                                                1
l r'rY George          1716 HadbilrY Lano, San Antonio, TX 78248                                                                                                                                                                          1·

.. __..;..;_.:.,_________.__...-=....:.;:;_,._____··-······-~...... .;...-.,•._,_____·-·---~--'--.:.::..~.::_,__.:..:.""":.---------1
i~~;;~~~r;~~j;~~:~~~1~~~:~::~~~-~:-~~:~-~~-~~.~-~~~'.~,e_:_~:~~~:~:~:~-~~~~~~~-:~:~~-~-~~~-:~~:~~~~~-~:~~~,-1·
rTerry George                : ~· ·                                                                           f
ISignature of organizer ~;., , :.. .                                                                    -. :. I·
 ~ .. ·,.~·•••e.,.,.,.,.,_,. • .,._,,_•••••••••··~-·..:::.·~...!.?::!!.'".:.:.!.!:~~.!-M .. •....._,.•--•• .. -••.. t""'"'•"'"'" .. •••.:,•~~·•••••••'"-""'_"_C"_"'"'"'••••• ..• .. ,.......,.,7•-,.•••-•-••••••••••••'"---•-:•; ...;_.

     "ILIN(I Of'l'ICE          C~py




                                             : ~'.~:




                              ·._-..-..




                                                  ·~: .
                                                          i·=
                                                          .,. 1. .
                                                           \.::.'.
..   "•




     C<>rp1.1mtious Section ·                                                                                            Hope Andrade
     P.O.B~ 13697
                                                                                                                            Soo>-o1n"Y or St,,to
     AUstlll, leJi.11$ "/!fll l-3617




                      Forfeiture pursuant to Section 171.309 of the Texas Tax Code
                                                                          or
                                               Helvetia Asset Recovery~ Inc.
     t'ile Number :          -isuu~:>l62.4                                 ~ertiticate I   cnarter torteited : August 28, 2009


              The Secretary of State finds that:
                 L The Secretary has received certification from the Comptroller· ofPublic Accounts under
                     Section 171.302 of the Texas Tax Code indicatinJl that there are J..rrowids for the forfeiture
                    of the taxable entity's charter, certificate or registration; and
                 2. The Compttoller of Public Accounts has determined that the taxable.entity has not
                     revived its forfeited privileges within 120 days after the date.that the privileges were
                         forfeited.

              Therefore, pursuant to Section 171.309 of the Texas Tax Code; the ·Secretary of State hereby
              forfeits the charter, certificate or registration of the taxable entity as of the date noted above and
              r~re!s this-notice oftorterture in the permanent files a11d records of the entity.




                                                                                                                Hope Andrade
                                                                                                              !)ecretaiy of :State


                                ~·:   ..


                                             Come visit us on the 'tntero.et@.hltp;/(www.ws.st!l.te.tx.\1s/
     (5 !2) 463-5555                                             FAX (:512) 463-5709                                                 'ITV1-l-1

                               . ;~- .
..         ..
                                           . : ..~·
                               omie or the Serretney of St!lte                                  Filt!d in the Office.oft~
                                                                                             secretary ot ~tate of Texas
                               Cnr;P~r.ation& Section                                      Filing·#: &0085162411102/2009
                               PiLBox 13697                                                   .Document #: 28206290D002
                               Atis~iii, Texas 78711-3697
                                                  _______ __ ________ ____. __ ______.. _________ ___
                                                                                       lmaae Generated Electronioallv
                               (Form 801)                                                              for Web Filing
 ----··---.....-...-......-... ...,..._,
                                 :-                       ,.,.,    ....        .....   ,        ,              ,_   ,"




                                           APPLICATION FOR REINSTATEMENT AND
                         . REQUEST TO SET ASIDE REVOCATION OR FORFEITURE
 l-lamo oflintity:
     Helvetia Asset Recoverv; Inc.

 1'ilo Nurnbu: 900&S1624


     The taxpayer identification number is: 32033458269

     1.   The entity named above .was forreited or its authority to tran.sact business in Texas was
          revoked on. OS/2812009 for the following reason:
                    to
          Failure file a. fi:anchise tax return and/or pay state franchise tax.
                                  ~:; :      ..



•    3.
          The e~tit~:has cO~~i~ted the· default and has paid all fees.. taxes, end penalties due.
                                  · ..
                                  ':.:
                                              ·..
                                             ,i




          The entity appli~·s for reinstatement and requests that the Secretary of St.at~ set aside the
          forfeiture of the Texas entity or the revocation of the foreiun entity's authority, m transact
          business in Tex:as, as applicable.




                                                         By BURTON KAHN
                                                                  Pr~-'idcmt

      FILING OFFICE C~ PY




                                      :... :'


                                      .i
·..   ·.
                         r . . ·····-·-". . ·-·---· , _____ . . .··---;)'"" .
                         •
                          :           .
                                               _ _ _ .... _ _ _ _ _ _ _ _ _ _ .,,...,_,..,,,_ _ ~~·-·




                                                       T'E:)'Ubl.11;: Aor;olJ·~ 'i!;
                                                                                        • IU-'TOI: TK 71.1 t• I   '-'8~~
                                                                                                                                           .
                                                                                                                                                 PT"li




                                                                                                                                               ,I).,,.,.. •
                                                                                                                                                            -




                          b:::.:~=••••l.l":..'~r·•·===•.. • _,, .. ,,,, ;;;.:l .aJ.:., fc-CU1cll1ae !;;,,:... ;.:·(l;yui.rement:a (lml f.w                               ~l i\j.l.bl.e
           :o'.!'." :r.eim1tatem.l!!nt tbroua!. :May l,7 r 2010.

           :t-lrCHJIEI, .i\L~
           En1:·0.rce-.G11.:t;. - SllD l\r.ton:!.o NE
           .riekl        Oper~t:i.f:lnl!l           - ::?11:oi:cement
           l2l0)64(,HJ'.$~,




                              :•,   ...




           '1Yre reiosle:tfsm1nr 111w1 be               mea
                                                 with tile Tems Secretaty of State Pfl or 11,ram th~ txf'/tati«J date of lhls
            fetter. FOIUlS and itlSfl'/il:tbls for ~ln$tstemant can befoUnd at w11tiw.sos.stste.tx.US/c~1'orms_optiais.shtml
            or by calltng (512) 4fi3~5581. This tlDt ofearancs letter mut:t l'Je itttacf?M 10 ma Mmmrsmmzr tDims.

            NOTE: ff i'he fltltlly falls to re/Jlsrere on or before me ta~ otear~cs oate indiGalBd Fn thrs terter, ttii.,          •a.




                                                                     TEXAS FRANCHISE TAX PUBLIC INFORMATION
      ® ;:._C•R~.d
                  ·~~~:-- 05-102
                   ,,,.....,1111•1     {Rev. 1·08/28)                          iTo be filed by Corporations and Limited Liability Companies (LL<
                                                                               This report MUST be filed to satisfy franchise ta• requrremer
...
-                                      • .. t...     ·.
                                                       TEXAS F.RANCHISE TAX PUBLIC INFORMATION
                                                                                             .                .


                                                                 (To be filed by Corporations and Limited Liability Companies (LL<
                                                                  This report MUST be filed to satisfy franchise tax requiremer

                                                                                                                   You have certain
                                                                                                                   to review, request,
                                                                                                                   Contact us at: (512
      Taxpayet name
      HELVETIA.ASSET RECOVERY, INC.
      Malling address ·.
      1706 ALPINE CIR
      City                  :: ..
                                                                       ~te
      SANANTONIO
                                                                                                          ZIP Code
                                                                                                          78248                lPlus4
                                                                                                                                2104

      Q       Blac:t'•      •,

      T ~·     ·~ljl'loO                    .. ~         i       .




•..        '·
                                                                       TEXAS FRANCHISE TAX PUBLIC INFORMATION
      @
                 '~Ill''"""-"' 05·102
                  11ll't1:"it-
                 ~·.\'1tW11           (Rev: 1-08/28)                            {To be filed by Corporations and Limited liability Companies (LL<
                   ~c·.   ..
·.   ..

          FIL.ING !3FFICI: COPY·


                               ; '




                               ..
                                j ~.




                          \.   ·,




                                       .·
.        .
17/0,/20ll l.8 1 :!8    OH'!'•~
                                  Deo C:.U:ol   AQ~ !QT ~'l'D (+1 7B6 So4 03•2)




e       89/17/2913          El7 ·23     2lBSa7831S

          ·-..
                 Fonn424
                 ~sal05lll)
                 ~lmnt JP. qlKatc tQ
                                                                                                                    FILED
                                                                                                                In the Office of the
                 8e:emmJi ofStme                                                                            Secn:llilry. or ~late of Texas
                 l' () Bal( 13 69'1
                 Amtm. tt 7871lw3697                      Certificate of Amendment                               SEP 2 7 2013
                  S'l2 463-SSSS
                 'J!A'Jr.. 3l21~1m                                                                         Corporations Section
                 1'1llD Fee See lnlh'tU!danB

                                                              Ea.ti~   Information..



                 liml4 lllOJSilnla Of'lllO CAll!1 Nellmllll1;; ~ m lllon:ccrm of lh~ ~ O'l~ U:fllatlllcnhlp

                 'the file 1111mber mewl ED the fitms entity by tho~ of 111ate 11:             0 f t!J 0 g's:'"! &2-c/
                 1.'he da~of~on Qftht cntJ.ty 1!                                      A~r ~/ 2-ao.7



                                                                1 Aalauled N«me
                  ' '       :. (ICClm'PWP""~cd'*1i~uf"''''''lllbcntb 1111·...._ .,..._,.altfii::'~llly._.lba MIU>fl»s-...iJ
                 .'11= mmn#ent ~ die cei;tifioa~ of fO?Dtlbon to olwl,gc mo a.rflcle or J1t0"1$1on the:t names the
                  films Cllht1          ~ « p?V'/Ut1J1111 emen4ed. io ~•follows
                 .          . ;.. :'The
                                     .         . .                                           ·



                 n.e-.eote1t:.milym.tcoittta1um.~~or·~ di~ ar'11611:rm, •~lm1ilc.

                                                 l.   Ant.ended· Registered Agentla~~ omcc
                  Tbil ~ cbm:1ges lhe catifica1e of forrmdlon to dlange the sttlcte or ptoVi&lon atatl'Og the
                 ilamo' O! the rr:81stmcl      s.ge&rt mid lbC R,StStctCd o(6co alfdtW TJf the illhtg amty. ~ articfo or
                  llt'0\'1B10D .. mnen!ltd. ta read as folloM




,                                                                                                          r,
                                                                                                                         ....
                                                                                                                        ."
'•     •,            '
7/09ll01J ~Bs28 CMT+2                    g9        Cai:ol Ad11111s   HAT LTD l+l 786 SO& 0342)       p~~   +1 512 C63 5709




                                                                                .Rol~AJtat
                                                                                                                                                      ,/
                                        (eov,plm aflhar A or·B, liattltit llotb .Ahia ee1BJ;11el8 C)
                0         A 'I&e ~ agciat 11 aaorpmzab.OD. (-bollDll1r .-ed~)b,&enuie of

                OK· ..
                0 »             '.Ihc~llplt as anmdlvldual ~atclent o!lb11-.~ r,w:a~~
                 MiMl'WJol,t_.                                          'if~.          ,_e.il.Li                               .    ~      .
                 Tho pC:non eitecutmg thl111.Nlnlmmt idlinnd tbat thei ~ dC81pBtcd •.die new rcguktlSd Ajerit
                 hU~mcl 1o icin-elll ~agcn\ _                                             _      ~
                C. 'Tb.•'bamal a~ of'ibe~~ md th1uegt~!f ~ ~U!
                 ·                 l3tL3.
                 lirM Mhlr (Hof' 0 BOllil •
                                                     ftA'fltd.       ~r            $+i CIP~                          TX
                                                                                                                     l1ll,tJ
                                                                                                                                   7G~
                                                                                                                               ?iP t"'*

                                                 :J.. OIUr Added, Alta:c~ m;o Veleted PrnfdOIUI'
                 Ollila-dmpl cirailo1lllcmli '6diooerl!ir.ate 0H:11malfmt 11J&11ic-Utn. l»IJllCll priJv!Wbclaw ltlht lplllll p:ovi.tcd
                 Is ~mt.~ llu: lld4ltlotsl est 1'r;nw. . 1111.......,mrtrt t">fll.9·.tbml. llZea.,e hlll.d fJo lmtriiatlAJll to di.ls
            I    .f'clim   mz
                         &rdlcrlllfllcmldtllil Ila~   '

                -r--'... (TM~ ............ tr11117,fl~~-                                  e   ,;.,, k.'61!1
                      :Ad.d e.oh of tkc:i fi>llOWUl8 prcmaicma to tJie acxufitatc of:&mbat1cl! The idcntUicc.hcn 111:
                 tetilt'elll::e oft.be .&fidiinMs"iOI) lnld !ha f\11.1 feltt &ta U follMIVI

                           fH~~Nr                           lo~ut R,;J, ·             S ftfl bO 'Sflfi     ~~ is ~Wll>                    ;;-     ~;~:,
                         l/.l(!E   .~.o~i>I                 fl{et'I $GE:fl-1SetJ      ,15/ .JA!.261        fbl9 #{   lfif6'11ti»7D~1·
                           1>•Cec."f<>1'                  ft,~ilf" ~--.·             ~lt/2M:i (i~     tlll,.l 112   s;~~,,,,,        OtJ"r 1.0d   ~



                 ··.·




      J.A'



                                                                          Stat.enu=nt of Applln'•I.

                  Tlt1: •• ~~~ to the oe:rtlticatc offuxm&tioll btwe beeis approwcl 111 ~c:i mahutteqwrcd by the
                · Ttim encmtii Otpnmllons Code a Wthe govemmg doa!:mentsotthc mttty.
                                         :~·   .
                                                                                      1




,                                   ,.   "
.       .
:"7/o,/ao13 19 48 CIKT-+2      De• c-.,01   ~d&lll!I HA~ ~ ) dayB 1n1m
              tht ·daf.c of ii~· Tfio delayed ~datefr
              C D This di)ciumil!:ftttlka effect upcm the 'ocautmt~ of• tw:UJ:e ~t or f(lct, other sban the
              p~ of'tlmi;. '.l'ho 90"'·d.cl;T a&r the date Of8'pmg IC          .                  •       .




                                                                                                                             I
                                                               EJtt.Otiftll
             Tlle U!l.d.ersigne'1 "&lgll$1h18 cJomrndllt Nl>Jeet co dl.e pcawucs smposed 'by 11.w fin the Sllbmls&zon of a
             tmteMUY. ihls.e m ftau.dolcat ~e)'lt md ccmfies under penalty 6!~ that me '\Uldemped is·
             ambcm:ed uaacr me l)fOVJ$SDna ofblw ~& ihe cntu,y to~~ the:filmg mstrunumi.




                                                            ~.   Jl;J::Jt;1$ .
                                                                 lllmolt«~llllHDf~ Ai'icoiilliiiallllU)
                            . ~ ...




                                                                    B




,
.,

                                                                                                                                           •.
     Form424                                                                                         This space ~ed far office use.
     (Revised OS/11)
     Subinit in dupl.icate to:
     Secretary of State
     P.O. Box 13697-
     Austin, TX 78711-3697                          Certitiea te· of Amendment
     512 463~5SSS
     FAX: 512/463-5709
     Filiri F": See imtnidieoa



     The name of the filing entity is:
                                                                                                                                      ·.
                    !fe41'e-TJI} l)SSEI TCE'k."[/R~G
     State Ille.name of the entity as Qlfll:lltly shown ill thr: rcoords of tJic ~ of state. lfthc amendment clumgcs the name
     of thecntitY,, State the old name~ not die MWnarne.                           ·    .
     The filing enti'-f ·is a: (Sdc.O. lhc 8PPn>Pl'illl: Clltily type below.)
     ~For11ro6t Corporation                                             0 PtofwlonAI Corporation
     0     N!lD}ml~t Cprpotation                                        0 Professional Limited. Li.ability Company
     0     CoO~e Association                                            0 JirofessitmAI Assoc!ation
     0     Limited"Li11bility Company                                   0 Lhni~cd Pamitrship
      ~~·:ruen~~r~edtothefi~~gentityby~~erejUY_Qf~tei~;· ~p()'fs{&.hf
      The date of f~ation ~fthe entity is:
        :
                                             {)~IZ/22_
                                           - ........I'-"'-=+,.&e:I--....-------~-----
                                                                                       7
                                                               Amendments
                                                             l. AmendecrName
                     (Ifthe pwposc' of~ ccrtificale of.mncncfmcnl is la d1ange ~name ofJhc Clllity. USC the followiDS stalt:mcnt)
      The ~endment ~hanges the certificate- r;>f fonnation to change the article or provision tJu4,. OQles the
      filing entify. The.articlC? or provision is amended to read as follows:

      The.riam~ ~f.~ filing entity is: (state the new.name of the entity belo"'.)·

      The name or~ Clllity muslcontaiG an orpnbitional daignalioll m:j!CCCpU:d abblnilllion ofsudl term, a:1upplicable.
                      .•.   ~                           .
                                          l. Amended Regiate~ kent/R~tered Office

       The amendment changes the certificate o,f fo~on to change the article or provision stating the
       name of the . registered agent and the1iregjstered' ~fflce address of the filing entity. The article or
       provision is llinended to reatl as follows:f"'..    ·




      ··-~·......



     ..    .·
.·
I

                                                                       Registered Agent
                                                (Complete ¢ither Aor B, but not both. Also complete C.)
      0     A. The registered agent is an organization (c11nnot be cn1i1y named above) by the name of:




      FlrJ1 Na~       ·· '.                        ·    J:tr,;;JiC
                                                            M.f.               ,               S11ffi~
      The person executing this instrument affirms that the person designated as the new registered agent
      has conserited to sc:rvc: as regi:itl:rt:d agent.                                          ·

      C. The business address of the registered agent and tlte registered office address is:
        1706 /ttft1ff[ Cf ~j,.z;;                                          .$M J/-/J:f/(!MI 0               TX 7 g_?-lfP-
      $/N;t/ ;lc!Jrm /No P.O.          Bo:c)                                         City                  Stale    Zip ('(}{ft


                                               3. Of her Added, Altered, or Deleted Provisions
      Other changes or-udditlons 10 the ~ertificate of formation may be made in ihe space provided below. lf the spa~c pTDvided
      is insufficient, incorporau: the addi1iona1 tcic:t by providing an :ittnchmcnt 10 tltis form. Please read the lns1ruc1ions 10 this
      form for fllrth~r in formation on fonnat.
     'fc.-.:t Ar~':l {'Ole ~tt:i~h.cll·nddcndum, ihny, 15 lncorporal~d lu:reln by rc(crcncc.).

                                provisions io 1he cettifici;ite of tormation. ~iden~ficatlon. ~
            ~dd_.e11ch of. the following
             ofthe·,t:JvJ{Vvision and the tull text nre ns follows;,.. !Ji-If "p-~µ r·
      rcterence
     B t} en>//..         /'/ ~t:~ St:::&flUT/J-f2J/f 'Pl'&~-1'8 .                             .
     1101P·lf~111e czrq.c; L.~ ·
     . /t-f{/(t>f 1&,.· (Y 7R?-                                    r:r .
                                                                                            ·
      U   A~ter·ench of the following provisions of the c·ertitkate of formation. The idenlitication or
      reference of.the .altered provision and th~ full text 9fthe provision as amended are as follows;




                        .·.·:   :.':                         Statement of Approval

      The ll\t\.. ..
                                            Effectiveness of Filing {Select dlllcr A, B. or C!.J
                .,

        ·A. !§-This docum~ becomes effective when the document is filed by the secretary of state.
         B~ [lThis document becomes effective at a lat~r date. which is not ~re 1h1tn ninety (90) days from ·
         the date of i?~gning. The' delayed effective date is: · - - - - - - - - - - - - - -
         C. 0 This 4Q~i,lment lakes effect upon the occurrence of a futl1re event or D.ct. other than the
         passage of~m~ The 90 day after .the date of signing is: - - - - - - - - - - - - -
                                      111




                                                               E~ecution
         Tho undersigned signs thiS document subject to the penalties imposed ,bY law for the submission of a
         materially· false or fraudulent instrument and certifies under penalty of perjury that the. undersigned is
         authori7.ed under the provisions of law govemin_g the. entity to execute tliC filing· instrument.


          Date:        aazp!§
                ··.·
            '   "~



                       ........




                        .':   .: .




                              .. :.
~3 IDtl'Cad)·- glentrail@yahoo.com - Yahoo Mail                                                             ]ltlp;//w.ll1jj201.rnai1.yahoo.com/dc/Jaunch?.i:x=l &.re.nd-=lreipoo2c3h5 f


             Herne           Mall                                                                                                                                      Mobile   I Mero

                                           ~~~~~----
             !JjBOX         · COHTAeTS     CALEN!IAR            R\'l Pll)Tl!Cllt     pa;tJnD Sllp for ks&I...   l
                COtnpoR                               Ce Ietc                                              Movi:            Spam

           lnbDX f31
                                                   Packln!J Slip for Seavlon : 103013QN3336                         from TXSOS to you
           Drafts                          1..- .        -      .......... -                 ..... ·-··- .... ····----·-·
           ~·                                         1 Attacllment       I   2UKB
           Sp11m (9}
           Trash                                   ·De;r SkfMadtm,
           rol.OC>lll - -    - • -· •    ·+'       Tho SeCTetary of Stde'I: 01111e has f>!OCentd)'OI»' request. Please rind attGhedlhe paddn.11 sllp (oryo11r SCS$IC111:
           >OOtiSMinl                               103013~3338
           engineer consu!!Prmt                     II• bulk order IA$ been pla;i=d please' llHoaon al htte:l/lfi"Ktsos.stilleb.us
           Is rff1.Sf'l!"S Defm!S.
           Julie P£chres.                  i;
                                           I        Oftice cl lite Seor$ry of Stab! dfTl!Xlls
           KB
           !                                                              hltps://direct.sos.state-.bc.usfacctlf!.Cct-bat.chasp?spagcabafch.view &nod...



TEXAS SECRETARY of STATE
JOHN$TEEN
 'UCCI Business organrzatlons [ Jrademarks I Notarv I Account I tlelpfFees I Briefcase I .l.:Qg!n
                                              BRIEFCASE
     SESSION ID:           1030130N3336
 CONTACT NAME:             Bi..rton Kahn
SESSION STATUS;            Processed
          DATE:            10/3012013 8:36:33 AM


O!ent Reference        Qt>curnenf Number Documert Tyoe           stalU.    ' . t'jl1!1 ?-~(•>. E··~~.•_o11;~-._~~~~"!'**hic:ontouu.lcn                                                                                             I!!} ) er.~me Iools· .jl~hr',1 ~ AOOl6                                                              "t:ielp .~ J ..
                                                                         1
    iJ:IJkiU!iU•lU#fu~lt.Mii•itiikf•Wfal AQi#Mi#dllf6$fflJld4if§i.-#iiBtilM?;~::,- -                                                                                                                                         -------·- .                        lL !st,-, ,_, _ ..
     E.lle i;dl~ ~ew' Hlstorv. ~art&C~X~~........Mt •                                                   flib"e··
. ff;ime:                        tfelvetia ASsel Re:i'muy, Inc,                                                                                                  . •                                     --                                                                       r,....~
! Add1ess!
•
     t :      ·~@ 11
                                 1706Al..PINE CIR
                                 San Antonio, 1X 76248-210.C Us.e.
                                     ··"· ·· • d1          ·p.No                                                                    ,    1FDna~"'~---                        ·;ftredlVeO:it•                                            'l!!."ccnd          .....,~.ioecoum               ~~
                     1
                                                                                                                                                                                                                                                                                  ....
                                                                                                                                                                                                    '      ?       ... ,,......H ··-·   -=          ~
                                                                                                                                                                                                                                                  ....                  •
                                                                                                                                                                                                                                                                            ·1 1~·~·
                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                 ~.;,:.,=
                                                                                                                                                                               ;-~--                                        r.,,
                                                                                                                                                                                                                           'if'Y
                                                                                                                                                                                                                                                    '-
                                                                                                                                                                                                                                                  '\..
                                                                                                                                                                                                                                                                    -1111:~

     -               I .             ·-·   J_,.,.,....    · ,   - ·.,_                n     _   ,       .. :   --   :       ~~~:!012                              ~·:?12                                           :=JNo     '                      ~ .. ....                 ~
II  11\U            ~'l1~T..'Ql0'2         ~Ot'RUllttCll~m;.o                                                               ·~1B,:lOl3                           :~rt&,21113
                                                                                                                                                                  l~M>ber27,2'13
                                                                                                                                                                                                                      !.Nii.                      !rz                         'i
     -•             ·-                       ..
                                                                             ~  . . . . . . . . . . . . _... . . _..___=!"~.['~-___,~---1w~,!J
                                                                                                                        jSIJllember21;3313 INo 3
                                                                                                                                                 · ·· -. r                                                                                                                    I




_fO'idiiil     fRSiUm"b':'s~]
                                                                                                                                                                                                                                                                                             .
JnsJCUC1jDD~:
    e Ta placo an order !or add~ionat nformelion about .a fi~ng PJ8SS the 'Orde1' button.
                                                                                                                                                                                                                                                                             ~
,o Firefox al..llQmatt~lly sen:1s ·~me ®"to M;;iu;;-;;-fr.lat we cm1mp-ove-you- e>p.ef'ltne.                                                                                                                                    . · ~Q'loose:whaEl.stki;r::J                           '"·
iYst'ai-tl fmP&Lice R.eP'.. Jl~.--i>aµC""r~rt:~ · .--1r.~.·orag-o~a·r'--"~ ..-J~skyp;~H: E1s1 ... IJ~e&si&i:ss~;:-;f                                                                                                            .I~ O.!l.~.:..?J19;_~                                 1

    .·
     ~
                       e                                                                                                     e                                                                                                                  e
                                                                                  "https:f/ouro'ftil.Cpa.staw.tx.uslcoa/s~i~t1cpa.epp.coa.~aOfficer

        • WmdowonSta.reGovernment                                             Susan C'Dmbs Ttlt1t Comptroller of Publlc.Aaou1n:s


                                                                                             Taxable Entitv Search Results
                                                                                                    Taxable Entity Search



                                         . Officers and Ditectors
                                               BELVETIA ASSET RECOVERY, INC.
                                                            Report Year: 2012

                                                    &tum ID: ISX!lblc Ertilv Search &sults

           Officer end .!fircctor information on this site is obtained from the mostreceniPubl\c Information Report (PJR) proocssed
           by-tho Secretary of Slate (SOS). PlRs filed with annual framhisc taxreporta Bre forwarded to tho SO.S. After ·_:,
           propessing,·the SOS sends the Cnmptrolleran electronic copy of the inlbnnation, which is: displayed on this web &it.a.
           Tho infonnalion will be updated 11$  . .i;ait
Ff.llllChisc
                    .
               A:ccount Sl:atus                                               .llltps://ourcpa.cpa.s!a!ll.tx.uslcoafserv Jc11cpa.app.coa.COll(JetTp7Pg=lpid...

                              :         ,,;,.




                                                  Franchise Tax Account St~tus
                                                              As of: 11/0112013 05:09:23 AM

                                         This Page.is Not Sufficient for Filings·'with the Secretary of State



                                               HELVETIA. ASsET RECOVERY, INC.
                         Tex.as Thxpayer Number 32033458269
                                          Mailing Address 1706 ALPINE CIR
                   ...                                    SAN ANTONIO,. 'IX 78248-2104
                     Right tQ 1ransact Busfuess ACTIVE • ELIGIBLE FbR TER..VIINATiONIWD·
                                                   in Texas
                              ·~St~teofFonnation TX
                    ·. Effectiy~ ·SoS Registration 08/02/2007                                                                    "
                    "             ~·~. ;.."{_..      .oa~

                         Texas SOS File Number 0800851624
                         Registered Agent Name BURTON KAHN
                                                                                                                       ....
                         Registered Offi.ce Street 1706 ALPINE CIRCLE
                                          A.ddre:is SAN ANTONIO, TX 78248




                                  :·•   ..




 1.ofl                                                                                                                                    11(1/2013 5:09 AM
·STATE OF TEXAS                                    §
                                                   §
. COUNTY OF BEXAR                                  §



                                           Alt"'FIDAVlT

           . B~FORE MB the W\dersigned authority, on this day personally appeared
 -r-~..=:.:.....................'-'-1~'""'""'~-who by me being duly swom deposes as follows:

         :My ruune 1s                                el
                                                 1 am over 21 ·years of age. of sound
 mind, capable of making this affidavi and personally acquainted with the facts herein
 stated:

       I am employed by the CITY OF L,IVE OAK POLICE DEPARTMENT, and as
such I am the custodian of records of the said Police Department. Attached hereto are
c>2 pages reported of the incident of t."5Cf?-O 7 ( 5 from the Live Oak
Poli"c Ocpmtmcnt.

            I have attached as put of this Affidavit a true and correct copy of the original
·record now in the lawful custody and posscs.gon of the RECORDS SECTION of the
 CITY OF LIVE OAK POLICE DEPARTMENT, 8022 Shin Oak. Live 0814 TX 78233 .
•Thc .......d r=tdsarekept by me          intbe"'~71ofbu~-                              .       ,?

                                                     (4111.t&L .dau_




 oflice.




                                                   Co~i~ion Expires: ~I
                                                                      r 21Jli.o I?          I




                        Exhibit I
10/31/13                              Live Oak Police Department                                 368
10:59                                 Public ~nformation Report                          Page!     1

Incident Number: 1309-0715
Nature: C~vil Matter                                 case Numbers:
  Addr:     8022 SHIN OAK DR; LIVE OAK PD     Area: B       ZONE B
  City:     Live Oak        St: TX Zip: 78233       Contact: BURTON !10/31/13                      Live Oak Poliee Department                          388
10:59                         Public Information Report ·             Page:         2
                                    Narrative Section
Civil Matte.r
           on Mon4ay, 09/23/2013 at 1006 hours, an officer was dispatched to the
Livg Oak Police Department lobby for a .. civil matter report. I arrived at the
location and contacted the complainant who infoi::med me that two of his business
partners had tried to do an account take over on his separate business account
at Randolph Brooks FCU which is separate from the businesses he shares with his
two business partners_ ThQ two business partners did not have proper
documentation and they did not succeed in any transfer of funds.
Chester E. Johnson Jr. 12603               1309-0715               09/23/2013

Responsible LEO:

     '
--------------------------------------------
Approved by:


Date




            ..
             ~
'·




     Th~ -~narc!'    represenlcd by 1,hj) certificate have not been registered under lhc Securities Act of
      1933.. ns aroondc.d. or any 11pplicabl~ i:ttt~ i:tturiti~s laws... and may not be tmns.fcrrcd. sold or
     2~!:ig~d unl~:;...; ~o r~gistered   ,;r tinll'.'s~   ~n   cxcmf)cjon from s.uch reglc;tration is available.


     Cc:rlificatc NumbcrOOJ                                                                            l. 000 Sh:ircs

                           ..   lNCORPOR.ATt:.D UNDER THE Ll·WS OF'l'EXAS

                                HELVETIA ASSET RECOVE.R.Y.JNC.
     This ~fies tho.r l'ul"rto Vl~-- a\'rns J.000 shi\r(·!i ur~O.OU 1rnr value comm11n ::.10\':~ of
     Hch,.ctia A~~t Recovery Inc .. transferable anlv on the: books 1)rth~ Clirporation by· 1~' lm14.::rof
     this ccrtincalc in person, or by authorized a1:'\:~I, upon /itirr~kr 1'f ihi~ c~:t1Hiclltc, propeiiy
     endorsed.

     ln witness (thc "'""J?Pration. Tran;;frr t•'!.1rictions. if any. nrc s!town abo\'c-..


     Dcucd     th~




                                 Exhibit J
r---------~-------------------------------1




               COMMON·STOCK CERTIFICATE
                                                                                  L


                                      THIS CERTIFIES THAT




  ISTHE OWNER OF FULLY PAID 1000 SHARES AUTHORIZED Or COMMON STOCK IN REGARDING




            HELVETIA ASSET RECOVERY INC.                                              ~
                                                                                      .µ
                                                                                      ·rl
         THE CORPORATION IS ORGANIZED UNDER THE LAWS OF STATE OF TE~S                 ,Q
                                                                                      ·r-l
                                                                                      ~
                                                                                      IU



               O.AT.ED. _ _ _ _ _ __       AT SAN ANTONl.O~ TEXAS


   · ·PRESIDENTS.IGNATURE       ',.         DIRECTORSl.GNATURE...___ _ __
:r,
                            ...




                                     MINUTES OF THE ORGANIZATIONAL MEETING OF
                                                THE BOARD OF DIRECTORS OF
                                              HELVETIA ASSET RECOVERY, INC.
                                                 A FOR~l'ROFIT CORPORATION

           I   .

  The Qrganizational meeting of the Board of Directors of Helvetia A~set 'Recovery, Tnc., a Texa.c;
  business corporation (hereinafter "Business Corporation"}. was held at 1715 Hadbnry Lane, San
  Antonio, Texas 78248, on August 8, 2007.                                                  ·

      The 1.lndersigned, being the sole member of the initial Board of Directors of Helvetia Asset
      Recovery, Joe. named in the Business Corporation's Certificate of Fonnation filed with the
      Secre\al)' of State of Texas, was present. Tue undersigned waived notice ofth.e meeting as
      evide~oed hy                the attached Waiver of Notice signed and appended hereto .

 .Lloyd George was appointed Chairman of the meeting and Lloyd George was appointed
  Secretary of the meeting.

                                                 CERTIFICATE OF FORMATION

      The Secretary then presented end read to the meeting a copy of the Certificate of Formation and
      reported that the original thereof was filed in the office of the Secretary of Stale of the State of
               on
      Texas August 1, 2007, and that the Secretary of State issued a fonnal Acknowledgment of
      Filing to the Business Corporation on that date. The Secretary pr~ented the Acknowledgment of
      Filing annexed to an approved duplicate of the Certificate of Formatioµ as filed and it was
      ordered inserted into the corporate record book.

                                                               BYLAWS
           '            .
      The Secretary then presented a proposed fonn of bylaws. The proposed bylaws were read to the
      meetirig, considered and upon motion duly r.nade, seconded and carried, were adopted as and for
      the Bylaws of the Business Corporation and ordered signed.and inserted into the corporate record
      book. The Secretary of the Business Corporation was instructed to maintain a copy of the
      Bylaws at the principal office of the Business Corporation availab1Cil .fQr inspection by the
      $hru:eholderg of the Business Corporation.

                                                         PRINCIPAL OFFICE
                   ,·        1.

      Upon motfon duly made, seconded and carried, it was

               RESOLVED, that the Business Corporation's principal office be located and maintained
      at 1715 Hadbury Lane, San Antonio, Texas, 7&248 and that meetings of the Board of Directors
      from time. to time may be held either at the principal office or at such other place as the board of
      direct(?rS shall from time to time order.
                   .·.:      ·'




                                                               -------------
                                         Exhibit L
~-------···~




                                              MINUTE BOOK AND COltPORATE RECORDS

            The Secretary submitted to the meeting the corporate record book for maintenance of the
            Business Corporation's records. Upon motion duly made, seconded and calried, it was

                        .. ~~OLVED, that the corporate record book is adopted as the record book of the
            \X)tporatio~, and further,

                         RESOLVED, that the Business Corporation maintain appropriate co.rporate reuonh in
            the C!>i;?Otate record book, including but not limitoo to original.s9 copies or certified copies of the
            Business Corporation's original and any amended, corrected or restated, Acknowledgment of
            Filing, Certificate of Fonnation. ByJaws, minutes of meetings of shareholders and directors, and
            written consents of shareholders and directors.               .

                                                           OFFICERS
                    '
            The Chairman of the meeting then called for the election of officers of the Business Corporation.
            The following persons were nominated ~o the office preceding their name: ·

                 Office                                           Name
                 President                                        Kenneth E. Moore
                 Secretary                                        Kenneth E. Modre
            · Tre0.l!urer ·                                       Kenneth E. Moore.

            No further nominations being made the nominat[ons were closed and the directors proceeded to
            vote on the nominees. The Chainnan announced that the foregoing nominees were elected to 1he
            offices-set before their respective names to serve as such at the pleasure of the Board of Directors
            or pursuant to the terms of any written employment agreement executed by the Business
            Corporation·and
                   :. ; ....
                              the respective officer.

                                                      SHARE CERTIFICATES
                               : ~ .'


             The Secretmy submitted to the meeting a specimen share certificate proposed for use as the
             corporate certificate for shares. Upon motion duly made, seconded and earned. it was

                     RESOLVED, that the form of the share certificate presented to meeting is adopted to
             represent-shares of the Business Corporation; that any issued certificates bear all legends and
             n:strktions requiied by the Bylaws or resolution of the Business Corporation, contract or by law;
             that any issued certificates comply with any requirements of the Bylaws or resolution of the
             Business Corporation. contract or appli~able law; and that the Secretary of the Business
             Corpoi;ation insert a sp&:imen copy of said share certificate in the minute book of the Business
             Corporation.



                                                                                                                      2




    -··-·-·"'.     _____ __             ,,,      ---··. --· --------···---··                . ·--- . -        .   ------



                          ..    '.\.
                                    ISSUANCE OF SHARES

Upon motion duly made, seconde.d and carried, it was

        RESOLVED, that the Business Corporation issue 1000 shares of the Business
Co?JJoT!i~ion's authori:7.ed shares of common stock (no par value), for a purchase price of $1.00,
each, as f ci~lows:

 ~                                                No. of Shares       Consideration       Value
Puerto Verde, Ltd.                                  l,000              Cash                $1,000.

Upon motion duly made, seconded and carried, it was

     :. RESOLVED, that upon receipt of the consideration. the officers of the Business
Corporation are authori:zed to issue share certificates to the persons named above and to obtain, if
advisable; representations from any purchaser that the shares are being acquired for investment
purposes and m:it for distribution, an~ further

       RESOLVED, that the Board of Directors of the Business Corporation may upon such
terms as the Board of Directors in its discretion may dctennine, issue authorized shares of the
Business Corporation for consideration consisting ()f any tangible or intangible benefit to the
Business Corporation or other property of any kind or nature, incll!ding cash, promissory notes,
services perfonned, contracts for services to be performed, other securities.ofthe Business
Corporation, or securities of any other corporation, domestic or foreign, or other entity.

                                        BANK ACCOUNT

Upon motion duly made, seconded and carried. it was

        RESOLVED, that the Business Corporation establish in its name one or more accounts
with one or more fmancial institutions on such tenns and conditions as may be agreed with said
finanoial inst!rutlons, and that the officers of the Business Corporation are aulhorized to execute
any  resolutions required by said financial institutions for such accounts and to designate the
person or persons authorized to write checks on such accounts on behalf of the Business
Col')lomtion'.

                                  ORGANIZATIONAL COSTS

Upon'~o~ion                                                      FISCAL YEAR

         Upon motfon duly made. seconded and carried, it was
                RESOLVED, that the fiscal year ofthe Business Corporation shall begin on January 1
         and enq o~.December 31, provided that the initial fiscal year of the Business Corporation shatl
         begin as of the date hereof.                                                                ·

                                                          TAXES

         Upon motion duly made, seconded and carried, it was

                   RESOLVED, that the officers of the Business Corporation obtain infonnation and
         iµstructio~ from the Internal      Revenue Service, Comptroller of the State of Texas and other
         app1icable taxing authorities regarding withholding and other taxes.

                                               LICENSES AND PERMITS

         Upon motion duly made, seconded and carried, it was

                RE~OLVED, that the officers of the Busin~ Corporation are authorized to obtain on
         behalf of the Business Corporation all licenses and pennits that may be required for the Business
         Corporatfon to cauy out its lawful business IUl:d activities, and further,
....-.
           . .. : ~OLVED, that the officers of the Business Corporation are authorized to do all things
         and take all action necessary to qualify the Business Corporation to carry out its lawful business
         and acti.yi~~ in compliance· with applicable federal. state and local Jaws, _orwnances and
         regulatio~.

              , . ,,t···_.,'       .
                                       ·QUALIFICATION IN OTHER JURISDICTIONS

         Upon motion duly made, seconded and carried, it was

                ' RESOLVED> that for the pmpose of authorizing the Business Corporation to do business
         ·in any sta~, territory or dependency of the United States or any foreign country in which it is
          necessary or expedient for the Business Corporation to transact business, the proper officers of
         the Dusfoess Corporation aro hereby iiuthorizcd to appoint and :sub~itute all nc;ccssary agents or
         attorneys ·ror service of process, to designate and change the location of all necessary st.ttutory
         offices and 't.o make and file all necessary certificates. reports, powers of attomey and other
         instruments as may be required by the laws of such state, territory, dependency or country to
         authorize the Business Corporation to transact business therein.


                                         FURTHER INSTRUCTIONS TO OFJ!'ICERS

,-...,   Upon tiiotion duly made, seconded and carried, it was
                          '
                    ..        ~
                                                                                                               4
                    :   .·-;,.,.
.·   "

                      ~   ..
                 RF~c;;OLVEO, that 1he officers of the Busines!: Corporation are authori'l".ed to do all thingi;:
         and take all action necessary and helpful to carry out the above resolutions and al I acts of the
         "Officers arid any persons acting for the Business Corporation which are consistent with the above
         resolutions are ratified and adopted as the acts· of the Business Corporation.              ·

         Upon motion duly made, seconded and carried, it was

               • RESOLVED that the signina of these minutes shall constitute full ratification thereof
         and waiv~rofnotice of1he meeting by the signatories.
                ..                       .
         Upon motion duly made, seconded and carried, it was

              · RESOLVED that Lloyd George resigned as an office and director of the Business
         Corporation, and 1hat resignation was accepted."

         The Chainnan asked whe1her there was any further business to come before the Direclors al this
         meeting, Bnd 1here being no response, 1he meeting was adjourned.

         DATE: August 17, 2007.




                                             WAIVER OF NOTICE AND CONSENT

                     RESOLVED, that the UDdersigned, being the sole member of the inltial Bo:itd of
         Direetors:PfHelvetia Asset Recovery-, Inc. named in the Business CoJPOration's Certificate of
         F o~_ati.Qn filed with. the Secretary of State of Texas, by approving the Minutes of the
         Organizational Meeting of the Directors, and by this resolution, does hereby waive notice of the
         time ~d,place of the meeting, consents to the meeting and approves the contents of the Minutes
         ofthe.Organiz.ational Meeling of the Directors.




                                                          Lloyd~
                                                          Date signed: Augyst 17. 2007




                                                                                                                    5




                      .~. .          '
                ..        '/'._·,,
                                               Curtis Baggett
                                        Expert Document Examiner
                          908 Audelia Road, Suite 200-245, Ricllard£Ot\, Texas 750Q1
                                   Phone: 972.644.0285 *Fax: 972.644.5233
                                               S!O~.&Llltt@P!.m.ctim
                                         ~~~~tl:ixsinin£!:&Q!Il
       - - · - - - -Questioned
                     · - -Document
                               - · ·----·--·-------
                                   Examiner Letter

                                          Subject: K~nneth E. Moore
                                          Date:    September 27,20lp

       I have exami~~4 three (3) documents with the known signatures of Kenneth E. Moore. For the
       pw pose of lhls· examluation I have labeled these e.xhibits "K 1•' and "K2".

        Today I have compared the signatures ofKenneth E. Moore on the "K" documents to the
        Kenneth E. Moore signatures on the questioned document, identified herein ss "Q l" to
        detennine if the author of the Kenneth E. Moore signatures on tb.e "K" documents was the same
.,,   . person who. aµthored the name of Kenneth E. Moore on the questioned document: A certificate ·
        for 1000 shares for Helvetia Asset Reeovecy Ine. dat.ed August 20, 2007 and purportedly signed
       by Kenneth E.Moore.

        An examination of handwriting includes establisl1ing patterns of writing habits to help identify
        the author. Handwri'fing i!.l formed by repeated habits of writing by the author, which are created
       by neuro-pathways established in the brain. These nellfO.pathways control muscular and nerve
       movement for wriung whether the wTiting is executed by the hand, foot, or mouth. ..

       In support of my opinion, I ba:ve included an exceipt from Handwriting Iderztjflcation, Facts and
       Fundamentals by 'Roy A. Huber and AM. Headrick (CRC Press LLC.1999, pp S0-51) wherein
       the l~ing forefathers of document examination in the USA agree that one significant difference
       in the fundamental structure of a wtl1ing compared to an.other is enough to preclude comnton
        authOrship:
                 [Ordway] Hilton stated: C         ..


                    IJames VJ>.} Conway expressed the same theme when he wrote: «A series of
              fundamental agreements ~ jdentifying individualities is requisite to the concluSioa that two
              writings were \•author«J by the same. person, whereas a &ingle iimdomental difference in. an.
              identify.Qlg indhiiduality between two writings precludes the conclusion that they were exeeu.ieiJ.
              by the same,p~on."                                                                             ·· ·
                        t    .,.


              and finally;'·

                      [A1bert S.] Osbdm and others have generally·agrecd that despite numerous- similarities in
                      two sets.·of wi'itings, a conclusi9n of identity cannot be made if there is 0ne or   mo~
                      differences in fundamental features of the writi11gs.

              Based upon thorough analysis of these items and' from an application of accepted forensic
              do~ument examination tool!;, principles and..techniques, it is my professi.ona! expert opinion that
              a different person authored 1he name of Kenneth E. Moore on the questioned document.
              Someone did indeed fo~e the signature of' Kenneth E. Moore on the gueslioned document,
              "Q1:·.

·· · ·        I am .willing to ·testify to this fact fo a court of law and r will. ,Provide exbibits to the Court
              showing that J ·had sufficient data .and that .my opinion is correct. My Curriculum Vitae is
              attached and ini:.orpoxated herein by reference.

              Respectfully subinitted,


              ~wJ'8..,,c.
              Curt Baggett.. ,'· ,

              State ofTex:as.                      §.
                                                   §
              CoUl'lty ofDallaS                    §


              l'h~ above .LP~er of Opinion was swom to and subs~ribed before me by Curt Baggett thisJ...1
              day ;0f Septem~er 2013 .




                                   .....       '



                                        ~(·.
                            ·"!~      ~~-~:·
                             ~-:
                  •
                                                                                                                                         EXBIBITl
                                1: · .: Ac~~fr:oGM~~o~REqE1ProF$~~~tr:!fA~;Nr:: . J
                                            . BQY,-!ir. Helvetia Asset Recovery Inc,
                                              sener: Maple.au&h Holdings, Ui;t.
                               S'ettfament Agent: Nnrth American Tltte Company
                                                        (210)4S4-0092
                          Placa·of~emement:             12wu sant>atiro Avenue,.su1te 406 ·
                                  .              .      Sa1tAnton!c1 TI< 78216
                                SeWerneltl J;>afe: 1"wember 19, 2007                                           .....
                            Property looatfon: 215 Vimartt L!lls Key Largo SubdMslon
                                                        Sa11. Aatonio, nellef, It.is a true and
                  a~rale        etalel\'\i!Jfll'.tif ~II raoelpbs and dlsbUrsements tnade·Dll my ao::ounl or by rM IQ fhls tra11S&cllon. I further certify
                      that I have rerelv.e~ a ~py·ot'the HU0··1 Sel\lement Statemenl.
- ........                        ·"·   .
                        •Helvetia AIP.)l~~ry In~                                              Maple auSh Hold!n9s, Ud.
                                      ~l
                                                                                  ~~__,
                         BY:




      _...   -.




                                                 '.i·




       ,'· •.

                                               .··;.
                                                                                                                                                        QDE EXHIBIT


                                                                                                                                                             ~\
      .   /



                                                                                 EXHIBITl
 accounts with ona or more tinaneial instill.ltions on suc;h t.ettns anti ~ohdmone as mey
 be agreed Wllh -said financial lnstitullons. and 1J'lat the (lfficers of the a®tne~s
  Corporatiari am authoriz.ed a execute any ms.ofutlons ~llired- by .said financial
 .institutions for such accounts and to deeignate the person or petsons authorized to
  wri1e cheeiks on such acx:ounts on.behalf of1he Business Coipora:tion,

                       FURTffe~             INSTRUCTIONS TO OFFICERS

  Upon motion duty made, ~nded and carried, it was

          RESOLVED, tftat fue e officers of t~ Business Corporatkln are authorized to do
.all things and~ .all aclion necessary and helpful to carry out the above resolutions
a.nd all acts of tile officers :and any persons acting for !he Business Corparation which
ara consistent With the above resolution~ are_ratffled and ooQPted as lhe acts of too
Business Cotporatiart.

Upon motion duly made, seconded and carried, it was
        RESOLVED, Iha'- the signi~ of these minutes shall constifute           run tatifkatior.i thetrof
anil wahrcrof notice oft'he meeting by rtic signatories.

Upon motion !iiJly nr.Jde, aecan.ded and carried, it was

          RCSOLVl:D that K~neth e. Moore resigned as a11 officer and director of the
Business Corpora1ion ;rnd 1hat reslgnatton was accepted.                   ·

The Chairman a·sked whether there was any fwttier business to come before the   .
  Olrectors attlli.s:~~ncl. thete being no response, t1'te meeting WfiS ~djo~51d.
  l,)~TE:         Qcltlber23,2009.~&\r(, ti~
                                                      Kenn&th 'E. Moore·

                          WAIVER Of; NOTICE AND CONSENT
         RESOJ...\IED, lhat the undersigned, beirtg 1he sole trlember of the B<>Eird of
  Oirectors ofHetvetia A!i!et Rcr:ovcry. me. namod in theBwi~ Coq1Qtalion's Certificate of
  Formmion, flied with the Secietar;y of State of Texas, by ~p?fovlng tfle Minute~ 6f the
  Oqjani.mtiomil Meeting gf the Directors, and by th~ m.$0lution, does hereby waive
  notice of the tim& $nd place of the meatfng, comenls 1o the 111eeti119 and approves the
  contem.s of the Minutes of the Meetin9.of1he Olfa~.
          ·                   ,..__,.....   ......   -~!~i;igned P~o9er 23. 2009.


          ..
          ... :                  ~~~(~
                             Kenneth a, Moore




                                                                                                           ./
                                    •..
                                                            .EXHl'BIT3
                             ··,· ;• ...



-·          The snare~ represented by tbis ccrtiticaro hsYe not i>                                           CURTIS BAGGETT
                                              Expert Document Examiner
                                          533 Park Lane, Richardson, 'IX 75081
                                           Phone: 972.644.0285 - Fax: 972.644.52.33
                                         Curl®ExpertDocumentExaminer@msn.com
                                            www.ExJ:ZertDocumentExaminer.com

           '
Curtis Baggett is adocmnent examiner and expert witness. He is also a skilled authority in handwriting
identification.~nd completed over 3,SOO cases. Mr. Baggett has examined documents and/or t~tified in
1:oud   c~              :rn.·:i handwriting export in all 50 states, WMhington, D.C., the Bahamas, Brazil, Canada,
Chile, England, Ireland, Mexico., Pakistan. Puerto Rico, Thailand and New Zealand, Korea, China.
Australia and Demnark.

He has been retained by the U.S. Department of Justice, the State of Arizona, State of Arkansas, the State
of California, and the State of Texas. Mr. Baggett has appearr, McNeesc State University, Lake Charles, Louisiana; and post-grad\lllte
studies at.the University of Houston, Houston, Texas.
Curt Baggett's library is extensive and incfodes literature on questioned doewnent examination, forensic
handwriting analysis, behavior profiling, and statement analysis.

Laboratory· equiJ)incnt used for examination consists of a Stereo Star Zoom American Optical 7'17. -'- 30x
twin mieroBcope; Micronta illuminated 30x mioroscope; stereo microaeope S/ST series; universal
DigiScop:ing adapter; numerous magnifying devices; protractor and metric measuring diwices; Pentax !vffi
camera; Pentax macro 1.4, 50nun flat copy lens; ovfilh.ead projector; light table, and transparencies.

Cu:rt B~ge1i'is Educ1atluq and Training i11 Handwriting and Document Exlll1llnatlon Include:

An ·in-person, two-year apprenticeship with Dr. Ray Walker a.s a handwriting expert and questioned
document examiner. Dr. Walker's qualifications have been affirmed in the Cowt of Appeals, Fifth
District of Texas at Dallas, and had historical .r:ulings in his favor. A leading authority :in the field of
handwriting analysis and document examination, Dr. Walker is the author of The Questioned Document
Examiner and the Justice System.

Mr. Baggett is certified by ~e American Bureau of Docvment Examiners. He also has a certifii:ate of
completion :from the American Institute of Applied Science.



Rev l l/1113


         ·.,,·.-· ;\·




               ,": -~   ···...
'·

     Lectu~es. "conferences,   and Classes Attended;
     2004 School of Forensic Document Examination's Annual Conference, Dallas, Teicas
         _ Att~ded cl.as&es taught by Reed Hayes, QDE, Katherine Kcppenhaver, QDE, Bill Kopp~aver,
            qnE.
                  of
     2004 School Forensic Document Examination's Teleclass Cumculum
       ·    En~ation of Anonymous Writing by Reed Hayes. QDE
             Dncuinent Examination Tenninology by Don Lehew, QDE
             Notary Public by Don Lehew, QDE
             AdviU,tced Forgery Identification by Don Lehew, QDE
             JnstiuCtor
     2005 School of Forensic Doc1llltent Examination's Annual Confe'r~ition and Cross Examinations by Dr. Richard Frazior, QDE
            Medical Problelllll Affecting handwriting by Dr. Richard Frazier, QDE
            Legathsues for Document Examiners by Dr. Richard Frazier, QDE
            ~eposition and Cross Examinations by Dr. Richard Frazier, QDE
             Heal'-'1 Factors Affecting Handwriting by Dr. Joe Aloxand«, QDE
             PrcsCnption Forgery and Medical Crimes by Diane King
             Lecturer

     2007 l~ndwr.iting University Annual Conference, Dallas, Texas
             T1ainer and Instructor

     2007 School;ofForemic Document Examination's Teleclasses
            Instructor - Handwriting Basics and Exemplars
            Instructor - Multiple Classes on C118() Studies and Examinations

     2008 Handwritine Univei-Sity Annual Conference,. Lag Vegai:, Nevada
             Trainer and Instiuctor

     2009 &:hoot.of Forensic Document Examination's Live Teleclasses
             Attended a varii;ty of cla55c;s taught uy Robert Baier, QDE, Police Instructor

     2009 Handwriting University Annual Conference, Las Vega~ Nevada
           :Critjcal Incident Stress: Statement Analysis and Intervjew v. Interrogation by Faith Wood

     Rev 1111113 ,,,
4,   ,




                  F~~ic Document Examination Application by Robert Baier,.QDE, Police Instructor
                   T~~in,~r,and Instrllctor for    Introduction to Forensic DbcumentBxatnination
                        .      ).':.
         20 lEXHIBIT 2
.   .   \
            '
            ....


                    !•
                               EXHIBIT                        2013-CI-18394
                                  fl--.               22l™ .IDtclll. DlSTRJCT cnRt
                    ~----                          PARlE Kl.IX.TIA R&:T ~y DC us
                    !!!                              . .JBT£ .FILED: t t/a5Qm3
                          IN RB: A PORPORTBD                               I
                                                                           §
                          Ltm{ OR CLAlM AGAfNS'r                           §
                                                                            f
                          ~HELVETIA ASSET RBCoVBRY, INC.                    §
                                 l':ropcrty~                                §

                                      JtJJ>lCIAL n:NiHNG ·or J.'ACl'S AND CONCLlJSIONS OJ LAW ~ad!....
                                               .JtEGAJlDING.ADOWMENTOR INS'riwMENt
                                                '1J)tPORTING ro·CUA.n A LIEN OR. ttAIM

                                 OittlM·~ day or Novem1Jw, 1013. ·in 1he ahow wtitled aad numblnd           QSUM,   thie

                          Court reviewed a moti~ wrified by .mdavit of BUR.TON KAHN and the docunwttarf9n

                          attacbc:d thereto. Additiomlly, the Comt micwcd die six ~w111111ty Deeds with Vaidor'1
                          Li.cm,. tttaclied Leretn an11Mu1lib A. B, C, 0. R It P. No teltirnoriy wac ~ ~any pitty.

                          nor wu lbere any notice ofthc.COW't'a imew. dae Cowl bivina bJlde the detaminati.on thM a
                          decdioa could be made::iOleJy on review of the doc:umeotation wider 1he aulbority VesltJd Jn 1be

                          Cc>mt under S~ J. CbllJCcl' SI Dflbc TCXll Govemmczt'Code.

                                 The Coillt fiDdl as. folloWI:· Tue a   Wmanty Deeds attached bmCD aa Exhibits A, B, C,

                          D, Ea. F, z.apectivcty, '1'C NOT c:rcaled by implied or cxpras s:oment or aar=ncnt of the

                          obli&or, debtor, or~ owner of the maJ praperty or by implied or expl'9ll ~or l&lT.emeut
                      :of an l8flDl, ~.or othei' ~·of that~ 1111:ldoc;WDCQll 'Mlle prClleDlc4
                          raiaina ilsUH u to 'Whether corporate documents ware forsed. The Wmnnt)' Deeds with




                   h~ 1M21          P••• 2107        2lpp
..,




      i:ounty i:lesk lhalJ ·ftlt dli1 findlpg offa:t aad conduaion of law   md\C umo '1m ofncxml& &1
      ihe subject documentitioa or inltrume:ntl··Wf:l't oriainally filed,·IDCI the court di"rec1:1.6iidtiltf.,et~
      '1k:ik lo iodox it uing Ibo MmC nunoa that Wllftl llled tn IOdcxlng lhc 1ub.joGt doll~~!Ugf~QI;.......:.;
      inmumcnt.

              ·Sipccl on dris _.£_day of.November. 2013.




                                                           2
                                               Document Type: JUDICIAL flHDINGS   OF FACT8·AHD CONCLUSIONs OF 1../1.W
                                                                                                     Pa,e2of2t
          ·•



      CERTl'IE!> COPY~TE STATE OF TEXAS
      I, DONNot; KAY M'KINtEv, DEMR-COVNTY DIQTRlcT
      CU:RK, t:CRTIP( ffl,tff lHE FOREOOING IS ATRLE
      At«J CORRECT~ OF TIE ORiGIW. ~ECORDAS
      INDICATEPB'fll£ VOlUME. PAGE AND.COURT Off
      IAID DOCUtefT. WITNESSED MY OFFICIAL HAND
      .llNDSEAl..Of'OFFICEON THIS:

           November 05, 2013
      DONNA KAY Mf.. '\

   ....

                                                2013-CI-18394
                                         22.tlll .J.Oielll. DISJRJCT   tnRt
                                  EX PfilE m.ocnA lmT R£attRY Vt               us
                                       . ....001r .r1111l : 1118SL2e.ta
                                                             f
                                                             §
             ueN OR CLAlM AGAINST                            §
                                                             §
             HELVETIA ASSB'J' RBCoVBRY, INC.                 §
                  Propa17 Owner                              t
                         JUJ)JCL\L 11Ni>f11C OF F.ACl'S AND COMCL]J8IONS OJl'LAW ~~'SP'
                                  ltEGAHDING A DOCl1MENT OR ll'fS'l1llJMEN'J;
                                  Pmh'ORTINC TO CD.A.TIA LIDI OR CUJM

                    On.thiti~ day or No~'*' 2013, ·in 1he abov. ..,titled and.numblnd--. this
             Court reviewed a motl~ verified by aflidaw ofBUR.TON KAHN and tbe documentation.

             lt'8Chc:d tbcrdo• .AdditiOmlly, the Court nMcv9'Clli the six "\Vmnnty Deeds with Vendor's
             Li.ens11 atbched hereto as as Exlu'\lits A. B. C, D, R It. F. No testimony was t1km &om any ]*'tY.

             norwu lbcrc any nodc:e ofthc.COUrt'a review, Ibo COUrt hlvina rmde the detaminstion Ma

             dC:ciiion eould be ~.:iolely on.review of the doownmtatiozi under· 1b 8Ulbority vested In the

             COm1 under Subchapccr J. CbaPW' n oftbo Texas       Govcm.rnent Code.

                    The Com findS IS follow.: The six Warranty Deeds .uacbed heretO .. Exhibits A. B, c,
             D, E .t F, rcspectivc\y, arc NOT c:mted by implied or expraa ament or lgltCinaJI of the

             obli&ot. ~or the owner of tbc ml property or by ililplied or expns11 comcot or qiammt
             of an agent, 6duciary. ~ othcl' ~'~fthatJICl'IOO, ~·doc:umaila were pcCllCDled




          ISveK 11421 Pa•• 2107         21pp
'   ..




         county c;lerk   _.I ·ftlo   this fin&IQls of &ct aacl canclusi~ of law in the tame clan of ncotd& M

         the lllbjccit docwnmli1ion or insttumena·wae orlainallY filed,·IDd the court di"reclJ~Q~~
         clcfk &o iadox it ming U.C MD10 ..mos that were u..t 1n fudQlng dlC 1ubje0t doJj~wtill.isl~~L-_;
         instrumc:m.

                 Sipod on this ...5:_ day of:Novcmbcr, 2013.




                                                               2
                                                    Ool;unwint Type; JUDICIM.. FlMDINGS OF FACTS AND CONCLUSIOHs Of LAW
                                                                                                     Pagoe 2 of 21
    ,...


                     ·•


                 camFIED COP'YCERTIFIOATE Sl"ATE OF TEAAS
                 I, DoNN4 KAY MCK..1'£\t, IJCxt.R-COUNTY PIBTRloT
                 CLERlt, CERTIA' THAT 1tte FOREGOINQ IS·A "f K\k
                 AN> COAAECT cf>Fv OF TI£ OIOOINAL ~ECORD AS
                 INl)ICATEDSY THe YOlUME, pAGJ: AHo.~roH
                 IJAIO OOCLM:NT. 'MTNESSED l,fY OFFICIAL HAND
                 AND 8EA1. OF OFFICE ON n.5;

                      November 05, 2013
                 DONNA KAY MCKINNEY.
                 BnAR COUNTY, TEXAS




                                                                                          tllV 05 2013


'
           C... Numbw: 2013Cl18394                              Document Type: JUDICIAl. FINDINGS OF FAcTS AND CONCl.USIONS OF LAW
                                                                                                              .Pqe 21 of2 l
EXHIBITC
                                                                                            . . -llll J.~~~Mlrllf·,
                                                                                            i          20llCI18394 -0224   ·
                                                                                            '------


                                             CAUSE NO. 2013-CI-18394

    IN RE; A PURPORTED                                        §                         IN THE DISTRICT COURT
                                                              §
    LIEN OR CLAIM AGAINST                                     §                         BEXAR COUNTY, TEXAS
                                                              §
    HELVETIA ASSET RECOVERY, INC.                             §                      224m JUDICIAL DISTRICT


                             FINAL JUDGMENT AND ORDER OF SANCTIONS


               On March 3 and 4, 2014 came to be heard the First Amended Motion for Sanctions filed

    by Movants Puerto Verde, Ltd. e'Puerto Verde") and Helvetia Asset Recovery, Inc. (collectively,

    "Helvetia") against Respondents Burton Kahn               e'Mr. Kahn") and his attorney            L. Terry George

    ("Mr. George") (the "Sanctions Motion").                  Mr. Kahn represented himself pro se at this

    evidentiary hearing. Mr. George did not appear. 1

               The Court, having reviewed the Sanctions Motion, Mr. Kahn's response, testimony and

    other       evidence     presented,     including   the            Temporary    Injunction       record   in   Cause

    No. 2013-CI-18355, argument from counsel and Mr. Kahn, and having taken judicial notice of

    the parties' pleadings and filings in related litigation Cause No. 20 l 3-CI-18355, enters the

    following Final Judgment and Order of Sanctions:2

                                                              I.
                                             FINDINGS AND CONCLUSlONS

    A.         Back2round.

               1.       Helvetia seeks sanctions under ( l) Rule 13 of the Texas Rules of Civil Procedure;

    (2) Chapter 10 of the Texas Civil Practice & Remedies Code, Section 51.903 of the Texas

    Government Code; and (3) through the Court's inherent power to sanction litigants and their

p
G   1
        Reporter's Record. Volume 1 (RR-1). pp. I-Lt
    1
        RR-2, p. 55.

                                                                   ~--       -     ·-   -~--,
    FINAL JUDGMENT AND ORDER OF SANCTIONS                          I    Document                 ~            Pagel of29
                                                                   [ scanned_ as filed.          J
counsel.3 Section 51.903 pennits, inter alia, an owner of real property to appear before a court

and have the co mt declare as fraudulent an instrument filed of record creating or purporting to

create an interest in real property owned by the movant. The owner/movant "mai' appear ex
                                                                                                   4
parte. The reviewing court may not consider testimony or make findings on the merits.

            2.       The offending pleading that is the subject of the Sanctions Motiuu i!i uu ex ptArle

motion (the "Ex Parte Motion") filed on November 5, 2013 by Mr. Kahn in the name of

Helvetia. 5 This Ex Parle Motion was filed pursuant to Section 51.903 of the Texas Govemment

Code. Mr. George was designated as Mr. Kahn's lead counsel on the Ex Parte Motion. 6 Newly-

retained Jay Petterson in San Antonio ("Mr. Petterson") was designated as "associate attorney,"

and signed the document for Mr. George, who resides in Fort Worth, Texas. 7

            3.        As described in more detail in this Judgment and Order, the Court finds that

Mr. Kahn and Mr. George committed a fraud on the court and on the Movants for the malicious

purposes of claiming ownership by Kahn of Helvetia, and of clouding legal title to land owned

by Helvetia and sold by Helvetia to a bono fide purchaser for value.                   One day before the

Respondents filed and presented the Ex Parle Motion, Helvetia had :fi]ed a Petition and

Application for Temporary Restraining Order in Cause No. 2013-CI-18355 seeking to enjoin

Mr. Kahn from interfering with Helvetia's business or holding himself out as an authorized

representative of Helvetia.




3
  First Amended Motion for Sanctions, filed January 15, 2014, pp. 5; See also, In re Bennett, 960 S.W.2d 35, 40
(Tex. 1997).
4
    TEX. GOV'TCODE §§ 51.901, 51.903.
~See Exhibit I. The pleading was ft1ed in the name of"Helvetia Asset Recovery, Inc." The pleading was captioned
"Motion for Judicial Review ofDocumentatiotl or Instrument purporting to Create a Lien or Claim."
6
    Exhihit 1, p. li; RR-4, p. 57.
'id.


FINAL JUDGMENT AND ORDER OF SANCTIONS                                                              Page 2 of29
                4.       While Helvetia' s counsel was negotiating with Respondents to secure a hearing

     on Helvetia's Application for Temporary Restraining Order, the Respondents secretly filed and

     presented the Ex Parte Motion to a Bexar County judge and secured an order (the "Ex Parle

     Order") that was then filed in the Bexar County deed records to slander Helvetia's title and cloud

     its buyer's title. g Mr. Kal111 had no authority to file a motion on behalf of, or in the name of

     Helvetia, and his motion was a totally fictitious pleading filed for the purpose of causing hann to

     others. 9

                 5.      Jay Petterson, Mr. George's co-counsel who signed the motion on behalf of

     Mr. Kahn and Mr. George, later signed              a: Rule   11 Agreement whereby Mr. Kahn promised to

     petition the court to set aside the Ex Parte Order. 10 Mr. Kahn later disavowed the Rule 11

     agreement, forcing Helvetia to try a lengthy temporary injunction hearing that resulted in a

     temporary injunction against Mr. Kahn and an order setting aside the Ex Parte Order, in other

     words, accomplishing at great cost what Mr. Kahn had ear1ier promised to do in his Rule 11

     agreement. 11


~
I
                 6.      Helvetia was incorporated by Puerto Verde in August 2007. Puerto Verde is a

0    Bahamian corporation and is owned by Robert Ripley ("Mr. Ripley"). 12                                Puerto Verde
2
I    contributed approximately $1.2 million in cash to capitalize Helvetia in 2007, using the funds to
~    buy Helvetia's 1,000 shares of stock at $1 per share. 13 These 1,000 shares represented the total
 ~
v0
L    s Exhibits I, 2, 15·18; RR-3, pp. 23·27.
4    9
          RR-4, p. 32-37; RR-3, p. 27, 101-104.
2    10
0      Rule 11 Agreement, attached as Exhibit B to Motion to Strike Jury Demand, filed January 10, 2014 in Cause No.
1    2013-Cl-18355, a filing of which the Court has taken judicial notice; RR-2, p. 55; RR-4, p. 57.
     11
          RR-3, pp. 100-105; Exhibit 3.
h    12

     13
          Defendant's Exhibit 9': See Tcmporory Injunction Reporter's Record, Vol. 2 (T1-RR·2), at pp. 6·8.

3         Defendant's Exhibit 9: Tl·RR·2, pp. 9-20.

~
0    FINA I, JUDGMENT AND ORDER OF SANCTIONS                                                                  Page 3 of29
                                                                                                        14
      number of shares authorized by Helvetia's charter and incorporation documents.                         Helvetia used

      this capital contribution in 2007 to acquire 215 real estate lots in the Key Largo subdivision in

      San Antonio. 1s Helvetia has already sold many of the lots to homebuilders. 16 Sales of lots began

      in 2010, and have increased in subsequent years. 17

                 7.       Hd veti" uppuinleu Mr. Kiihn in 2009 Lo oversee ils lot sales and closings> for

      which he received a 3% commission. 18 Mr. Kahn was the company's director and president

      from 2009 until Helvetia terminated him in August, 2013. 19 Prior to 2009, Kenneth Moore

      served as president and director of Helvetia. 20 Unhappy with his termination, Mr. Kahn set about

      to get even. He emptied Helvetia's bank accounts, transferring approximately $300,00021 into

      other bank accounts personally owned by Mr. Kahn or his companies.22 He then issued to

      himself on September?, 2013. a stock certificate for 1,000 share$ of Helvetia common stock a11d

      purported to cancel Helvetia's 2007 offer to sell its stock to Puerto Verde. 23 Next Mr. Kahn

      signed and filed a warranty deed in the name of Helvetia that purported to convey the entire Key

      'Largo subdivision to Patadiv Corporation ("Paradiv"), a corporation newly formed by

0
·4
I
~
I
      14
        See Exhibit G attached to Exhibit I {Helvetia Certificate of Fonnation For-Profit Corporation); Defendant's
      Exhibit 8: TI-RR-4, p. 33, 34.
2
0
      15
           Exhibits 20-22, Defendant'~ Exhibit 9: TI-RR-2, pp. 10-20.

a     16

      17
           Defendant's Exhibit 9:Tl-RR-3, pp. 57-58.
           Defendant's ExhiDlt !l: TJ-RR-3, 56-57.
v     18
        Defendant's Exhibit 9: Tl-RR-Excerpts, pp. 63-68; Defendant's Exhibit 8: Tl-RR-4, p. 123-124; Defendant's
~     Exhibit 9: TI-RR-3, pp. 57, 6 L
      19
           Defendant's Exhibit 9: TJ-RR-4, p. 17; TJ-RR-3, p. 43.
4
a
1
      :o Defendant's Exhibit 9: Tl-RR·2, pp. 20-26, 33-35; Exhibit 8: 11-RR-4, p, 17.
      21
        Mr. Kohn testified that "JOO some odd thousand do1Jars" was transferred from Helvetia to his accounts. The
      Court's finding is based on this testimony and is not intended to foreclose Helvetia from demonstrating at trial i11
p     Cause no. 2013-Cl-18355 that more was in fact transferred into his accounts. RR-3, pp. 43-45.
G     22
           Defendant's Exhibit 8: Tl-Rfl-4, pp. 38-42; Defenaant's Exhibit 9: Tl-RR-3, pp. 41-53, RR-3, pp. 38-50.
:i·   23
           Defendant's .Exhibit 8: Tl-RR-4, pp. 42-46; Defendant's Exhibit 9: Tl-RR-3, pp. 18-19; Exhibit 4.
,;I
)



f     FINAL JUDGMENT AND ORDER 01' SANCTIONS                                                                    Page 4 of29
     Mr. Kahn. 24              Paradiv paid nothing for Key Largo, and the conveyance included all lots

     previously sold by Helvetia to others - lncluding lots which Mr. Kahn had personally clo:.ed a.ud

     for which he had received his 3% commission.25 After the conveyance to Paradiv, Mr. Kahn

     filed his Ex Parle Motion to invalidate six recent sales made by Helvetia to a builder that

     Mr. Kahn also recently sued in a separate lawsuit in Dexar County.26

     B.             Mr. Kahn's Sophistication.
                                                                                                                        27
                     8.         Mr. Kahn is well educated, graduating with an engineering degree from M.LT.

     He is employed us an engineer, and has owned and op~ated $Cveral engineering companies. 28

                     9.         Mr. Kahn has represented himself pro se in numerous matters, both in district

     court and at the appellate level. 29 His "practice" before the courts spans over twenty years,

     including multiple cases in Houston and San Antonio. 30 Mr. Kahn is knowledgeable about liens

     and the sale ofproperty.31 He knows how to cloud title to property and chill financing needed by

     builders. 32 Mr. Kahn studies the law, performs legal research using Loislaw and O'Conner's,

     and is adept in using the internet. 33                Mr. Kahn's son is a litigation attorney practicing in

0
4
.,   24
             Exhibits 7 and 8; Defendant's Exhibit 9: TI-RR-3. pp. 43-46, 55-56; Defendant's Exhibit 8: TI-RR-4, pp. 46-47•
6    52-53.

~
     2
     sDefendant's Exhibit 8: TI-RR-Excerpts, pp. 47-48, 63-68; Defendant's Exhibit 8: TI-RR-4, p. 52-53, 123-124;
-~   Defendant's Exhibit 9: Tl-RR-3, pp. 59-61.
     26


~4
             Defendant's Exhibit 8: TJ-RR-Excerpts, pp. 63-68.
     27
             RR-3, pp. 28-30; Defendant's Exhibit 8: Tl-RR-4, p. 43.
     26
       Detendant's Exhibit 9: Tl·RR-4, p. 92-93; Exhibit 25, Exhibit 26 (Gillett); Exhibit 6 {Contour). Defendant's
v    Exhibit 9: TI-RR-4, pp. 64-65 (Contour).
0    29
             RR-3, pp. 28-33, 60-66, 74· 77, 79.
L
     30      fd.
4    3
2        '   Id; see also RR-3, pp. 38; RR-4, pp. 57-62; Exhibits 26 and 27.

~
     32
             Id., :sec 11.lsu, RR.-3, p. 27.
     33
       RR-3, p. 28-29. Justice Michol O'Connor is a respected author of a series of books relating to litigati     Houston. 34 Mr. Kahn has demonstrated in this case knowledge of legal tenns and concepts used

     in and applicable to these proceedings. 35

     C.            Mr. Kahn's Claims.

                   10.      Mr. Kahn and Mr. George filed a fictitious pleading in the name of Helvetia by
                                                                                                                 17
     filing the November 5, 2013 Ex farte Motion.36 Neither had authuri1y tu file the pleading.

     Helvetia had fired Mr. Kahn in August 2013 and relieved him of duties long before Mr. Kahn

     filed the Ex Parte Motion. 38 His claim to authority stems from an alleged purchase of Helvetia's

     stock on September 7, 2013, but this claim is groundless.39

                    11.      Mr. Kahn alleges that Helvetia's stock was available for him to purchase just days
     after he was fired in 2013 because Helvetia's stock had allegedly never been purchased by

     Puerto Verde, or anyone, since Helvetia's formation in 2007.40                     Mr. Kahn claims that an

     allegedly forged signature of Kenneth Moore, the then-president of Helvetia, on the 2007 stock

     certificate Helvetia delivered to Puerto Verde nullified Puerto Verde's 'rights to Helvetia' s stock,

     and somehow implausibly                       caused Puerto Verde to forfeit its $1.2 million investment. 41


~
     Mr. Kahn also advances the novel legal argument of stock forfeiture by typographical error. 42


~I
     Notwithstanding Puerto Verde's payment of over $1.2 million to Helvetia in 2007, Puerto Verde,

·'   according to Mr. Kahn. owns nothing because the stock certificate was issued in the name of

t4
     34

     3
             Defendant's Exhibit 8: Tl-RR-4, p. 43.
         ~See, e.g., RR-4, pp. 64-66, 68.
v
e    J
     37
         6
             Defendant'$ Exhibit 9: Exhibit 1.
       Defendant'5 Exhibit 8; Tl-RR-4, p. 19. Mr. Kahn testified that Mr. Penerson did not have amhoricy to sign the
     Rule 11 Agreement, "giving away everything we had worked very, very hard on this-·- in rem case." RR-4, p. 38.
 4
 2   3
         s Tl-RR-3, pp. 38-41.
 0
 l   J?      RR-3, pp. 45-46.
     40
 p           RR-3, pp. 45-56; f:xhibits 5 and 6.
 G   41
             Sue Exh[bits: I, 4, 5; RR-3, pp. 90-94.
     42
 3           Defendant's Exhibit 9: Tl-RR·3, pp. 29-30, 92-94; Defendant's Exhibit 2.
 2
 6
 3   FlNAI., JUDGMENT AND 0RDl:R Ol' SANCTIONS                                                          Page 6 of29
                                                                                                               ---··-·---        ·--·




       ~'Puerto Verde, Inc.," not "Puerto Verde Ltd.," Puerto Verde's proper name. 43 Finally, Mr. Kahn

       claims the infusion of $1.2 million by Puerto Verde was a loan, not a capiral contribmion, even

      · though there is no note or deed of trust, and even though his position is contrary to his own
                                                                                                              44
       sworn tax return for Helvetia for the year ending 2012, which shows no such liability.

                   12.       Mr. Kahn's legal position as co his stock ownership is groundless. Texas has

       adopted Article 8 of the Uniform Commercial Code, which governs the creation and transfer of

       corporate securities. Under Article 8 complete ownership of a stock may exist without either the

       issuance or delivery of a stock certificate. Texas common law is the same. For at least l 00
                                                                                                                    45
       years, Texas has not required a stock certificate as the sine qua non of ownership.                               What

       controls the issue of ownership is whether stock was lawfully issued for purchase by the

       shareholder and whether the shareholder in fact purchased the stock. The evidence here showed

       that Helvetia issued its stock for purchase to Puerto Verde, and that Puerto Verde purchased the

       stock. 46

                    13.      Mr. Kahn knew Puerto Verde purchased Helvetia's stock in 2007, and he knew

       that Puerto Verde's capita] contribution enabled Helvetia to·acquire the Key Largo subdivision.

       Both Mr. Kahn and Mr. George had personal knowledge that Helvetia issued its stock to Puerto

       Verde in 2007. They both actively participated in HeJvetia's incorpmation.47 Helvetia hired


       43   Id.
       44
v           Exhibit 6; see Schedule L, liabilities (lines 16-21); RR-4, p. 40-43, 48.
0      4
        ~ See Jn re Seminole Walls & Ceiilngs Corp., 446 B.R. 572, 585·86 (M.D. Fla. 2011 (applying Texas law); Yeoman
L      v. Galveston City Co., 106 Tex. 389, 167 S.W. 710, 720 (TelC. 1914).
       46
4,>       Exhibits 4, 5, 21, and 22. "(A] corporation may issue shares for consideration if authorized by the board of
       directors of the corporation." TEX. BUS. OROS. Code§ 21. J 57(a); see also, § 21.160. Shares may be issued by
0      ca>h consideration. ld., at§ 21.159(2). When tbe consideration is paid, the shares; are considered to be b5ucd, ll.fld
J.     are fully paid and nonassessable. Id., § 21.157. The judgment of either the board of directors, or the shareholder
       is conclusive in determining the value and sufficiency of the consideration received for the shares. Jd., § 21.162.
p      (emphasis added).
G      47
         Defendant's Exhibit 5, including Exhibit 1 attached thereto (Robert Ripley's Affidavit), and Exhibit D attached



i
       thereto; Exhibit 19, 20; Defendant's Exhibit 8: Tl-RR-S, pp. 4-6, 8, 18, 21-22.                                   ·


        FINAL JUDGMENT AND ORDER Or SANCTION$                                                                      Page 7 of29
Mr. George, who was Mr. Kahn'~ neighbor, to act as incorporator.48 Mr. George prepared

Helvetia's 2007 organizational minutes, which showed that Helvetia issued itsl ,000 shares of

stock to Pue.rto Verde at $1 per share. 49 Puerto Verde wired approximately $1.2 million in cash

in 2007 to capitalize Helvetia in exchange for all its shares, thus enabling Helvetia to purchase

l.hl:.:: Ki,;;y Lfilgu   :sub     had been "forged.'' 56 Mr. Kahn conceded he did not investigate Mr. Baggett, and appeared more

     remorseful that he had paid Mr. Baggett, rather               than failing to recognize that Mr. Baggett was
     "bad," as one of his lawyers described him to Mr. Kahn. 57

                   16.         Mr. Baggett has been deemed incompetent to testify as a handwriting expert in
                                                                                                                        58
     numerous published court opinjons, and branded a charlatan by the Dallas Court of Appeals.

     Multiple lega] opinions available in the public record before Mr. Kahn and his lawyers filed their

     Ex Parte Motion demonstrate that Mr. Baggett's affidavit would not be admissible to support

     Mr. Kahn's forgery allegatiuns in this               ~e    under any theory he may claim.             Judge Xavier

     Rodriguez, of the United States District Court for the Western District of Texas, San Antonio

     Division, recently excluded Mr. Baggett in· Routh v. Bank of Am;, N.A .. SA-12-CV-244-XR,

     2013 (W.D. Tex. Aug. 7, 2013). 59 In Routh, involving property documents recorded in the Bexar

     County records. Mr. Baggett used language identical to the report he provided to Mr. Kahn,

     changing only the name of the person whose name had purportedly been forged:

                         Based upon thorough analysis of these items and from an application of
                         accepted forensic document examination tools, principles and techniques, it
Q                        is my professional expert opinion that a different person authored the name


'
8
72
                         of [Kenneth E. Moore/Jennifer Baker] on the questioned document.
                         Someone did indeed forge the signature of [Kenneth E. Moore/Jennifer
                         Baker} on the questioned document.

     (emphasis added). Judge Rodriguez cited a number of cases where other courts had struck

i    Mr_ Baggett from testifying as a handwriting expert witness after finding multiple severe

     deficiencies with his expertise and analysis. 60


     56
             See Exhibit M to Exhibit I.
     57
             RR-2, pp. 38-39; RR-3, pp. 84-86.
         8
     '       See 81·own v. State of Texas, No. 05-97-00289-CR. 1999 WL 61858, at *8 (Tex. Crim. App. Feb. 9, I 999).
     59
             Exhibit 11, 12.
     60
      See also, Pi·imerica Life Ins. Co. v. Atkinson, 2012 WL 6057888, at •4 (W.D. Wash. Dec. 6, 2012) (finding that
     Mr. Baggett's letter of opinion "provides no facts, reasoning, or analysis;) Brown v. Primerica life Ins. Ca., No. 02·


     FINAL JUDGMENT AND ORDER OJ' SANCTIONS                                                                    Page 9 of29
                17.     For example, in Dracz v. American General Life, 426 F. Supp. 2d 1373 (M.D. Ga.

     2006), the court struck Mr. Baggett as an expert witness finding his testimony unreliable and his

     qualifications "paltry" and not qualified to testify as an expert in the field of handwriting

     analysis. 61 In a bench trial in U.S. v. Revels, 1:10-CR-110-l (E.D. TN., May 9, 2012), the court

     similarly excluded Mr. Baggett pointing to his "evident deficiencies" as a handwriting expert,

     and referred to the Dallas Court of Appeals opinion that embraced a prosecutor's use of the tenn

     ''charlatan" in reference to Mr. Baggett, which the court defined as a "pretender to medical

                                 62
     knowledge: a quack."             See Brown v. State of Texas, No. 05w97-00289-CR, 1999 WL 61858, at

     "'8 (Tex. Crim. App. App. Feb. 9, 1999). The court               in Revels also noted that Mr. Baggett had

     received felony convictions for theft and aggravated assault, and a deferred adjudication after

     pleading guilty to Tampedng with a Government Record, which stemmed from his failure to

     truthfully disclose his criminal history on a government form. Mr. Kahn acknowledged that

     legal opinions about Mr. Baggett were publicly available before he filed the Ex Parte Motion,

     but he took no steps to investigate Mr. Baggett or his background. 63

                18.      For these factual and legal reasons, and others already stated, the Court gives no

     weight to Mr. Kahn,s persistence that forged or fraudulent documents allowed him to buy

     Helvetia's stock. Mr. Kahn's additional complaints about the incorporation of Helvetia in 2007

     that he claims entitled him to buy its stock in 2013 also fail, as foJlows.

v
-0   C-8175, USDC, N.D. Illinois, April 29, 2006 (court struck Mr. Baggett's affidavit and excluded his testimony,
L    finding his affidavit ··unquestionably inaci,equate to underlie expert testimony; ) Wheelei· v. Olympia Sports Ctr.,
4    Inc., No. 03-265-P-H, 2004 WL 2287759 (D. Me. Oct. 12, · 2004) (cour1 excluded Mr. Baggett noting that
     114
         COmparing' the handwriting on several documents ... is insufftcient. .. Any individual, with no training or
5
1
     experience whatsoever, could 'compare' the handwriting on different documentt llnrl r!';ich :1 cC1ndusion;") Abdin v.
     Abdin. 94 Ark. App. 12, 223 S.W.3d 60, 65 (2006).
     61

g    62
          Exhibit 13.
          Exhibit 14.
     63
3         RR-3, pp. 87-92; RR-4, p. 94.
2


'    FINAL J Uf)GMENT AND ORDER OF SANCTIONS                                                                Page 10 of29
                19,        Mr. Kahn's claim that Puerto Verde did not pay $1,000 to buy the l,000 shares of

     HeJvetia's stock is meritJess. 64 A company that pays $1.2 million to capitalize a corporation has

     by definition used the first $1,000 of the investment to buy the capital stock,                          as expressly
     provided for by HeJvetia's organizational minutes. 65 In HeJvetia's 2012 tax return, signed by

     Mr. Kahn, Fuerto Verde's investment is accounted for as purchasing Helvetia's capital stock for

     $1,000, with the remainder of the investment treated by Helvetia as additional paid in capital. 66

     Bearing on Mr. Kahn's credibility, Mr. Kahn claimed in Helvetia's 2012 tax: return to own alJ of

     Helvetia's stock as ea1·ly as 2012, even though he swore before this Court that he purchased the

                                                                                                             67
     stock in September 2013, and that nobody owned Helvetia's stock before that time.

                20.        Mr. Kahn's alternative claim that Puerto Verde's $1.2 million investment was a

     "Joan," and not capitalization of Helvetia,             ]s   baseless. Helvetia's tax return shows that Helvetia

     owes no loan or liabi1ity of any nature. 68 Further,               Mr. Kahn could not identify any promissory
                                                                                                                         69
     note, deed of trust, or any other typical indicia of indebtedness to support his allegation.                             In

     fact, closing documents on Helvetia's purchase of the Key Largo rea] estate reflect there was no


~I   debt. 70

0               21.        When the Ex Parte Motion was filed on November 5, 2013, Mr. Kahn was
~2   represented hy legal counsel, including Mr. George. 71 Mr_ Kahn drafted the E."¥:                        Parle     Motion

9.
 4
v    64

p    6
      }
          RR-4, p. 93; RR-3, p. 12.
          Exhibit 5.
     66

q    67
          Exhibit 6; see Schedule L, capital stock account, and additional paid-in capital account (lines 22 and 23).
          Id.; RR-3,   pp. 48-56; Defendant's Exhibit 8: Tl-RR-4, pp. 41-43.
0    68
1         £xhibit 6; see Schedule L, liabilities (lines 16-21); RR-4, p. 40-43, 48.
     69
p         Id, see also RR-4, p. 4&.
G    71
      >Exhibit    22.
     71
3         Exhibit I; RR-4, pp. 55-57; RR-3, pp. 63, 69, 81-82; Defendant's Exhibit 8: Tl-RR-3, pp. 61-62.

~
8    FINAL JUDGMENT AND ORDER OF SANCTIONS                                                                        Page 11 of 29
     and directed his lawyers to file it. 72 Without any authority, Mr. Kahn filed the pleading in the

     name of Helvetia, and falsely assened his ownership of Helvetia throughout the filing, which he

     reiterated in his supporting affidavit. 73 Mr. Kahn's affidavit, containing his allegations of fraud

     and forgery against Puerto Verde, was ]ater "massaged" by Mr. Petterson, who Mr. Kahn

     retained just days before he filed the Ex Parte Motion. 74

                22.       In the Ex Parte Motion, Mr. Kahn sought to have six warranty deeds executed by

     Helvetia declared invalid. 75 The s~x warranty deeds represented Helvetia' s six sales of lots to a

     ho1m::builder in September and October 2013, after it had terminated Mr. Kahn. 76 Mr. Kahn

     claimed that because he bought Helvetia's stock on September 7, 2013, after he was terminated,

     only he, and not the person signing the deeds, had the authority to sell Helvetia's Jots. 77

                 23.      Mr. Kahn and his attorneys lrnew or should have known that Section 51 of the

     Texas Government Code on1y affords the extraordinary remedy of ex parfe relief to "owners" of

     real property. 78 Mr. Kahn did not meet this requirement. 79 He did not personally own any of the

     six lots, he did not own          Helveti~     and he had no relationship with Helvetia at the time the Ex

     Parte Motion was filed. 80




     71
        Id.; RR-4, pp. 55-57; Defendant's E?Chibit I (Attorney Employment Agreement with Mr. Petterson, dated
     November I I, 2013, effective November I, 2013).
     73
          Exhibit I~ .r"" also, Mr. Kahn's Affidavii attached as Exhibit I to the Ex Partt1 Motion.
v0   74
          RR-4, pp. 55-57; Defendant's Exhibit I.,
     75
          Exhibit 1, pp. 2-4, §JV.
L    76
          Id., s2e also, Exhibits A-F attached to Exhibit I.
4    77


~
          Exhibit l; Mr. Kahn's affidavit attad1ed as Exhibit l to Exhibit I.
     18
       &e Tex. Gov'T CODE ANN. § 51.903. An ubligur or debtor of \he real properly may also bring an action under
     these proceedings, but Mr. Kahn sought relief only as an "owner." Mr. Kahn makes no claim that he is either an
p    obligor or debtor of the six lots at issue.
G    79
          RR-4, pp. 43-46; Exhibits 23 and 24.
     sold.



     FINAL JUDGMENT AND ORDER 01' SANCTIONS                                                           Page 12 of29
           24.       Section 51.903 also limits the Court's determination to whether the six warranty

deeds are fraudulent as defined by $ection 51.901, and does not provide for findings by the Court

on the parties' underlying dispute. See TEX. Gov•T CODE ANN. § 51.903(a), (g). See In re

Purported Liens or Claims Against Samshi Homes, L.L.C., 321 S.W.3d 665, 667 (Tex.App.-

Houston [14th Dist] 2010, no pet.); Becker v. Tropic Isles Ass 'n, No. 13-08-00559-CV, 2010
WL 877569, at *3 (Tex.App.-Corpus Christi Mar. 11, 2010, pet. denied) (mem. op.); In re Hart,

No. 07-98-0292-CV, 1999 WL 225956, at *2 (Tex.App.-Amarillo Apr. 1S, 1999, no pet.). 81 This

statute was enacted after the Republic of Texas filed hundreds of frivolous Hens against

government officials. 82

           25.       Due to the extraordinary ex parte nature of the proceedings, Section 51.903 (a) of

the Texas Government Code requires the verified motion recite that the movant is aware that

sanctions will be imposed for a frivolous filing. The Ex Parte Motion contained this recitation. 83




81
 Section 5 l.903 was enacted as part of House Bill 1185, passed in 1997. See Act of May 10, 1997, 15th Leg., R.S.,
Ch. 189, § 14, sec. 51.903, 1997 TEX. SESS. LAW. SERV. 1045, 1053 (current version at TEX. GOVT. CODE ANN. §
51.903 (Vernon 2005)).

The Senate's Bill Analysis explains the impetus behind the passage of Bill I I 85, as follows:
           Currently, individuals and organizations have begun to take action based on their refusal to
           recognize the authority and sovereignty of the government of the State of Texas. These entities
           have filed fraudulent judgment liens issued by so-called "common law courts" and fraudulent
           documents purporting to create liens or claims on personal and real property with the secretary of
           state and many county and district court clerks throughout the state. Many of the filings have been
           against the State of Texas and public officers and employees, as well as private individuals. These
           filings have clogged the channels of commerce and have amounte-d to harassment and intimidation
           of both public officials and ordinary citizens. This bill provides both civil and criminal remedies
           for 1hose agafns1 whom such rraudulent filings have been made.... This bill creates an expedited
           judicial process that permits someone aggrieved by the fraudulent filing to obtain an expedited
           legal process to obtain a court order declaring the filing to be fraudulent. ...
S.ENATE;RESEARCli CTR., BILL ANALYSIS, TF.X. H.B. 1185, 75""' LEG., R.E. (1997) (emphasis added). Thus, llle bill
analysis supports the view that the statule was not created to detennine the legitimacy and validity of the claimed
interest in the property.
82
     Texas Attorney General's summary:    htU,3://www.tcxa~altomeygcneral.gov/alcrts/alens ykw.j,Jh~?id-114&
 3
~ Exhibit I, p. 5.



FINAL JUDGMENT' AND ORDER OF SANCJ"IONS                                                                 Page 13 of29
.·
    into and filed of record their Rule i 11 agreement. 35 The Rule 11 Agreement                    provided~      among

    other things, to set aside the Ex Parte Order by submitting an agreed order to that effect \vithin

    seven days. 86

                  28.      On November 22, 2013, Mr. Kahn fired Mr. Petterson and Ms. Goodman and

    substituted himself as counsel pro se.e7 Mr. Kahn refused to execute the documents prepared by

    Helvetia to effectuate the Rule 11 agreement Mr. Kahn has since asserted in pleadings and

    testimony that Helvetia's lawyers either bribed or coerced his lawyers into signing the Rule 11

    Agreement. 88 . Though Mr. Kahn claims he did not expressly authorize the signing of the Rule 11

    Agreement, the. Court finds no evidence that his attorneys lacked implied or apparent authority to

    sign the Rule 11 agreement. The Court finds no evidence to support the claim that opposing

    counsel bribed or coerced Mr. Kahn's counsel into signing the Rule 11 agreement.

                  29.      Mr. Kahn created additional delay when he appeared at the resetting of Helvetia' s

    Emergency Motion, and its Motion to Enforce Rule 11 Agreement, on November 26, 2013 with

    two new 1awyers, seeking a continuance.                    Judge Peter Sakai granted a continuance, but also

    entered a TRO restraining Mr.               Kahn from taking any actions on behalf of either Helvetia or
    Paradiv, and setting the hearing on the temporary injunction for December 6, 2013. Judge Sakai

    found in the TRO that further attempts by Mr. Kahn to claim title to Hclvctin's properties and


    85
            Defendant's Exhibit&: TT-RR-4, pp. 75, 77, 83-85, 87-90.
    86
            Pertinent language of the Rule 11 Agreement states:
                  2.       The panies shall execute documents within the next 7 days sufficient to implement the
                           following:
                           a.       Agreed Order setting aside the judgment of November 5, 2013, in cause 18384.
4
t   i
        7
                           b.       A complete re/ease and hold harmless by Burton Kahn ... of any claim of
                                    ownership or title to tbe 6 Jors at issue in Cause No. 18394.
      Court records do not show that Mr. George was ever discharged from his representation of Mr. Kahn in either this
    case or Cause No. J 8355, although the Court discharged him in an least one related action, Cause No. l 7016, with
    Mr. Kahn':s llpprovnl.
    88
            RR-2, p. 53; RR-3, p. 30.


    f!NAL JUDGMENT AND ORDER OF SANCTIONS                                                                  Page 15 of29
     Court had fully adjudicated Helvetia's temporary injunction, its sanctions request, and its request

     lo t:nfo1ce the Rule 11 Agreement. Judge Canales declined at that time to make any contempt

     findings, but expressly recognized in his order that Mr. Kahn had violated Judge Sakai's TRO,

     that he had refused to implement the November 15, 2013 Rule 11 Agreement, and that he and

     Mr. George had faik:d tu produce documents or appear for depositions as Judge Sakai had

     ordered.            Helvetia deposed Mr. Kahn on December 6; Mr. George did not appear for his

     deposition though ordered to do so.92

                  32.       Mr. Wachsmuth anQ. Mr. Fanucci represented Mr. Kahn during the three-day

     evidentiary hearing that culminated on December 11, 2013 with Judge Karen Pozza granting

     Helvetia's application for a Temporary lnjunction enjoining Mr. Kahn from taking further

     actions on behalf of Helvetia and Paradiv. 93 Judge Pozza a]so set aside the Ex Parte Order. 94

     Mr. Kahn then fired Mr. Wachsmuth and Mr. Fanucci on December 13, 2013, and has since been

     prose.

                  33_       Helvetia set its First Amended Motion for Sanctions for hearing on January 21,

0    2014.         Both Mr. Kahn and Mr. George appeared at the Courthouse on January 21 for the
4
I

~/
     sanctions hearing. The presiding court assigned all of the parties' pending matters pending in

     Cause Nos. 18394 :md 18355 to the Monitoring Court, and all counsel and Mr. Kahn met with
t.
0
     the Monitoring Court Clerk about scheduling and resetting the hearings to March 3, 2014.95
a
v
0
L
4
2    92   Id.
0
l    93
          Id.; an Amended and Supplementary Temporary Injunction was entered by Judge Pou.a on December 18, 2013
p    that expressly permitted Helvetia to continue selling its lots.
     94
G         Ei.:hibit 3.
     95
          Id.
3
 2
 ~   FINAL JUOOMENT ANI) ORDER OF SANCTIONS                                                        Page 17 of29
                                                        II.
                                              ORDER OF SANCTIONS

              34.      Helvetia has provided evidence that overcomes the general pres\lmption by courts

      that pleadings and other papers are filed in good fai1h.

              35.      As discussed herein, the conduct by Mr. Kahn and Mr. George in failing to

      conduct appropriate investigation and due diligence -before filing the Ex Parte Motion, in

      delaying efforts by Helvetia to set 1t aside, and in refusing to comply with the Rule 11

      Agreement, show that their pleading and their conduct has been groundless, that the pleading

      was filed in bad faith and for harassment, that it was filed for an improper purpose> that it lacked

      in factual oc legal basis, and was not supported by evidence. These findings are incorporated into
      the Court's findings that sanctions are appropriate under Rule 13, Chapter I 0, § 51,903, and

      under the Court's inherent power, as described in this order and judgment.

      A.      Ruth 13, Texas Ru Jes of Civil Procedure

              36.      Ru1e 13 gives the Court
                       .                  I
                                               the option of imposing sanctions on both a party and

      counsel for filing a groundless pleading that is either brought in bad faith or brought for the
0
4     purpose of harassment.     TEX.   R. CJV. P. 13; In re C.M V.• 136 S.W.3d 280, 284 (Tex. App. - San


~-,   Antonio 200, no pet.) The rule defines "groundless" as having "no basis in law or fact and not



1
      warranted by good faith argument for the extension, modification. or reversal of existing Jaw,"

      and   thn~   tnrns on the legal merits of a claim. Id.; Robson v. Gilbreath, 267 S.W.3d 401, 405

~L    (Tex. App.-Austin 2008, pet. denied). "Bad faith" requires the conscious doing of a wrong for a

      dishonest, discriminatory, or malicious purpose. Id., at 407. Improper motive is an essential
 .~
 2
 Q    element of had faith. Elkins v. Stotls-Bnmm, 103 S.W.3d 664, 669 (Tex.App.-Dallas 2003,          110

 l.
 p    pet.). Rule 13 also provides, "[S]a:nctions wider this rule may not be imposed except for good
 G
  3
  ?


 '5   FINAL JUDGMENT AND ORDER 01' SANCTIONS                                                  Page 18 of29
cause, the particulars of which must be stated in the sanction order. 1) See Low v. Remy, 221
S.W.3d 609, 614 (Tex. 2007).

       37.      Rule 13 pennits the trial court to impose sanctions on attorneys or parties who file

a "fictitious pleading" or "make statements in pleading which they know to be groundless and

false." After notice aud hei:tfing, llu::: Lrial courl "shall impose an appropriate sanction" available

under Rule 215. TEX. R Crv. P. 13.

        38.     Sanctions available under Rule 215.2(b) include attorney's fees. See TEX. R. Civ.

P. 13, 2 l 5.2(b). Sanctions awarded as attorney's fees fall within the sound discretion of the

Court. Olibas v. Gomez, 242 S.W.3d 527, 535 (Tex. App.-El Paso 2007, pet. denied); Glass v.

Glass, 826 S.W.2d 683, 688 (Tex. App.-Texarkana 1992, writ denied) (citjng Brantley v. Etter,

677 S.W.2d 503, 504 (Tex. 1984)).

        39.     In detennining whether sanctions are appropriate, the trial court examines the

facts availabJe to the litigant and the circumstances existing when the litigant filed the pleading.

Alejandro v. Bell, 84 S.W.3d 3&3, 392 (Corpus Christi 2002, no pet. h.); Home Owners Funding

Corp. of Am. v. Schepple1', 815 S.W.2d 884, 889 (Tex. App. - Corpus Christi 1991, no writ).

The Court aJso considers the acts or omissions of the represented party or counsel, not merely the

legal merit of a plei:iding   OT   motion. Griffin Indus. V G1·imes, No. 04-02-00430-CV, 2003 WL
1911993, *4 (San Antonio Apr. 23, 2003, no pet.) (citing New York Underwriters Ins. Co. v.

State Farm Mut. Auto. Ins. Co., 856 S.W.2d 194, 205 (Tex. App.--Dallas 1993, no writ.).

        40.     In addition, the Court is entitled to evaluate the credibility of the testimony :md

detennine what weight to give it. Wein v. Sherman, 03-10-00499-CV, 2013 Tex. App. Lexis

10666. at *24 (Tex.App.-Austin Aug. 23, 2013, n.p.h.) (mem. op.) (citing Alpert v. Crain, Caton

& James, P.C., 178 S.W.Jd 398. 412 (Tex.App.-Houston [1st Dist.] 2005, pet. denied)).




FINAL JUDGMENT Al>iD ORDER 01' SANCTIONS                                                   Page 19 of29
           41.        The Court has mad~ the necessary factual determinations about the motives and

credibility of Mr. Kahn. The Court finds that sanctions against Mr. Kahn are appropriate under

Rule 13. The Court is precluded from sanctioning Mr. George under a literal reading of this

Rule because his associate attorney, not Mr. George, signed the Ex Parte Motion.              Yuen v.

Gerson, 342 S.W.3J 824 (Tt:x. App. - Hou:ston [141h Dist.] 2011, pet. denied).

           42.        Helvetia has not sought sanctions against the associate attorney, Mr. Petterson.

Although Mr. Petterson signed the offending pleading, Mr. Petterson attempted to rectify the

error within ten days by entering into the Rule 11 Agreemt:nt.

B.         The Ex Parle Motion Wa..11 a Fictitious Pleading And is Groundless.

           43.        The Court finds that the Ex Parle Motion was a fictitious pleading and

groundless, and that it was brought both in bad faith and for harassment. The Ex Parle Motion

has no basis in law or fact, and is not warranted by good faith argument for the extension,
                                          i

modification, or reversal of existing la~.!f6 Mr. Kahn filed the pleading maliciously without any

basjs in fact or law. 97 Mr. Kahn also filed it as an experiment to obtain an opinion of Helvetia

ownership that he could then use to bolster his egregious ownership arguments in this matter.

           44.        The Court has assessed Mr. Kahn's credibility along with the evidence presented,

and    find~   there is not a scintilla of evidence that Mr. Kahn owns Helvetia's stock, and thus finds

the Ex Parte Motion meritless. The Court finds that Mr. Kahn has used this false allegation for

improper purposes, and thus finds good cause in assessing sanctions as further particularized

herein. His wrongful cli!ims nf ownerships were a.t the genesis of all of the proceedings herein,

and spawned the litigation between the parties, unnecessarily causing Helvetia to incur
                                         .1

substantial fees and expenses.

96 RR            45.      By claiming Mr. Kahn owned the property owner, and thus had standing to bring

    an action under § 51.903 of the Texas Government Code, Mr. Kahn and Mr. George made

    factual contentions that lacked any legal or evidentiary support. The claim of a forged stock

    certificate was factually bogus and legally irrelevant.

            46.      Tht: fu Purle Motidn alsu exceeded lhe ~cope of§§ 51.901 and 51.903 of the

    Texas Government Code by seeking and obtaining extraneous findings as discussed herein.

            47.      Mr. Kahn appears to challenge the Court's findings based on either the United

    States Constitution or the Texais Con:stitution. Although not clearly articulated, his challenges

    are not relevant here because the Court has based its findings on non-constitutional grounds. 98

    C.      The Ex Parte Motion was Filed In Bad Faith and for Harassment.

            48.      The Court finds that bad faith was demonstrated in that there was a conscious

    dojng of a wrong for a dishonest or malicious purpose. The Ex Parte Motion constituted

    harassment in that it was intended to annoy, alarm, and abuse another person. The Court finds
                                             :·

    that the .Ex Parle Motion was filed:'

            a.       To avoid the probable and imminent entry of a TRO against Mr. Kahn;

            b.       To maHciously '"cloud the title>' of the six lots, and thus to i11terfere and harm

                     Helvetia's business by Mr. Kahn's c1aim that he owned property that Helvetia had

                     already sold to builders;

             c.      To chill Helvetia's future sales of property, as Mr. Kahn acknowledged he knew
v
0
L                     the litigation wonld m::ike huilclers, lenders and title companies reluctant to close

q
0
l
    98
      See in re Hart, No. 07-98-0292-CV, 1999 WL 225956, at *2 (Tex. App.-Amarillo Apr. 15, 1999, no pet) (Court
~   declined to address Harts' complaint that§ 51.903 of the Texas Government Code was unconstitutional. citing San
    Antonia Gen. Drivers v. Thornton, 156 Tex. 641, 647, 299 S.W.2d 911, 915 (1957), which directs a court not to pass
    upon the constitutionality ofa statute if the particular case can be decided upon non-constitutional grounds).


    FINAL JUDGMENT AND ORDER OF SANCl'IONS                                                               Page21 of29
                     on property sales by Helvetia if they thought Mr. Kallll would record adverse

                     ownership claims to the property;

            d.       To attempt to extort revenues earned by Helvetia after it had terminated

                     Mr. Kahn's employment;

            e.       To retaliate or .. get even" against his fonner employer.

            49.      Mr. Kahn acted with duplicity, defrauding the Court as shown herein, and

defrauding HeJvetia.99

            50.      The timing of Mr. Kahn's filing of the Ex Parte Motion also shows bad faith and

filing for an improper purpose. : Email exchanges show that Helvetia sued Mr. Kahn on

November 4, 2013 for various torts and injunctive relief, and were attempting to coordinate with

Mr. George a time to present to the Court Helvetia's application for a. temporary restraining

order. 100 These types of games with the Court and opposing counsel go to the Court's core

functions, and subject Mr. Kahn and Mr. George to sanctions under the Court's inherent power

to control litigants.

            51.      Mr. Kahn's pleadings and conduct demonstrate delay when he avoided the

hearing to set aside the Ex Parte Order by agreeing to, and later reneging, on the Rule 11




99
      Defondant's: Exhibit 8: Tl-RR-4, pp. 82-83 ("Paradiv doesn't own (the six lots), it is Helvetia. At1d P11radiv was
only- the only reason why I made that transaction (the Ex Parte Motion], was to try to prevent Robert Ripley frorn -
he sold six lots when he wasn't even ... pre~ident of the company.")
100
      RR-3. pp. 95-10 l; Rxhibits l 5-18.
Helvetia Asset Recoveiy, Inc. v. Burton Kahn and Paradiv Corporation, filed on November 4, 2013, in the 4071h
Judicial District, Bexar County, Texas.
On November 4, 2013, counsel for Helvetia emalled Mr. Kahn's lawyer, Mr. George, a newly tiled petilion and
application for injunctive relief seeking to enjoin Mr. Kabn from taking funher action on behalf of Helvetia,
referri11g to his attempts to convey Helvetia's property to Paradiv. The email requested that Mr. George provide a
convenient time for a court appearance on November 5 if he intended to conrest Helvetia's request for a temporary
restraining order. Mr. George offered no specifics but noted that Mr. Kahn had engaged a San Antonio attorney, Jay
Petterson, as associate counsel.



FINAL JUDGMENT ANO 0ROER OF SANCTIONS                                                                     Page 22 of29
    Agreement. 101 Further delay occurred on November 26, 2013 when Mr. Kahn and new counsel

    dejour sought and obtained a continuance, falsely claiming the new counsel needed to get up to

    speed. Mr. Kahn fired those lawyers the same day, showing grounds for the continuance were a

    pretext for simply more delay.           The refusal by Mr. Kahn and Mr. George to comply with

    Ht:lvetia's deposition notices on November 12, 2013, and their outright violation of Judge

    Sakai's orders for the same, demonstrate further            delay. Mr. Kahn's voluminous pleadings on
    December 2, 2013 constitute further materially bad faith conduct and harassment when they set

    numerous substantive motions for hearing on the day Judge Sakai set Helvefo1.'s temporary

    injunction for hearing.       Their continued refusal to present themselves for deposition caused

    further delay and unnecessary expense, leading to Judge Canales' December 5, 2013 order to

    appear, in which he also expressly stated Mr. Kahn was already in violation of the TRO by his

    acts purporting to be on behalf of Helvetia.

               52.     Mr. Kahn's attempt to trivialize his conduct is not creditable given the unrelenting

    efforts he took to keep his fraudulent claim intact on the six lots, through the date Judge Pozza

    set it aside on December 8, 2013. Moreover, by failing to release the fraudulent lien after

    demand was made by Helvetia, the Court may presume Mr. Kahn had the intent to harm and

    defraud Helvetia and others. Mr. Kahn claims he rightfully reneged on the Rule 11 Agreement,

    but by doing so he refused Helvetia's demand to release the lien, thus giving rise to such a

    presumption of intent. rn 2
v
0
l
4

~   101

    102
          RR-3, pp. 101-104.
                                             ·.
        See Florance v. State, No. 05-08-00984:.CR (Tex. App. - Dallas, Aug. 28, 2009). The Florance Court affirmed a
p
    judgment that Florance was guilty, after jury trial, and afti1med his sentence of six months in jail for Florance'~
G   failure to release a lien that was ftauduieilt under § 51.901, Tex. Gov't Code, in violation of Tex. Penal Code §
    32.49.



    FINAL JUDGMENT AND ORDER 01' SANC'l'[ONS                                                             Page 23 of29
                   53.       Mr. Kahn and Mr. George filed the Ex Parle Motion in bad faith, as it

        demonstrated a conscious doing of a wrcing for a dishonest and malicious purpose. Their actions
        were taken in part to slander title, and to ·make it difficult or impossible for He1vytia to continue

        its sales of lots. Their intent to harm Helvetia in this manner showed an improper motive.

        Mr. Kahn's testimony demonstrated his subjective state of mind: he knew, and Intended) for the

        filing to stop Helvetia from further aot sales. 103

                   54.       Mr. Kahn has openl~ admitted his motivation in filing the Ex Parle Motion was to

        interfen:: with Helvetia and to stop further sales of lots. Mr. Kahn is knowledgeable about title

        companies and title searches, and ·intended his conduct to chill Helvetia's future sales of its

        property. to4

                    55,      Mr. Kahn knew or should have known, by proper investigation, that Mr. Moore's

        signature was not forged, and that Mr. Baggett was not reputable and could not reasonably

        provide an opinion contrary to Mr. Moore's own testimony.

                    56.      The Court can infer Mr. Kahn was additionally motivated by retaliation or


~       vindication, or part of a strategy to cause Helvetia to expend more fees and costs and drive it to


~
, I

/
        the settlement table.

                    57.      Mr. Kahn was moti~ated to claim ownership of Helvetia because after he was
2
0
1       fired, his direct access to all revenues earned by Helvetia from lot sales was cut off.
4
v       D.         Chapter 10, Tex. Civ. Prac. & Rem. Code, and § 51.903, Texas Government Code.
0
l                   58.      Chapter lO authorizes a court to impose sanctions upon a person, or a party

 q      represented by the person, where an attorney files a groundless pleading or files a pleading for an
a
 1      improper purpose, including to harass.                  TBX. C1v. PRAC.   & REM. CODE §§ 10.001(1-3),
 p      103
 G            RR-3, p. 27.
        104
              Id.; see also, RR-3, pp. 38; RR-4, pp. 57-62; Exhibit 26 and 27.


    f   FINAL JUDG\1ENT AND 0RDl~R Of' SANCl'IONS                                                  Page 24of29
    10.004(a). Each allegation and facti.ial contention in a pleading or motion must have, or be likely

    ·to l1a.ve, evidi;ntiary support aft..-:r a reasum1bk invi::stigaliun. Id., ;n::e also, Bruvenec v. Flores,

    No. 04-11-00444-CV, San Antonio, Mar. 20, 2013, citing Low v. Henry, 221 S.W.3d 609, 614-

    15 (Tex. 2007). "A trial court may impose sanctions against a party if the court finds that the

    party has failed to comply with this requirement." Bravenec, citing Nolte v. Flournoy, 348
S.W.3d 262, 269 (Tex. App. -Texarkana 201 t, pet. denied).

            59.      Chapter 10 thus pennits the Court to sanction a party or an attorney for filing

    pleadings that lack a reasonable basis in law or fact. See TEX. C1v.            PRAC. & REM. CODE         §

    10.001-.006; Low, 221 S.W.3d at 614. The Court may impose sanctions if the Court finds that

    the party has failed to comply 1vith any one of the requirements of Section 10.001 of the Texas

    Civil Practices & Remedies Code. TEX. C1v. PRAC. & REM. CODE § 10.004(a); Nolte, 348
S.W.3d at 269.

             60.     For reasons previously described, and incorporated by reference, sanctions may

    be imposed against Mr. Kahn under Chapter 10 of the Texas Civil Practices and Remedies Code.


~
    The evidence shows that Mr. Kahn and Mr. George are both culpable and that both should be

6   sanctioned for their conduct but as with Rule 13 the Court is precluded from assessing sanctions
7   against Mr. George.
q            61.     More particularly, the Ex Parle Motion was filed for an improper purpose, and it
4
    Jacks any evidentiary support as shown herein. Section 51. 903 builds in an award of sanctions if
v
0
L   a party seeks a finding not in compliance with the statute; Mr. Kahn and Mr. George orchestrated

~   the hearing to be ex parte despite Helvetia's contemporaneous attempts to secure a hearing on a

~   TRO that would have precluded          Mr. Kahn's filing; Mr. Kahn filed the pleading without any
p
G   authority; and his ownership claims are neither factually or legally supported.




    FINAL JUDGMENT AND ORDER OF SANCTIONS                                                         Page 25 of29
E.     Court's Inherent Power to Sanctions

       62.      The Court has inherent power to impose sanctions. Assessing sanctions under

this inherent power involves a two-step process: (1) the Court should rely upon the rules and

statutes expressly authorizing sanctions whenever possible, and (2) the Court, applying its

inherent power to impose sanctions, must make factual findings, based on evidence, that the

conduct complained of significantly interfered with the Court's legitimate exerdse of its core

functions. Inherent power to sanction exists where necessary to deter, alleviate, and counteract

bad faith abuse of the judicial process, such as any significant intcrforcncc with the traditional

core functions of the Court. Core functions include hearing evidence, deciding issues of fact

raised by the pleadings, deciding questions of law, rendering final judgments and enforcing

judgments.     Core functions also include management of its docket and the issuance and

enforcement of its orders. The CoUrt "may issue orders and, when it deems appropriate, vacate,

rescind, or modify those orders. Lawyers and the litigants do not have such authority." 105 By

doing so they effectively usurp the Court's role and displace the Court as the decision-maker,
                                         -'
thus interfering with a core functiort of the Court.

        63.     For reasons and findings previously discussed, sanctions are appropriate against

both Defendants under this     Court~s        inherent powers. Their Ex Parte Motion and ex parte hearing

interfered with most of the Court's core functions. They submitted evidence not allowed by §

51.903; they made arguments and submitted an improper order under§ 51.903 that affected the

Court's decision-making; and they omitted &,_closing to the Court prior proceedings detrimental

to their legal position. Mr. Kahn also ignored the Court's setting aside of the Ex Parte Order,




10
 ~ Basaldua v. Forest Woods Subdivision, No. 04-11-00716-CV (Tex. App. San Antonio, July 5, 2012 (citing In re
K.A.R., 171S.W.3d705, 715 (Tex. App. -        Houston (14th Dist.] 2005, no pet.).


FINAL JUDGMENT AND ORDER or SANCTIO,NS                                                          Page 26 of29
     thus attempting to usurp the Court's role, by continuing to assert the same grounds that were

     1.:unlained in the order that had been set aside.

             64.     Both Mr. Kahn and Mr. George are culpable for the groundless Ex Parle Motion,

     and their allegations that Mr. Kahn reasonably could have purchased any asset valued over

     $1,000,000 for $1,000. The pleading i:s based i;olely un Mr. Kahn'~ alleg'1tiou:s lhat Helvetia had

     never issued its stock to Puerto Verde, thereby al1owing him to buy the company, worth over $1

     million, for $1,000, and only days after the company had tenninatcd him for misconduct. Both

     Mr. Kahn and Mr. George participated in the 2007 incorporation of Helvetia, and Mr; Kahn

     additionally participated in the transaction by which Puerto Verde wired $1.2 million in cash to

     capitalize Helvetia.    Mr. George was the incorporator for Helvetia and prepared its 2007

     organizational minutes showing that Puerto Verde would be issued all 1000 shares of Helvetia's

     stock at $1 per share. Mr. Kahn testified that he was knowledgeable about property sa]es, and

     knew that a cloud on a title generally would preclude a sale of that parcel. He intended for the

     F.x Parte Motion to harm Helvetia's sales, which he believed would return the    p~rties   to "status

0    quo.'' Mr. Kahn drafted the pleading and his affidavit, and ]ocated and hired a handwriting
4
6    expert. At the time that the Ex Parle Motion was filed, Mr. Kahn provided the factual basis for


·~   the claims, and der.ided what legal claims to anert, and the manner in which to assert them, vfa

     the Texas Government Code. As ~art of his claim that he owned Helvetia, Mr. Kahn created the
4
     new corporation Paradiv. to which he had tried to convey all of Helvetia is property in Key Largo
v
0    only days and weeks before he filed the Ex Parle Motion that sought to invalidate legitimate
t
4    sales closed by Helvetia after it had terminated Mr. Kahn.

~            65.     Mr. George did not sign the Ex Parle Motion, but delegated that task to the newly

     retained local counsel Mr. Petterson. Emails on November 4 and 5. 2013 show that Helvetia's




     FrNAL JUDGMENT AND ORDER Of SANCTIONS                                                  Page 27 of29
     counsel was unaware of Mr. Petterson's representation until the day the Ex Parte Motion was

     filed, November 5. After ignoring orders by Judge Sakai and Judge Canales to appear for his

     deposition, Mr. George voluntarilyiappeared at the December 2013 hearing before Judge Pozza

     to provide testimony during Mr. Kahn's presentation of his case. Nothing in the evidence shows

     that Mr. Ot:urge disavowed the Pane Motion.

                66.      Mr. George had notice of the sanctions motion and hearing set for March 3, 2014.

     He appeared on January 21, 2014, a previous setting, and participated in the monitoring court's

     reset of the hearing to March 3, 2014.io6

     F.         Sanctions are Just and Not Excessive

                67.      The Court has carefully examined the two-part test adopted by the Texas Supreme

     Court in finding that the sanctions assessed arc just. First, there is a direct nexus among the

     offensive conduct, the offender, and the sanction imposed, in that the sanction is directed against

     the abuse and toward remedying th~ prejudice caused the innocent party.

                68.      Second, the sanction is not excessive because it is no more severe than necessary

0    to satisfy its legitimate purposes, here, namely, to deter other litigants from simi]ar misconduct
4
62   and punish violators. 107

'!              Accordingly, it is herehy ORDERED, ADJUSTED AND DECREED as foJlows:


~               (l)      Sanctions be and hereby are awarded against Burton Kahn and Terry George,

     jointly and severally, in the amount of $253,416.00, for which let execution issue. Of this sum,

     the Court finds $153.416.00 to be rea~onahle attorneys' fees incurred by Movants as a direct and

     proximate result of the fictitious filings and the attempted withdrawal of the Rule 11 agreement.



     106
           RR-4, pp. 54-55.
     107
           £xhibits 29 and 30.
3,
2
8
5    FINAL JUDGMENT AND 0RDl:R OF' SANC1'10NS                                                 Page 28 of29
        The remaining $100,000.00 is imposed as sanctions for lack of diligence into the facts and the

        law.

               (2)      All other relief not expressly granted hereby is denied. The Court's intent is that

        this instrument be in all things a Final Judgment and Order.

               SIGNED, ORDERED, and ENTERED this/             .t_;da   f   ~                   , 2014.

                                                                                       ~




        Submitted by:

        HAYNES AND BOONE, LLP

               Isl Werner A. Powers
        Werner A. Powers
,.
a       State Bar No. 16218800
        Natalie DuBosc
        State Bar No. 24077481
-~      2323 Victory Avenue, Suite 700
I       Dallas, Texas 75219
bl      Telephone: (214) 651-5000
        Telecopier: (214) 651-5940
ll

~       Lisa S. Barkley
L       State Bar No. 17851450
        112 E. Pecan, Suite 1200
 4      San Antonio, Texas 78205
2       Telephone No.: (210) 978-7427
0
1       Telecopier No.: (210) 554-0427
p       ATTORNEYSFO:R
G
        HELVETIA ASSET RECOVERY, INC.
    3
    ~
    8
 G      F!NALJUDGMENT AND ORDER OF SANCrlONS                                                   Page29of29
EXHIBITD
                                               ~: iAtt~J'r.ie'j_ ;,E.r!l~.1.oyni~11~·!J.9.r!lernent,     ir9;ri\ i\i'h!i,~~·;si!l\i.!!'tl~ncttl,i;)•pu:'.':1·!_!11.1t~· o, .                                                                  .t.t~';~JMni{                                     save,,,.                                                                                                                                                                                                                                         F
                                                                                                                                                                                                                                       .... ................. ................. .....................-+1•
· .~hQih~~i~on§.9!i#nt:                                                                                                                                                                                                                                                                               i

. 'ig'.ri\¥Sf\1l)!S;~e'rhih'i                      Eiu~op;

   ,JUiJ:~.f!i'ct&~.~ .                            ~ p~t-:'Q.ur re,.qile~tfJt!}\i!! •a)ti:idteC! ll:ie•Attt'i.rniiY.Em~ ~rifontAgre ement.bet.Ween•Jafair~ yo~fselt lf ram be ;:~:::,._                                for deliieryofthe     rnessiige:lolhe addtessee),y9u· may . fioi:c        ~~
            ' ..."\   .
                      '
    ~


                          Jay R. Petter~on                                                                                   rtf
                          Attornt:y      at Law_·    -------------------~-_..;:;,..-
                                                                                                           12.274 eanciera R.a., Ste. no
                                                                                                                     Helotes, TX. 78023.
                                                                                                                       (210} 695-6111
                                                                                                                  'Fax: (210) 695c6101
                                                                                                             E;mail:.attomey@lrPlaw.riet
                                                                                                              Website: www.jrplaw.net


                                                                       Novem he1' 1.1, ?~d t3

                          DURTONKAHN, individually~
                          and as President oflIELVE'rIAASsEt RECOVERY,lNC;
                          and asP~id~nt of~~~V G0mlQRATl01't                        . .. . .
                                  ·Re:     --Cont~~ed own,~r~~ip        Qf)I¢lvefut. AssefReco:v.~ey; Inc.
                                           '",;(;ontested ·9wn:er$hiP; ~fJoeperfJ)eveiQpmenJ: c.~~pa:11y
                                           -Paradiv Corporation am) H~lvetia_,.i\._sset ;R..ecoveryjlnc~· v.
                                            ABCSBLDR,.JNC.. ·and Robert ;Ripley, Cause No. 2013-CI-l7889
                                           -BurtonKahn:;v~Joabert~Development CQmpany anr         advice and consultation, appearances athearings) trials;
                          mecH~tic;m, if req\1ired by tJ::r~c.cmtrt, telepliqµe ·~qnferenc¢s, travel, investigative. work, legal
                           resear~h, r~view:of material receivea ftom a,U ScrQtces, drafting of pieadings::(necessary court
                          ·documep.ts) and co\lrl proceedii1gs and.roi;inal disco.very, attendance at depositions~ subpoenas,
                          n:nd:othcr n9Ccss.acy pre.pfll'21.ti~n ari:d ~~tiOns'to resolvc:i,Youi claiiu:s wiU1:re~pt:l;L tu ownership of
                          ·corporations and ei;iti~ieS relatingto d~velqpment and-holding ofrefil estate and o'Wnership ofreal
                           estate, including but not liµi:ited to Roperl).Qpley,-John Ripley; Puerte Verde, Ltd., ACSBLDR,
                           INC., Joabert Development Company; an4 any other person. or entitytelati.rig·to the issues
                          .relating to ei:nployrnent ofa'ttoi:ney,                       ·
:       i
\..__j

                                                     BurtonJ               T}iiS· cigreement.does·not include presentatiOn· ofthis case tociny appellate court or
       pr.eprira#o.n: of111oiio"';J$ qncm¢ry to "ihi~·~¢pf'esei1tatio11' ff qppeai is necessaty, clicfrit and
       attot::neywill c.ons.idef. th~ qppeq{@ cf separate ati'd·distiilct catiie .le:yrfor tQ :$.lingJii'elawsul~ furihe~, I may require an ru;klitiorial
       retainer; 1will bill, y9u on a ~(>n~h;J.y:9r 91:het pcdodio, ha.sis ·an:d in the eventth.at I require an
       additiorialretainer,. lwill, a,dvj§eyqu~:1fJ,:9wever., aJrial pfthismatter is t~tii.i:ed,I may require an
       adtiltio.rial 'retainer which shall ~e. pai4 a~ l~cwt ten'd~ys prior ~Q fyio:l.

                   You liave retained Kathleen Cassidy Goodman as yo.uraflorneyprior /() retai1iing me,
       .and. it is.: 1t1iiit:rsto.fldthflt'.M$; .odnuzn:aitd fmay, a.ssociate as co-cf!~nsel on the issues Jo.r ·
        which you·are reta._it#,,.gnre. iY~li. ac:kiit>.w#!age titatMs. GoO.dnian.referredyQuto mewitlz
       respect (o my r~present(l0t>IZ ofy~u., f()u':h?i~~$ignii,d,ti.separate attorney employment
        agreement wiJ/i Ms. GooiJinan and und~rstan.ds.he»f!illbe bi/iliigyou sepatdtely. You
0      ·tiilthorize tlie associa'tion, ofMs. Gt?o.lfman and mys¢/ft1$· co;.cou.nsel 01i ih,e matters·c:overed by
       ,this 'iittorney agreement                                        ·.·

             F'.ilrt.lier,yQ.µ. authtn·izf!:.ine'tinissociO.te another.attorney or (lftorneys as! deem
       approprJa_te,,anil-advlsable'tn)iourtef!r.esentation..
                  Yol+ pave,als() to G.OIDP,lY'~th ?11 of the-firm's reasonable requests in connection with the
       prep;;i.ratlo}'.\ and presen,ti\tj.Qn ofyoµr cas¢.

                While your concem fol' the cos~s iuvdlved'°is v.ertainly ii:lPpreciated you must understand
       that iris impossible to predict acclI(at~ly all ~at will b impo;:;i:iil;Jle to pri:di ef~ately the 1:otalamount
       of the· foe for·J>rofessionafserVices or'other costs tP&t.111~Y be fo.volv~d i:i;i. repre.se)lting your
       interests. In this regard, it.is fa.itthat you be cautioned at the outset t}iat.so111etim~s (and 11ot
       infrequently). complexities develop hi.areas where they are not expected ~ya·client. Sometimes
       becaus¢ of extrem¢ bitterness aridhurt..feelirtgs~.·or because ofsubstantial properly interests, family
       law ~a:ses· become unreasonably time-eonsummg-. this :fitm 'ha.:i made no ·express odmplied
       repr_esematio.ns or guarante·es con~erning:th~ outcome of your .case or hc;>w :tong your case wm take
        to complete~

                 1 do n,ot nicke,l'~cl..Qime·,a.:file for expenses, and as: such l do not bill forlong,.distance
        calls, ·copying "~ if :unde~ 50 copi~$"per task; basic postage .(this excludes expedited postage
\_ )    services or bu1kpostage) 1 or ni,ii~ape orpar'ldng.


                                Burton Kahn attorney .en1pioymen1: agrt;t::1Ilent..., .page Z
         ,..
               .   ~·, ·~·




 ,..-".I
(.                                   Just as yo:U:m-e:·de_p~n&ng on my'cxpcrusc 'aiid professioiuilism, TWill "ciepel.ld on you to
                             k~ep fa;ith Witli m.~ if::c.ornpl~xHi~!1 d¢y~fop jrt y_oi1i'.ifa$8. °i:Vhere'yoi.1 di~.f botexpecnhem. Yn1rr
                             contip.u,in,gJai~h.m this,fi+m. 4u.tii1g;what roi:gh.t :b~come-'a profouged'.:petiod is vitaily.irhportantto
                             'the maintinan~ ~fyoµr 1~~~ ,rigiitstits: h1iporian~e simply· ca,rillotbe;·over.:ern.phasized~

                                       Conversatiop~ 1Je!wee.n,. ~ ~tto_111ey Md. cUAAtare·prntectedby law and by the disciplinary
                             rules to·which attorneys' are. StlbJ~~t. TJ:ie reaso:i;i: {Qr t}tls·confi'qentiaHty pr()tection.is that .th~
                             experience ofriia.ny:hundreds of.years. lla.s ,p:r~ve4·~t the in~er~ts o(the ¢.lleht.are be~st se:rve4
                             when the client's attorneys are f\lllyifuformed of'. all't\l~,facts· w~llin advance _of any p_ossib1e
                             contest Your candor w:fiLassistmetremendously:in repres.entin,gyoµ;.Jt is (foubJY p~teeted by
                             lEJ.W a,n4 tb,e discipillittry' f.l.lies and..is V.efy:muoh en:cotiro:ged. You can .rely o~ me· to be ~c;l~d, \Yi.th
                             you, asweiL
                                    lwitl 00. my·"Qest-fu. k~pyouJ~dvised on lioYi"fhe·ease seems tO be progressing; based on
                             in.formation.I repeiye ti,"o:tn tt,l~ :~ourt, :from tl;ib othc:r side, and from you. I \vill send you ,(;opies of
                             all,pleadiqgs foi: y9w::iD;f9rm.ation.

                                        I will do-evefything possit;Jl~to ~xp~dite th~ ~pprop,ri~te disposition of your case consistent
                             with the tillie limitations iniposed by law and tJ:ie pro't~tion of.ym.rrpresent and. future legal
                             i:nt.e:r~~ts. There.ur 0 bligaiiqrunindcx: 9ur agrccrrient wfll be grounds- for ihe firm·~
                             withdrawafftom youfrepresentation. We. ~ve:,~gi;eed~ ¢at :tqese provisfons are: fair because our
                             effort; to be;successfcif,;must be the product ofour teamwork
                                                                                 0




                                       The Texas S.upreme·CcJurt:filid Colirls ofAppeaj~- }lave .adopt~ the Texas tawyer's Creed
                             as: a triai:tdate' to the legal ptofessiOn"ln texas~ The creedl'equires o:ur firm to advise: you ofthe
                             ~ontents of the .cr~ed Wheri, Jlndertak:irtg to· represe'ilt')iou;. A copy of :th~ Texas Lawyer's Creed· is
                             attached to this.'ernpl9ym~t agre¢ment for your teview.

                                      The T~xas Goverom:ent Coae::requires:that you be adv!sedthat the State Sar ofT~)Cas
                              investigates·an4 prose«~Ut~s prof¢ssfonfil :misconductco:romitted by Texas attorneys. Althoµghnot
                              ~very complaint ~g~ix:isfonli~pU:ie ~Ut:a fay;;y~ .hi.volves,.ptofess.ional.fuiScoriduct,. the State Bar
                              will provide yow with infpr;m~o.nif you ~all 1-800-932~19.00.

                                       You hereby agree that; lfyqu shou.ld at a.nytim~ qecorne displeased or dissatisfied With
                              any aspectwhatSoever ·ofthis fiinl's:legal r()pi:eseri.tati~n,. orifyou should at any time have any
                              serious question concerning that•repres~µtation, yot;t·Will immed~at~ly notifY me of that fact in
     i             ,          Writing_ by certified mail; return r.eceip(re.qu~sted,.                         ·
     '~/



                                                       Burton Kahn.attorney e111ployme1it·agrwment-. page 3
       •
 ,..

                 You. ~gr~~ ·th~t.~s f?.rm. i.:¢sette~'~e#ghUn for: ~yofH1e ~ you. I appreciate your
           trust and-confi9.ence;.as ·well as:yout business;; lfyou climpfotely approve this agreement, please
           dat.e and sign the otigitlaj of~: letj:~t wh¢r¢ indicate~ retili'ri it .to this: office; and retain·ihe
           enclosed copy'for your file;


CJ

                                                         fi·
                      ACCEPTED AND AGREEDTO EFFECTIVE'""''U'I')..-....                 .1.u.in

                                       . .. ' .·. -      '    . . /'M:-'V.··.·."/'.J


                                                               . , ·.TON '.KAHN;; 1~dividually ~d as
                                                                                Qqrporiition and
                                                             Presid~IJ,t ofJ.>aiaqiv
                                                             Helvetia Asset Recovery•. Inq~




                                   Burtli Ka.bii attorney· employment l;lgr~ement-pag~ 4
EXHIBIT E
Documents provided by www.Loislaw.com                                              http://estore.loislaw.com/LLdocmanager.aspx?action=:tvl



                                Texas Statutes
         ---------------------------------------------·--------···-·

          CJ   Texas Statutes

         CJ    GOVERNMENT CODE

         0     TITLE 2. JUDICIAL BRANCH
         CJ    SUBTITLE D. JUDICIAL PERSONNEL AND OFFICIALS

         CJ    CHAPTER 51. CLERKS

         CJ    SUBCHAPTER J. CERTAIN FRAUDULENT RECORDS OR DOCUMENTS
         - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ----···-··-··················.


                 ? 51.903 GOV'T. Action on Fraudulent Lien on Property

                    (a) A person who is the purport~d debtor or obliger or who owns real or
                 personal property or an interest in real or personal property and who has
                 reason to believe that the document purporting to create a lien or a
                 claim against the real or personal property or an interest in the real or
                 personal property previously filed or submitted for filing and recording
                 is fraudulent may complete and file with the district clerk a motion,
                 verified by affidavit by a completed form for ordinary certificate of
                 acknowledgment, of the same type described by Section 121.007, Civil
                 Practice and Remedies Code, that contains, at a minimum, the information
                 in the following suggested form:

                                                                 MISC. DOCKET NO.
                                                                 In the           Judicial District
                    In Re: A Purported                           In and For
                    Lien or Claim Against                        County, Texas
                    (Name of Purported
                    Debtor)

                            Motion for Judicial Review of Documentation or Instrument
                                      Purporting to Create a Lien or Claim

                   Now Comes (nam.e) and file.5 this motion requesting a judicial
                 determination of the status of documentation or an instrument purporting
                 to create an interest in real or personal property or ? lien or claim on
                 real or personal property or an interest in real or personal property
                 filed in the office of the Clerk of (county name) County, Texas, and in
                 support of the motion would show the court as follows:

                                                                 I.

                    (Name),     movant herein,     is   the ·purported obligor or debtor or person who
                 owns the real or personal property or the interest in real or personal
                 property described in the documentation or instrument.

                                                                 I I.

                   On (date), in the exercise of the county clerk's official duties as
                 County Clerk of (county name) County, Texas, the county clerk received
                 and filed and recorded the ctocumentation or in~trument attached hereto


l of S                                                                                                               4/10/2014 1047 AlVf
Documents provided by www.Loislaw.com                                http://estore.loislaw.com/LLdocmanager.aspx?action=M


                 and containing (number) pages. Said documentation or instrument purports
                 to have created a lien on real or personal property or an interest in
                 real or personal property against one (name of purported debtor) .

                                                    III.

                   Movant alleges that the documentation or instrument attached hereto is
                 fraudulent, as defined by Section 51.901 (c) (2), Government Code,
                 and that the documentation or instrument should therefore not be accorded
                 lien status.

                                                     IV.

                    Movant attests that assertions herein are true and correct.

                                                     v.

                   Movant does not request the court to make a finding as to any
                 underlying claim of the parties involved and acknowledges that this
                 motion does not seek to invalidate a legitimate lien. Movant further
                 acknowledges that movant may be ~ubject to sanctions, as provided by
                 Chapter 10, Civil Practice and Remedies Code, if this motion is
                 determined to be frivolous.

                                                   PRAYER

                   Movant requests the court to review the attached documentation or
                 instrument and enter an order determining whether it should be accorded
                 lien status, together with such other orders as the court deems
                 appropriate.

                                                          Respectfully submitted,

                                                          (Signature and typed name and
                                                          address)

                    (b) The completed form for ordinary certificate of acknowledgment, of
                 the same type described by Section 121.007, Civil Practice and Remedies
                 Code, must be as follows:

                                                  AFFIDAVIT

                 THE STATE OF TEXAS COUNTY OF

                   BEFORE ME, the undersigned authority, personally appeared
                 _ _ _ _ _ _ _ , who, being by me duly sworn, deposed as follows:

                   "My name is _ _ _ _ _ _ _ _ _ I am over 21 years of age, of sound
                 mind, with personal knowledge of the following facts, and fully competent
                 to testify.

                   I further attest that the assertions contained in the accompanying
                 motion are true and correct."

                    Further affiant sayeth not.




2 of S                                                                                               4/10/2014 10:47 AM
Documents provided by www.Loislaw.com                                httP://estore.loislaw.com/LLdocmanager.aspx?action=M


                                                    SUBSCRIBED and SWORN TO before me,
                                                    this ___ day of
                                                                       ----'----
                                                    NOTARY PUBLIC, State of Texas

                                                    Nota,ry's printed name:


                                                    My commission expires:


                    (c) A motion under this section i:nay be ruled on by a district judge
                 having jurisdiction over real property matters in the county where the
                 subject documen,t was filed. The court's finding may be made solely on a
                 review of the documentation or instrument attached to the motion and
                 without hearing any testimonial evidence. The court's review may be made
                 ex parte without delay or notice of any kind. An appellate court shall
                 expedite review of a court's finding under this section.

                   (d) The district clerk may not   ~ollect   a filing fee for filing a
                 motion under this section,

                    (e) After reviewing the documentation or instrument attached to a
                 motion under this section, the district judge shall enter an appropriate
                 finding of fact and conclusion of law, which must be filed and indexed in
                 the same class of records in which the Subject documentation or
                 instrument was originally filed. A copy of the finding of fact and
                 conclusion of law shall be sent, by first class mail, to the movant and
                 to the person who filed the fraudulent lien or claim at the last known
                 address of each person within seven days of the date that the finding of
                 fact and conciusion of law is issued by the judge.

                   (f) The county clerk may not collect a fee for filing a district
                 judge's finding of fact and conclusion of law under this section.

                   (g) A suggested form order appropriate to comply with this section is
                 as follows:

                                                             MISC. DOCKET NO.                         In
                    the       Judicial District In Re: A Purported                                    In
                    and For _ _ _ _ _ _ _ _ _ _ Lien or Claim Against
                    County, Texas (Name of Purported Debtor)

                          Judicial Finding of Fact and Conclusion of Law Regarding a
                       Documentation or Instrument Purporting to Create a Lien or Claim

                   On the (number) day of (month), (year) , in the above entitled and
                 numbered cause, this court reviewed a motion, verified by affidavit, of
                 (name) and the documentation or instrument attached thereto. No testimony
                 was taken from any party, nor was there any notice of the court's
                 review, the court having made the determination that a decision could be
                 made solely on review of the documentation or instrument under the
                 authority vested in the court under Subchapter J~ Chapter 51, Government
                 Code.

                   The court finds as follows   (only an item checked and initialed is
                 a valid court ruling):



3 of 5                                                                                               4/10/2014 10:47 Al\!f
Documents provided by www.Loislaw.com                                                 http://estore.loislaw.com/LLdocmanager.aspx?action=M



                           The documentation or instrument attached to the motion herein
                 IS asserted against real or personal property or an interest in real or
                 personal property and:

                   (1) IS provided for by specific state or federal statutes or
                 constitutional provisions;

                   (2) IS created by implied or express cohsent or agre~ment of the
                 obligor, debtor, or the owner of the real or personal property or an
                 interest in the real or personal property, if required under the laws of
                 this state, or by consent of an agent, fiduciary, or other representative
                 of that person; or

                   (3) IS an equitable, constructive, or other li~n imposed by a court of
                 competent jurisdiction created or established under the constitution or
                 laws of this state or of the United States.

                               The documentation or instrument attached to the motion
                 herein:

                   (1) IS NOT provided for by specific state or federal statutes or
                 constitutional provisions;

                    (2) IS NOT created by implied or express consent or agreement of the
                 obligor, debtor, or the owner of the real or personal property or an
                 interest in the real or personal property, if required under the law of
                 this state or by imp.lied or express consent or agreement of an agent,
                 fiduciary, or other representative of that person;

                   (3) IS NOT an equitable, constructive, or other lien imposed by a court
                 of competent jurisdiction created by or e~tablished under the
                 constitution or laws of this state or the United States; or

                   (4) IS NOT asserted against re~l or personal property or an interest in
                 real or personal property. There is no valid lien or claim created by
                 this documentation or instrument.

                   This court makes no finding as to any und~rlying claims of the parties
                 involved, and expressly limits its finding of fact and conclusion of law
                 to the review of a ministerial act. The county clerk shall file this
                 finding of fact and conclusion of law in the same class of records as the
                 subject documentation or instrument was originally filed, and the court
                 directs the county clerk to index it tising the same names that were used
                 in indexing the subject documentation or instrument.

                    SIGNED ON THIS THE                  DAY OF


                                                                  DISTRICT JUDGE
                                                                                          JUDICIAL DISTRICT
                                                                                              COUNTY, TEXAS

                 Added by Acts 1997, 75th Leg., ch. 189,                  14, eff. May 21, 1997.



                                         Copyright? 2013 CCH Incorporated or its affiliates




4 of 5                                                                                                                4/10/2014 10:47 Alv[
EXHIBITF
                                                     IEXHIBITT



               .)



                                                                                       ~ ~ 1iUe of San J\rar,,run, Inc.
                                                                                                       306   w. SUnset. Sliite 115
                                                                                                         San Antonio, iX 78209
                                                                                           Phone210-198-l643 Fax21o--7ll8-164S


                                                               Wt~NG INSTRUCTIONS
                        Augt.1$l 21 •.2007



                                                                                                                        I
                                                                                                                        "'\:         =
                        RE: Order No.:                  1210001428
                                BuyerJBouower(s):       Helvetia Asset Recovery Inc.
                                3i::l!m(&);             M~fi: Duith Holding LTD,
                                Property AW:Jress:      .,TX


           •            In conriection with the refeteru;eQ tr~n, please w~ ful'ld3 to Os in this manner:

                                                       WIREIAANSFER INSTRUCTIONS
                                                        for Wiring to Settlement Agent

                       Sank Name:                    Compass Bank (Sunset Office}
                       Bank Location:                P.O. Box 4444, Houston, 'TX 77210~4444
 -\                   ASA Number:                    113010547
  __ / !
                      ACCount Number:                13880050
                      Account Name:                  Escrow Account
                                                     LandAmerica lawyers Title of San Antonio
                                                     306 W. Sunset, Suite 115
                                                     San Antonio, TX 78209
                                                     210-826-1504
                     Re:                             Gf #1218001426




                    -Ottler No. lt1S00142!1
                    'ffrir>g lti!drulllrotJS

(_)

                               Exhibit~




                                                                                                          •
EXHIBITG
                .   '   .                                                                                  .. . ..·
                                                                         ..   •4,
                                                                              '
                                                                                    •.
                                                                                    :    .
                                                                                         • •••
                                                                                                 ._. •.
                                                                                                       \              .   .....
                                                    .           ~   ~   .                        \..


                                        . :·.. ···J . \ .. ·.. ::: ·.''. . ~~ ..-- :.~ :'·;·:_.;.>... ··."·.:..
     ...... _.·.:. ·. ·.: '. '-.: .. ··.: .: .. ::·,·.i·-."··
·- .... ___ . --- -,___ .. ___ ,. __ .... •.....                    J
                                                        -- ·-· ...--1                                      EXHIBIT"C"
                                                                                                                              -t~~
i1                                                 --""-·-"~~'-----

                                                                                                       i.-------
EXHIBITH
    I    n====·=·====================================n' I
    I    II                  .                                                                            11,              I
    I.   II                                                                                                   I!.          I
    I
    1'
         II
         II
                                 COMMON STOCK CERTIFICATE                                                     II I
                                                                                                              II I
    I    II                                                                                                   II I
    I    II                                                                                                   II· I
    I ::                                                  THIS CERTIFIES THAT                                 ::           I
    I·
    1·11·                                                    ~
                                                                         ~                                    11,
                                                                                                                           I
    I    I                                                           I                                        II           I
    I    I!                                                                  .                                II   I       l
    I    II   ISTHE OWNER OF FULLY PAID 1000 SHARES AUTHORIZED OF COMMON STOCK IN REGARDING                   II           I
    I    11                                                                                                   11.          I
    I  I                                                                                                      ll       I   I
       II                                                                                                     II
    :. II
         II
                             HELVETIA ASSET RECOVERY INC.
                            -------------------------------
                                                                                                              Ii::
                                                                                                              H
    : . II                THE CORPORATION IS ORGANIZED UNDER THE LAWS OF STATE OF TEXAS                       11           :
    I    II                                                                                                   II           I
    I    I                                                                                                    II           I
         I                                                                                                    II
    I    I                                                       AT SAN ANTONIO, TEXAS                        II           l
    :    II                                                                              //.   ~/     .       II           :
    I    II          PRESIDENT SIGNATURE _,.             .       DIRECTOR SIGNATURE /          /~             II,          I
    I    II                                    $t1/2r~ ?::i:J~                           ~~ 'ii#,(/           11
                                                                                                                   •       I
  I      11                                                                                    f              II           l
         ~======================================~
. l                                                                                                                        I
I   L-------------------------~---------------~
i
l ·. .
LJ            /~.,                                               (                                        (
EXHIBIT J
•
_il \J& ~faT CJi·
  r1 t~~· ~. T· r 1~\_~· · ·

       fJ(/ lJ~Q]'" 1lt·
f.   11 /(i'i? ~z;rl~~'.~[;yi' /' ~- r·




                                          ..
                              ;

                             ·!
                             .j
                              t
                             l
                              l
                              I)
                              ·i
                              I
                              I
                              .I
                              .\

                              l  \




                                  ·)




                                     .. :: ..· ..




                             }/~
                 •       /    .·· '',,:
                                         ··-_;.:..


                                                :.··




/~--.



t~·                                                                                                                        ...~         ~   .- ;z




                                    . - -',., -.-· . .. , ,., . . .. . · · , _ ~i               August B, 2-001    ~JrH?:                .    :~         I




                                                                                                                    ,~(:~ir~
                                                                                                                   :··(          ~)':;:;~            .
                                                                                                                                                       ·.
                                                                                                                        • :      ~   ;··      ~~     ·, +



                                                                                                                   ~: ·1.; .~; ~:f
                                                                                                                   .     :·.'•i
                                                                                                                       ,; 'i;.· ..·,
                                                                                                                         :: "''.'l
                                                                                                                         .'              ~-~ )' ~
          EhclO~cl;~~t,b.e;_i~~p~e~l;:I!yla,w$ of:t&;GQrpqra.tiqn,. -~~ca~of J;lrqi~tlonis.                                                -~R




 "'-peetecl~~,_ •'th.~ '$,c!;:rd:k;y O:f:~                                                                           ~f~:::L'
                                                                                                                        ··,...               '.•:



          P1¢a!ierevicw t'lwsed®um~fil't$!~fully~ and:call me:iinmediately: ify.ouha.veany
 qv.esuo:r;is,.addiiions.. deil?t!ons,.or ~~;, •Mttir mi; ~~'Wh~sfu.Jv:etm~reVicwect a:mf
 approved, plemi~·qtll.m~:to; ~tu:p.ii;tiP.ieto ,~e~ m~ pdgi~lsL

••
 .th~.·s~=:~ia:a:~i:~~~::ac~!:J::.!'r~:~:s:~:!i:~~~~red.by;.
 Certificate ()f F!lnriati!'i1l. estaJiU-sµ~-~ Qqrp~~·~,~~; qut its ~~()11mt:sb:µcture;
 (P:riQr fu: the'·t~xa~ I.Jcisfue~Oi:ganizatl9ns·Code:whi:ch b~ame·effective on January J. 2006, the
 -Ccrti:fica~ ',v~d~ ~ By~awa•nmy be



             I.hav~ prepa:t~d ~ enc!Qs_ed.~s .based upon info~on anii·,instrup'l:fon.<> you
                am•
 fl).'0'.\r,ld~L 1    n.tftm:iq.:;fiaye;p,t)~ ~e~t.ei:iW h@l4.;rn:Y,$.rl{~9q! tQ ~e ~ lfiX e~~ ·r:91,1 sA-0~
 beg.w~e·~. .(()r,tllmll)ll;;Q.fthis,COtpQia~Qn•may affectyour fufure·tax.~obligations.           You: should
 ~ar=~:.~1Z:h!1tii:~r!~it~~~~ ~:::wit~·yo11r:Hr#~11nfant,p:iy}nesv~eial ~ttAoonn



 ::!~===~~==r:y
 on rnrpornt~. 1'nt';i:1m'1;. Rl~d~nn of Snhilmpt~i S si:J:1fm::: is. mHoe:hy. illing. 11:orm 7.S5~ with th~
 1t1terruil Revenue service-: F~mf2:S5J'liltiStbeJi1ed ·within sewufy--.five:(-75}days nfthe                   .
                                                                                                                        ',.:
                                                                                                                              rr;·-.~:




 ·E-::~-i~~~:::::::::=.t:~~~                                                                                           "~~1~
                                                                                                                       '.:"
                                                                                                                       ; : : ;, ''.~ y'
                                                                                                                                             .  ~'




                                                                                                                       f~~~,~~1- .
                                                                                                                        ......~:.            ... ! ;

                                                                                                                              ~.1.:1 •••• k~




                                                                                        •
                                                                                                                             :~r;-.;~·:1
                                                                                                                             . ';· ;l~~-~~
                                                                                                                             .     .   :...~.'     :
                                                                                                                             :i:t?~·~d.


                                                                                                                             ~:~:~~'
                                                                                                                                 ·.:·.::;:~~
                                                                                                                                 \:• ••,·.<
                            :&mpl~Y:erld.entrn~ti:t.in, Nlt~b:er, ltth~:C.rupora.tionwillb¢J'~fingwages to    ·                  t,-'1 •• .,,,_:


                    employ®~J'Ol-1, m.tts.t ~pplyto-1l'w ~al R:e,y~ue;:S.~rv~ 011 F.onn SS'-4 for an El,nployer
                    Irus,ntifioa~nNUnihev; ··                                                            · ·

                            Liability &r::Nbnpilym~t l)f.FrCATttii'.es an:a.FmtalW."lthhoiilfugTaxes~ Ji·the ·
                    .df1;:~ ::S~ii~~~~~::ant~~~~~~=~:~:; :r:~~~e~l!~J:f~~~~te
                            6                                                               1


                    pa.~~f Qfsu.~l:lw~ 1ll~Y -~!} f~lllld,:'.li~b,l~i,             ·
                         Fr~nchi~c Tu. Withiitnited extieptions/t'~xascorporatiohl! are·silhject tothe:Texas-
                    ~~!~~~::Opl                                                                                                                                                                                                                        ,l        .•     •· . •


                                                                                                                                                                                                                        :?;i~f1:~
                                                                                                                                                                                                                             .• ~~ ... ~
                                                                                                                                                                                                                      - ... ,.::.·; -
                     ; . • '. . .'.• ~        _;::.~                         •.·.:,; ••• :.. •• ;.. ···~ .·.- .... ~·.• I
                                          •            .,;.:.,:., ·.. , ..
                                                                                                                                                                                         . ..   ·.•   ................... ~;.··~:-.:~~ ..


                         _E~:tµtgY,;t;tl~•.. A;J:IY;ex;fS#tJg J~~~ltyo~fPave ~~:'jh'f}iie ~e£$~how4 b.t?•
                  trawferred tp-an.d ~sumed.by·the ~rpo11ifi9n when f:tlld iliyoµr acoo~.detennines:tb,at.110
                  ~verii:~ fax_ i::o~¢ql.):~~~Wili:i;~tib:'ftQt.4:~·~~pti6.iii~l~biUty;




                                         lf·yoµ te.quit'e ·~¥~~sistM.~~ l.wquJ4•~eiil1apptto hel_p)ro\l:_!lpc~~t.av;y of:th~ ;ili~ve.
                                                                                                                            :A~i:o;pntin_g ..




                  .==:=~=ii!~=r
                                                                                                                                                                                                                              ~    .: ;·~·-!
                                                                                                                                                                                                                          .,.t:           ,:
                                                                                                                                                                                                                          :··::•                                                                                                                                                                                    3
                                                                                                                                                                                                                         ..,c.
                                                                                                                                                                                                                             ::: ::'~.
                                                                                                                                                                                                                         -i.        --~.;;
                                                                                                                                                                                                                         .          ;·

                                                                                                                                                                                                                        ... ... : :
                                                                                                                                                                                                                             •• ;

                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                            'IC




                                                                                                                                                             •
                                                   -----              -       -




i
(        '%       :th~:::shat:eholc;I~~s 1'.1'.1µ$1:wtbe~owm~ ~{tll¢(p,(Qpycy,oft;b,e CqrPQratiQn. 'Yoµ~hoold:at
           ,      atLtimes'd~ htismess'tmdet,the Cotpnm'fion:name cxaclly'rurspecrued ilitheArticles of
                  .(jl'~~tifoi.ii.nd. :ru:it.:~vi~te~~lrottijful~~::an.aj:!-pw~a-i~Um4i:l'ti~:¢erti:ficate·hrui been
                  filed.                                                                                                                                              ..,
                                                                                                                                                 ·~ .; .. ·.!
                                                                                                                                                  ....::~~               t


                           l)~~k:A~~"-~i'.l~ iin_4'4~~~~ Xo'!l:lt~"~ 9h~~AA>¥?otyct1r
                  compLu.iy;niµn.e, ~ylq~ l){~~~~tiYiti~~shpµt!f ·~~,cpn¢u9te9- ~th~ cQ111p~y$mut'1¢.;

                  ~~tr:;:;;~~v:t~~~et~·_:Eilleti;i~4i!i~~~~u~~~~:!~~::!1~~:~~~fue
                  petsonally} }'-Oii shoUld havectlieab~v.e,acti-Oh'app~dv~Efhy .~Board ~£Directors ~d :refle~t the
                                                                                                                                                       .
                  ~~~:ft!~i}D+J1pvroprfaie1;y draftedr~solutlon wh1~h'1s ~Gn~cl !utojh¢. co1UPanfs triinute,bQok
                                                                                                                                                                :'-




                 .add      Signafur,,es,.. Whei;tevetr a;pef.so.w:si~ Q::P: b~baff Qf: or forJhe Corp0ra:tioJJ; they should
                        their title nextto·the ~~~-that it Will be' oleai tba.l they are iiC:tifig:as-atu1gent ofthe

                  ·~~=ra:rd::f:~:~~~n':i!~~~h!~=~~:t:.~!::~:~just
                  C"i:\nlrJiet, ~to.u mn he held ·p~:r&~Jfy;J!a.hlie for: tbi'l ~~t)ttae]; .Al13~X11mp1e l)f~ 1.'.0f'tla(':t .~igtlafure'
                  W()~l!I ~:           .         ...       "                                         . ,                        .

                                              Helvetia.Asset.Reoovery~ me.

(
\
           n
          r)
                                              Byi~:~~~~~~~~~~~~~~~~.
    ... -~--·
                                                 ·)<>'htr:Ooi .Presii:U;nt
                           l'r,~u~!{c~)~u8, Nl~u~~~ lrat~actiu.R1> ttfft¥i,i#g              1J11i:. Cuiyunilluu :d1uulu bo        ,
                  documented itr'the. minufobook by minutes ot'meetkgs,oflhe sll&eholdet:S and oftlie BO.a.rd.of                                       : ·. ". ·-~.
                  Direct(>rs or other appropriate.dooutnentatfon, inelurung:·                                                                      '     . .,•



                  Alimaj~==~;~~~~~==~!;1~=-=~:~t::~:r~i~=·
                           lilp.i~·lrability h~{)kerage ~: inve~rrt ~mcounts
                                           $oillifbe,ni.ade·ih the name artd 011
                           b~alf ofthc Corporation an&willi.fuereqilifed qflptovaiL

                  'the esta.biishinentand';adJustnient.-0.fa:lhruw~,and bom:i_se~ of qffi~r.Nmd e:mpfoyee.s, if ClfiY,                              .. : :. '
                                                                                                                                                       ~;
                                                                                                                                                                ~.          ~


                          of•ke       ·-oratloi.
                                  Cijtp                                                               .                                         -      ·;             ··'
                           ... W ...     .·. .

                  ·~~~no!:d!~:=;i:~~eJ!;ti'~=:~!;!['change·fu·StodfshoUJci•bereflecte-0
                  '.Restr:foti-Ons on fhe:fi:~fer o.f.S;iock.


                                                                                                                                                           ,-
           ·''
          ~· ~
                                                                                                                                            4


                                                                                                                                                .-;·.r~·                     !

                                                                                                                                                , ••                  •'!_,




                                                                                                                     •
                         ·•.· ·--~- ..... ;..... '.".:. ". "".   ;:.Of!. b~ame µ,· s~elloldvt,                                                                                                                       . ~.;.~: ~ :!
                                                                                                                                                                                                                                                    ·;:;r.;_,;;·
                             {bJ.th~·~JW4!n~lim.twd~i>~;(~}'thi:: n~'.bey qf:sl;tar!(Sirrthe Corporation ht}Id byibe                                                                                                                                • !-· :--1-. ~r:
                                           shareholder, and (n) the ooliStdefatfon p&dfl\it the.stock.                                                                                                                                                     ..:; ~'
                                                                                                                                                                                                                                                   ··.                       -~   ..·..:.. :...; . .,::.:..;;~-.:~   -· - - . ··---...::.... ._ .   ·"~.--~-~··,,_.,_,.   ..• .,.. .. ,_ .•.,,. ·-·····',"•;'..:.'-·\····:·.>.:.·.\,•,.: _.,,:.:; •..• ~.:,;~; ...J;(•:.• ~ .•-,;:_,...,j,,,._,,,.; .,.;., .. :.,,.   I'~:,
                                                                                                                                                                                                                                                                       ''.~
                                                                                                                                                                                                                                                                       ·-·~.:":·:-i.--1-~
                                                                                                                                                                                                                                                                          - -:•:·.:·:J




                                            Assumed Nanu.t lfth; C~atimtwill trans~t businesitor qperate und~r a namt that is
                    µtt'feremt11)m.y way !i'omi'{b.~ ~;·Ji~,~ ~(qtli;¥r·~ ~_tfll~l~·~)f''.fp~~,11: tiled.wi(Q.
                    the Secretary of8tate,Jne~Cntperationwi1Lneedm:file m assumed .riame certifi.care; This
                    certillcatemust:l>efileii Witlttlie::Seeretaty;·,of State,md'the:.C.ounfy clerk ofthe county fuwhich
                    =~~::o:~:~t~~im=~fs~:~;:i~i~~~~::::::::.:~~i:~~ty·
                    county ,?.sw.eU. Al$0, ;M:eetj:ificaie w.ill,p.e¢ ti;>-~rene~ ~i~·Six mQnth$ pri~rto its
                    exptrati-On.




    t




                                                                                                                                                                                                                                                                         .\~ .
                                                                                                                                                                                                                                                                          ... ·..




...
'
    ./       .·.,

,:,~~ . . ,. . /i




                                                                                                                                                                                                                                       •
                     '!




          •
                  .;: .. :
                  ..    ·    .. ,.\.




I
\. __ ;




              •
                                                  ., '"' ·c .••   ' ""lJ:Y.LA.ws'- -'-··" ..........
                                                                                          -~_



                                           BELWTt\~~~~q,nR.¥.~'.INc~
                                                      ,ARTICLkf~ OFFICE~'
             l_      IiEGt.~XERit:.0     6'.Eit'Telli:AN.0 ~~ENT


             =tlr=SSiti~1:;;~
             SeQtefufy' ofState.                       ·                                           ·


     "   •                                                                                                           A       7
                                                                                                                             .\



             3.      -91'1IEI.t QV:tlel;S .




                                               Alt'!lCLKn,:"SlIAIYrJJOLD.liiBS-

             :l..    rLAtE:-o:rME:;ETING :




             F.:lf.~;:J~fSSE!f~
             Directors~ shareholqe1.·:rn.~~ J~bysicajl;y .PIXlS~ta.t>~·i;n,e~tll.tgiQfsh~hQlc;ler~ :\>y· ~    ofre.mofo
             \;UlLll.ll'J~\.iuuma;y pruti9~ h1 oc-u~hlf;I iif·6~cl:iok:fo.rl\; cmq~ m~y-~-;l"X!u~idcn;d·pl·.:;,:;.;11L ill
             personaudmayvote.atameetlngtifslfu.teh.olders held ma cles;fgpated;place·orhei         The ~µa.J .w~g:~y~·i;ajl~i,lby-:resr:lti:ifkn of 'the Boar.ff .ofI)Jtectors :or by ~Av.l;iti.l)g filed-
\._ /.       ·withlhe·Seoretacy:·.Sfgci~il-either·hY.:a. •rit¥ ofthe·direc~;Qi W$ttareh(')lders•pwrilng·a




                                                                                                       •
                                                                           .:                       .                   ..
                                                                                ~·;;..;.:..;.~.;.:,; .:...-.:·_.~.~-~.:,.   ~.   ·.;:...:...:.~   ·-
                                                                                                              '

               ·'·!~:t~t1~::~::;::I:;;:ttrii:~~'ko"fi}i¢·0~6fiiti~-1~~~~1:~ii!~~i1; and·




               .·Wri.tte:rv:oi: pimt.¢4 MfiM s~gfi'iith an.:y~pi,'(jpose.d.afu¢.nifuwht.t& $e. t'e~eate ·ofF.om1alden
(:·:·.~:.'i'    ·~~~=::~~=to~::~c~~;:r!~~~:;~:~i~.;~a:~~!~:~cord
                Org;wir-?Jiops CQ!fl!! for ·thlll g1vi~g:(tf'll(IUCe ofmee'tioo~:ofsl;i.m:¢l'toldi::..ts~ If:fb.e m~~~g h~ :a.~
                ·;=~'riiee~n:: the.pri)P.oSed.amendmeiit.ritsutlisnnW.a&·nl.ay·fa~::iootud~futhe nntice•of such.


                ·-dii:!1[:1rj;~~·;e=:.~7:~t=~:.=::s~~M:.;;:~
                                                                                                                                                  7
                                                                                         nd~=~:;~;
                        if{l }notice oftwo .consecutive annilltlJ meetings and all ooifues mi' meetings held:
                shareh~Ider

                .;:z:~~. ~~11;pe~.~l;lall 4iawthe sam~-ib.~ anti .effept as if

                ··~11rt!~!;~~!it~ti!::r~~f:!~~~~~~~~~~~~~!£~~!~1at
                petson.shait~ieinsta.tciL
                     :~   , .'   -·~   ,, •   ,.. ,;.-; •.;..:.,   •' ·. •..•   '   •. t ..., '   ...   ' .... ~ . • :   • - •.




     ·.-/



             N                                                        ·. -~




                                                                                            /




:Sllarehclil~~ate,l#oblhitea'_from,~utatmg:thelt i'ates:iil any ~¢eti0n,of direewm of the
~G:;"f~~9*'       .                         .                   ··.




;;:Et:S..5?a~~:&.r;;~:r
                                                                                                                           \_··· :·'




~~~-@~Eii~~E~
·a€:~:ar:~s•%=1~~.:·
~=~ni.:S:9$£~=:=<
~~~i:$ll)~P.(;.1f~~~~.9.:f·v~JV.~~;~r,;ii;iy~1\mt~:'(r@.~f~~f'$.h.~;.;


:e:::z!~~==~!f~::rr!:~~=:J!f:~~~ae:i~·:~~::1~.!~uirea··11y
'!:!:~!:~==1=~::1:~f~~
 .                                                         -




• a~1E:ii!@a1@                                                                                        00


,~ltS!r=:~~~:~
·'~uch. reoor:41~)'ed py 1he'Tex,ID!i~~t.lill'fle$S   ·




                                                                                         •
./··-~-.- ..      ,\
~..               )r
      -._,. ...




                       ~~~:1!.!:\~:at:.:;~as~=~~=;~;:~!t~~~~~=:~::;::a'f.
                       meeti:ngofsharehulrlersi.may]l(!'i;i:ak;en:Viithoutameeti.ng; without prior notice; mid'mth~ut ~

                       ~~.~~, :t:~rct:~ir:1~=~::tfl~~<1.':\~~~;:~~;~~t~CG:~a·
                                    3

                       sab'  eci o.f:fue'co.
                         . ·~......               sent .
                                    ······· .... A·······

                       1tth~ QQrf),9~ati.9!l&'~~t~ o{f~~Qµ. so·pi.'QYi9~,.;my~tlQ11~i;edby·th.e Texas
                       Busine8s Organizatioos.:€00e·io·oo'tak.en.a't-·anyjn,1nual-or'.~per;i~ ~ting;pfsb.,arelrolders,orany ·

                       ~=~~:;~~~:~:;i::n:~~~=~i:~~: r::::;~ii::~~·::1tin~.
I   \        "--                                                                                               ~v~·~~·


l       ·'         which ooldef:$::Qf aU. shares eiitlt1-ed to vote on the acti01vwere presenta.nd.'.voted.


                   :;!~:=:~:~:!=~=~~~~:~~~~~~~~:~~~~n.::~:!~:oi!h
                   shfu:drnld~r wha sq~;;:,j:}~eOMJlRl'mt., Nri,Wl'fttM :~~ent i;:fene-ofth:e cOO:SenLihaU·oo



                   ~s=~~~sa~~~~~1::
                   mt~lllU11~Qf'~9~f!1at,W®.l;~l?fue'~!'9~~tp'~~,~~~JiO.lt1Mti$;t"lie ~u\ll~Qfthe:
                   oo.u:;eut dL"(; dclivc;1:eu1i ·.

                   ~:::ie~:;ti=::&;~~=~~l~~~:~~:£=:::~:~;~;~:e
              et;:K::;~~!~~~~~~1,!=~f~;:~:btJ::~~~~=e~e:~;e~:;;:~ or
                   pi.inci~ ~cutive; Offi®"·dHhe, QQ!Pemti~




                   :mmt>t'nn'tlre:of the.·filkfu!i o.f',anyoofi.ruY.by;14bareh01'lx~h9l'&~r$'W.fi                                                                                                   ~··-   ... ~: .•   ...:., .< ;,.. ~:.,,.-...:.. ..• --... ~· - ·.... -;, -- .~.:..:.:.; ••..: ··:-:•: '•. •...:,.•   .!,.".; : ••••~ ·~· ·-~~ :•••.::.--:.· " ' · · . . . : " :.. stnfth.11t.·~foAA·nr~e.•to~


                  !i?Z~~:?l;i;!5~£~7~.!~~~t
                  wtes ciwt::against)iiS:.o:r h~r r,~y~l ~'.0µ~Jtfie:.sUmGient :eI~tlJim ff tb.;n cllijlnla;tively voted
                                 to
·.                ~t·~t;;~:fi~:9ftb,eJmf;4-~,,a~4 of:~f~~ qr:J:fm~·~~G\las~~·'i;rf~e· ~ ~~· :I.(!#i;; ~W:lµrsJ~yp p~;~l~siliaj:,l:tlS'
                  pCtmi:tttd by    ..
                                      thc..To:i@S :B:i:l3'incaa OFgwllzi:itiom
                                                                         .
                                                                                       COde,,,nlril.c::m"th~
                                                                                              ...            Corlilic&fo of Po~ati'qn




                                                                                                                                                                                                        •
        ~             RES!GNA.TION
        Atfit~fQ'.f..may:,~&igp,cPY pJQYiQfi.ig J:J.Qb hrwritiJl.g o.i:'by.~fe(;.ifonip tr~ssici11of'stl~l
        'resignation to tb.e;COrporati°t'!ln. The resignaliionrshaJ:Lbe effectiveupdnthe date ofreceipt of the
        ~:~:=~=;th:~~=:~e:~1:;~eh nmitz. Accepran~-nf tlie                                                reslgnMion sh~llnot
        $~.           V4GANC~~, 4~ Q!tt~$l!Lll'l'.NJ,tlim~~.QJ.i1 '.Qtl.$(tt'Ql$.
                                                                                     ,.




        .~5-~~~Si1E~r:                              ''   ~·     ..;   ;.   ·~   ;,        .




        ~iigfft~~~k
        $Jiareh~ldel'5,,                                                                      ··      ·
(~,).

        ==~r~=~=s::;~
        of~~l~ or·;~eri~ lQ;.beii;ll~ (:iyr~~Qtt Qf~.·~~~-~iib. ~~~··fh~.•:•<>w !"'ifth.4;1 hold;i.ri;
         ·fthe.t.rutstandmg sliares oE:SUcli. :cl&S -,l'f series oo·of suelf WollP. and·such ditedtorships shml not
        .~Miy·cas¢ lie· filf~ ·~ ~ v~~~fth:r:m~iDing;Qlt®tQ~ ~r1h¢"hoUl¢r8 offue ontst@~g                      ..
        :ijillut;;i   ~$)~. '~UiJl~ wd~l~hithq~W.S.1$¢ fl~~;i_u~ 4JJii~ :Q~£)ii1Wa('.y 9f~W#~«a~~1":                 .

        ·&..          ~lJ.~M,Jifl~G."QE~w:TOIW


        ::1::ri~$f!\tra~t:n~~~;:;:=;:~tt:~::r~::::i~:c~
        ,other    .bll8iness~as
                 shall wme  meetjng,           bef~:Jh~
                                                 µree.ting-of:tiw               ~~-timc;.~:}lla~pfltte· aqnlJaj
                                                                                                                                .
        ·&m:dt>.f'.nl.r®t~ts.~ay, ~ &_1~;byJe$,uli4b i;)f'tb!ii 13,o~ Qf:Ql.~c.1Pr$"                                     ·
         7~           .l.lEG.U:L¢i;R,: M~~ING o~:n.i:1"JtW~~s




                                                                                                          •
                                                                                                              ·'   ...•   ~.;~. "   .. :.
    · · . ,..,. "Uie.'s~i1Uy straii d.~:~i~,~t~g~_i-*;:~t,t:;,f~&;r~;~~~~:~;q;,~i~~ d.;so
(
···--~   ~:~~spem::r!'tfi°!~~;;;::rors. SUcli specml .meeting sruul.be held at·the date

         :';'.   niilei~1t~~ 1 ·M&ET1NG.S


          ==~~=~*~;=;::;:r~h·
          to~     ~QflCJ1;0Jr'fi-~of{$~~t.'fiNG$:


         .~~&ssg;~~ee~=                                                       .           ..
          m~miy ~· ~:an.:~ee ~·~x~cite.~:~it¢r,-0rncmce'ot!;1:~·an~.ptace·o~~eting,.
          no,none .t}l 1'e9 • halt .. .req,   U:¢d, and;my sue!i~ng shalHre       .. . . .fP,e mneand a tb.


          ~!~~~==m~s~·
          ~~:~:!a~~:;:;~~=~i~i:J:t~~:::;:~~:!:!:~e-Bbardbt




                                                                                               •
                     .   ·~~~i:~=~=:!2!~:.::~!:t~~~:~==:/::;~;~~~~n.,o!tllv
                         · atterldance a4;~yiji~:~fihe:!lbafd:oiDirectoiS. A director·shfil1:f!.OI be preclud,ed'fi;Qi.ll

                     .· • ·;-~~n:·;:;~:;;tt~l~~~:~~;,oo~=:i~-==~i::::::~~tor,
                          ~ll~~'Oll;\~tlll~.:~~-S";

                          ~tml~~l1SfW~'.tlr.E~:~$E~(!F. JfiltEORlRSQJl. ~MWT'liEE


                         ~r~~~~:e=:=~~e::nt:t;:~:~t~~s~$~~=rtr!::~~-~e~U:d



                          ¥ote at a meeting}
                          N.       '.¢<>.tttMrt\t~$0~''t~ jj(i~'91f :QJ.:ijitCltQ~




                                                                              "
                          NitcomnrlttaH>ftlie Bosrd ofDirecmts shalfhliV:e'fue· a:utho.ri;ty::Of'the::Bmrrd ofJ)irrotors in
                          refur¢Il.ce 'LQ?                                                  '
r,·.             j
  '"'·~_;_,,.:




                                                                                                         •
·--                                                                           ~:~·~~.~~--··                          ···-- ----   ·---



      'bf·~~~TI:l~~~:()~:s=r~:n~f~g~~ip~;iu·~.m.anner.pe~itteJ


               (4}ft!co1mm:,nding      wihe
                                       ~h0.14er~ the ~1ej;l~¥~f.'¥:ic~ge ~f~Uor su:bsfiµltially
      illl ofth:e pra~.sriii il&uiefaoft~:'P.hli:iri~atlnn·otne~se±h~n·in tk nsmil and regulAr ~,')utOO nf
      ·;'*" :h·•"11~ol&e~ qftJie··Cmp(Jl:tmOJ:l'Qr t®tn:IJers9r altefimw.membets of

                    (1 l):fixtrtg_ w~~H''9~DSatlOThnLahf'meiiibei'. ot•aJtemfilemembeFS. of such. cbniitdttee; .Or

      ;ptroiide~~~=t:{Jf!::::.n~hli:;~;:~:ti~~~~£·~i~w~~~t'hy it¢ ~~fins


      ==~:a?!d::i!~=°!4!!; .
      :rhe,desJgnation;Ofa~mmi®ejjffutfBoo.ta·elDiteetP:tsimi     . ,. ,;. ~~r:~ iiia!E~~\i4ibf:·:ale;;.f1Y:I~w'S.~' ~njt1!Wti'fl)~1i-more·offiiies:maibe'*-ial1¥'.tfic·········"·-··,·· · .....,. . .
                                                                 0


/I        Sariie·person.

          2.       ELEC'.J:'ION Qit6.Ji'J.t'.lt'E&~



          !~¥l~·~~S7E:
          A~~:t1e~£iiiii;f::

          Atl.qffiee.t$ an4..a$$iS.tIDl(J1.if~;~a:u ~ ~~eJlt'.¢) $iv¢:®til:th~Ji¢xt aB1lual m.eeth1g of




          ;~ ~qarQlCEtts;




           ===~~::~:.i:~===~;tllis
           4.       ~RESIDENT
             ·•¥""   •• ~ . .   • · . · •• '       •




                                               ·~J!:?:r::==~!i~!~~!~:Ji!.~:ft:1::::;=r:~d:e:i!olh~
                                               :;te~~~=~~§::~~~~~~1t~:~;,~tJ~~:;~~1:,s:!~~:-::ther
                                                   -officereofthe.Corporat!on:.
                                                   Tht"P:~si@nt Qt~J'V~~~esi4~t$.bail '~XeGll:~ b~>UP$..n.;tP:11~g~s-amt mber-_mstnirnents                        .


                                                   Sf~&~£¥~:~~=~~
                                                   Th~f'.Pt¢S'ident shall      w~~f:P'Q~Qiit.l®Jrthet of·~ilfsfat;i~ connnittees.

                                  t,=~s::~~';:-~.:J:r~"::~%,':
                                                       5;        VlCEi.oi?JtE$mltNJ1S:
                                                       ~'VW:e~~~d@,t,-~r Yj~~~$i~$n~~rqf'~~;~ ~fi~~~l1>5(1he ~4QfD1r~~rs;
                                                       shall~   in the ..absence ;ordThability·oftbii·;Profilai>li'ti, pm,f'urm the dutiestmd.mccrcisc ·fut; powers.Of
( "';)                                                 the'.ireSident;.:andthev shall ue¥fonns~h etti£f,~·asiihe a9·atd.0£!J)irecrors sh~ll prescribe.
. .•
 ~     ..._.;··~·




                                                       i.        TiiE s'EitR;J.t:tn¥·~;~s1s-rANr s.ll!~'.J!AJuEs

                                                   'f:h(} $~-~.Wm attend)_all·p:te~~~f 1)~ ~ard:PfDfr~~toci a.rnf,;a{Jmeetin.gs                  fu~· qf
                                                   -~ehPl~ ~llXd •slul.J.l.reeQrd all . vates:andthe minutes nhll •rr.r-.ee;effi.ngs. and shall perform like

                                                       ;::::·~taft.m~7~t~~'f~s~=~;ll~~~~t'=l!i±lli:•:J:::i1en
                                                       -~:;:s!t~-~~:.l.~~~~~~:t~~~~vv=:u~~::~~=~iti:!~=~:a~:s
                                                   ,am~ $e. sant~:~ 1:1,ny ~~fae.qmrit1g i4;ana;w.1lt;:1r@-a~~' il:~~®JU:xni:Ucstqd l>ylh.e
                                                                                                                                                                      .
                                                   S~!4:~'s:s~~,or by th.¢. S.J~~f~J;;s.~i~1t $~q;~.



                                                       ==r~E:'.£5:!~::~
                                                   ~3~~~-~';=~=;::o:;m



                                               /
                                        j
-~-·-                                                                                                                                        --·-


                 T#~ l'rea:sniyr~~~L~~b~~ ~~:fu.,nii&'t:tfth~ ~QJVQJ:atiQf! ~;~ybe 0.l\i~.d l;ly fM.Bolltd of
                 ·nfrPT.tnTi;r, hki'fJ{fp'F-Oper.·vo,uC:he~ fhr !i'ileh di imn'N:P.mentA. '1'he''fTeR:s1w"'.r·i.hvtU 4""'!'   AtH.f. mAint11h1




( ··:;;
~:.:::,.,.·'"'




                  AJlTICL)h-V: ~;Sit.UUfSr;i~]Q,PlS;'.t1.it~TIF:ICA'tEi,,.l§~y$,NCEt·~~i(!'E!, ~T&~

                  1·.·~                         l··R.n3:.0·.. F.·. ·:s·
                            F";T.lnrrmi'n'"'_·"'l'u.c.,
                            ~:Jl;n;_.l ·J:.F;IA,;.;~~              . . .TAC:
                                                                         .u. . v':
                                                                               ft •
                     ·"               ..             .·                                                   .
                                                                                                                          . ·..,--········~   ...   .:..        ...... _...
                                                                                                                                                           ·~ ·~·             ,~   .. ~




              the Coni~ratloo ai.if.S!~ai nfactii-ofb~iness:orre¢.istered offit~:
              ERE:P,,~~~;i;~1\Ql:g,~l,l;llt~,Pfth~'iG1:tl'J!O~tl9:q;~~l ~i;ip~n ~l:w fa~ ~~oti

                          {r)~}h~ ciir_porfuianis organmett'iiliae:ifthe:1aws ottnfa ~;
                          (~) :T~ilai:t¢ ~:t~Q)'.>eroi:i~tCi:Wh@·~~~ •.


                   . ft) The:p.~~4'4~~"(lf $~~~\ij~·@ll~~f:t:h.¢;T:~~J}~eii~~ei.m'Jzj;i:µ_~·(;l:,41a ~~~~~~-i,·w ~i:~ tc:>'Wiset.fqrth_
               Qrt ~i:lka.~ ~pr,eS~og shares ofifa~,{;orpw.irAfQti; ~ll appty-to or Mfee~ ~rtin~~


               :~tn:£!iE!S~~#~=:::i::-:
              Jn -~·even~·MY ~rrtc.rton onmur4.'!lsftlr, pr :r:egt~tt~~.o:ttbe uwt.q; Q:Cl$.hare.$ sha.lfby


              ~~~~rn=~===t~·'
              SiS~~~~!i:-$[:.h,
               rnincipal ulaee ofbusiness.QtteIDl-1mff,-O'ffillec•a oot'Y.'.ot'°'the ~cffieCf,ftoo1hnent nr (hJ ff:such

'\,   ,,
               SiSt;a~~;r~~~~"!:=·
              .afthe Soorerary.of'Stateat·dretime of:llie;~-:t111e Cofitrirdtiiin whit_hfaik:Withh1 a
(' ~--··-·                                                                    ··-·--·····




             4.




                          ·AR.'l'l(jLifr.VI .... DIVID\ENDAND DISTRIRUTIONS

             l.   DECLARAT10l'l
T~(jl 60~¢9fµi~t.or~i:®lYQ®J~ .~anr· ~~' I'.e&~ 9f!$P®jR!' ~¢litjg;~Jthe :\;IQard of
Direct0m and tJie,CfoJ]Omli.cm ma.yJ1ay; divideaa~ 01rth~eutstanmng'fiharesJn cash~:prop.E\rty:oI
.tn th~ shar~ ~fth6. CQip~oti·fuithU*t$i1.~p~itriltted'~{artds\lbjtcHo ilie pio~fons·o~ tile·
law.R oftb~:stat~·~f Tex~>          ·:           -                 ·             .




                                                                             •
                                  Alll\lUl.Ym~·~€-@t.~EQUS
· l;.       ~0.~.~CU.Q~··




 t          W,~ :OF NOTICE

  W~er ·ar:.y nafi¢¢;fac1ieq~w ~gii~n:t9'~;~efJ;~1~·1'.it :~tff'Oftbe-t~~ot.r.
  ~ttile- pro,'ds.iens «ft\11:..T~'n.u~ss·O.~~efrons·O~®'.ortm·····i;,~~1~r~r~~PiiJ)i.~:~r~~ie~;;¢c.~:tliaG;s'liiei.~iiie~r~;~eit:~i-6Y.fowea·- -·-"···-~·······              .·
                                           · ·· · ·· ·· . · ·. · · · ,. ,· · ·· · ·· ···· · · · · · . . ··· ·
  b.y :th!:;;11<1,;i'pit;;.a~ uru:l('c) ~y:W:Ufu;;c.ti)l"t~tl\-'1:ldJfu·p~r ~by ib.~·1~pieniJ tirmugli:u.n
  ,~~~wa';;~~~.




  11~       .(WjjjJ!lT;UN~;U.¥.·l'!iJ;i~ii!BOR~:i,'UNJlEI-«$.~C.lil~Ult~BY·,at:LEC:.J'BUNlCUK
  :t>THER.BM:o~J.J ¢.O~tA'rlONS'i1ildHNotO@t




  !i.;      ~·
  Tutt.:Cotpm~on m~ ·Q(jQpH\''oo'fPOtate s.~aCUi:suGfi t.bmu$ t~lfuani ii>fD~erol'S may .
  d. te.rfuin:· ·
            iflfu,CJ~mioo ~·· ·ot::~ r.~ult® t0:u:re·tbe ~rim}~ ~JM,:hwk.0ftl e
  ~~:~~;;}Uifr~~t~i~t-J~~. ~~4•ttin~@t;gt.otneffus~~t.~~~uted.~y~~
  'Coil'Ot.atiott;;                                                                            '
  '.6~      :Q:mtCK$~:DRAFTS,,:ETC.


  ~~:~~~~':~~=~:.::.:~:;:!~~:!!.~te~:/:~~=~:r;;:1 be .
  ~e;.~:·~~;&r. R.~~1@.~!'J:"t)t~~J¥¥i;\t4.~:ft:t~~k~~'

  7~·       -~~qAL, XEA.R.
  Titdiscai;.eatQf''tbe;C-Oqlonmnn shaltb.e'as :determine(fby the ~ar/''~:>:..
                                               · u.:Y,.·l&i.·~raftb:eseQ;j\ttsust ~ 20QJ~.
                                                           ~=




        ..•
\:     '·'°




                                                                                                                           •
                      \



1
:~
t
J




     ·.'!




                ··.   ~/'




            •
                                          -----             .   ··-----·   -------------------




                                                   EXHIBIT J




                   MINUTES OF THE ORGANIZATIONAL MEETING OF
                               THE BOARD OF DIRECTORS OF
                              HELVETIA ASSET RECOVERY, INC.
                                A FOR-PROFIT CORPORATION

 The organizational meeting of the Board of Directors of Helvetia Asset Recovery, Inc., a Texas
 business corporation (hereinafter "Business Corporation"). was held at 1715 Hadbury Lane, San
 Antoruo, Texas 18248, on August 8, :LUU"/.

 The undersigned, being the sole member of the initial Board of Directors of Helvetia Asset
Recovery, Im;;. ruuni;d .U1 tht: Businc::.-s Coiporatiou'~ Cc::ttificI                                        ISSUANCE OF SHARES

     Upon motion duly made, seconded and carried, it was

           RESOLVED, tliat the Business Corporation issue l 000 shares of the Business
     Corporation's authorized shares of common stock (no par value), for a purchase price of
     $ -        · each, as follows:                                           .

      Name                                              No. of Shares       ~9DSi{jei_:3ffol!     Yalue
      Vued-o V C\ cie: \ ·11 c                           \ooo                 Cash                $-

                                                                              Cash                $

                                                                              Cash                $

     Upon motion duly made, seconded and carried, it was

            RESOLVED, that upon receipt of the consideration, the officers of the Business
    Corporation are authorized to issue share certificates to the persons named above and to obtain, if
    advisable, representations from any purchaser that the shares are being acquired for investment
    purp-0ses and not for distribution, and further

           RESOLVED, that the Board of Directors of the Business Corporation may upon such
    terms as the Board of Directors in its discretion may determine, issue authorized shares of the
    Bllilincss Corporation for consideration consisting of an}« tangible or intangible benefit to tht;
    Business Corporation or other property of any kind or nature, including cash, promissory notes,
    services performed, contracts for services to be performed, other securities of the Business
    Corporation; or securities of any other corporation, .domestic or foreign, or other entity.




                                                                                                              ,
                                            BANK ACCOUNT

    Upon motion duly made, seconded and carried, it was

            RESOLVED, that the Business Corporation establish in its name one or more accounts
    with one or more financial institutions on such terms and conditions as may be agreed with said ·
    financial institutions, and that the officers ofthe Business Corporation are authorized to execute
    any resolutions required by said financial institutions for sucl1 accounts and to designate the
                                                                                                              !
    person or persons authorized to write checks on such accounts on behalf of the Business
    Corporation.

                                      ORGANIZATIONAL COSTS

    Upon motion duly made, sec-0nded and carried, it was

           RESOLVED, that the attorney's fees, fili.ii.g fees and other expenses and charges incurred
    and that may be incurred by the Business Corporation or persons acting on behalf of the Business

                                                                                                          3
    I
I
(
          Corp0ration in connection with the fom1ation oftJie Business Corporation are reasonable and
          shall be paid or reimbursed by the Business Corporation.

                                                   FISCAL YEAR

         Upon motion duly made, seconded and carrie                          I
                      /
                  /                        FURTHER INSTRUCTIONS TO OFFICERS

    (            /Upon motion duly made, seconded and carried, it was

                            RESOLVED, that the officers of the Business Corporation are authorized to do all things
                    and take all action necessary and helpful to carry out the above resolutions and all acts of the
                   .oJlicers and any persons acting tor the Business Corporation which are consistent with the above
                    resolutions are ratified and adopted as the acts of the Business Corporation.


                   Upon motion duly made, seconded mrl carried, it was

                          RESOLVED that the signing of these minutes shall constitute full r!Urucation thereof
                   and waiver of notice of the meeting by the signatories.

                  Upon motion duly made, seconded and carried, it was

                        RESOLVED that Lloyd George resigned as an office and director of the Business
                  Corporation. and that resignation was accepted.

                  111e Chairman asked v.nether there was any fwiher business to come before the Directors at lhis
                  meeting, and there being no response, the meeting was adjourned.
        ,,
         .....
                  DATE: August 8, 2007.


                                                               _c/P.· /~~
                                                               LloydG~.!.

                                             WAIVER OF NOTICE AND CONSENT

                          RESOLVED, that the undersigned, being the sole member ofthe initial Board of
                  Directors of Helvetia Asset Recovery, Inc_ named in the Business Corporation's rertiffoate of
                  Formation filed with the Secretary of State of Texas, by approving the Minutes of the
                  Organizational Meeting of the Directors, and by this resolutien, does hereby waive notice of the
                  time and place of the meeting, consents to the meeting and approves the contents of the Minutes
                  of the Organizational Meeting of the Directors.




                                                              Lloyd~~h<
                                                              Date signed: August 8, 2007
    (

                                                                                                                     5




I